IL DOSCIENTOS UNO

NUMERG + 4150 KARDEX 160743
MINUTA: 3931
MODIFICACION Y CESION DE POSICION CONTRACTUAL
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN El LOTE Z-1
PERUPETRO S.A.
Y
SYNTROLEUM PERU HOLDINGS LIMITED, SUCURSAL DEL PERU,
NUEVO PERU LTD. , SUCURSAL DEL PERU y
3PZ ENERGY INC., SUCURSAL PERU
CON INTERVENCION DE:
- SYNTROLEUM CORPORATION
NUEVO ENERGY COMPANY
BPZ % ASSOCIATES INC.
Y EL BANCO CENTRAL DE RESERVA DEL PERU
PEPERRALLELACALAL ERE EREREREAS ERERLERELELLLLELAO CARE COEL LECRRLLALE

AD DE LIMA A £L0S DIECIOCHO DIAS DEL MES DE MARZO DEL
YO RICARDO FERNANDINI BARREDA, ABOGADO
IENDO LA PRESENTE ESCRITIRA, EN LA QUE

E CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 54,

PERUPETRD S.A. UNICO
EN LUIS ALDANA NO 320, SAN BORJA,
E GENERAL  SEROR
UANA, DE
ESTADO CIVIL CASADO, DE PROFESION INGENIERO, DEBIDAMENTE
IDEATIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N2 08772263,
SUFRAGANTE ELECTORAL, DEBIDAMENTE AUTORIZADO SEGUN ACUERDO DE

UPETRO NS020-2002 DEL 10 DE ABRIL DEL 2002 QUE
LA PARTIDA ELECTRONICA N2 00259837, ASIENTO C
STRO DE PERSONAS JURIDICAS DE LIMA Y DE

De CON? Ng

20176785044, CON
LIMA, DEBIDAMENTE Ri ESENTADO POR Su
ANTONIO RODOLTO STUMPFLE GUIMARAES, DE NA

CONFORMIDAD CON El ACUERDO DE DIRECTORIO DE PE

RO N2092-2003
4508402 ¿sil

POS

TREINTIUN MIL DOSCIENTOS DOS

17 DE DICIEMBRE DEl
e O PUBLICADO El 13 DE FEBRERO

INSERTOS EN LA PRESEN

DECRETO SUPREMO N* 003-2004-EM
2004, LOS MISMOS QUE CORREN
URA PUBLICA. = =
Y DE LA OTRA PARTE: =
SYNTROLEUM PERU HOLDIMES LIMITED, SUCURSAL DEL
IDE ICADA CON REGISTRO UNICO DE CONTRIBUYENTE (RUC)
20503316286, CON DOMICILIO EN AVENIDA REPUBLICA DE PANAMA
3531 - 1101 , DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO
DE LIMA, INSCRITA EN LA PARTIDA N92 113277941 DEL REGISTRO DE

A

PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE LIMA, Y EN LA
PARTIDA N2 11447673 DEL LIBRO DE CONTRATISTAS DE OPERACIONES
DEL REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA

POR El S5R. GIOVANNI A. SUIDETTI, QUIEN MAN: TA SER DE
NACIONALIDAD NORTEAMERICANA ESTADO CiVii CASADO, DE PROFESION:
ADMINISTRADOR DE PRESAS; IDENTIFICADO CON PASAPORTE NL 225483,
SEGUN PODERES INSCRITOS EN LA PARTIDA NS 113277941 DEL R
DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE LIMA,

PARTIDA N2 11447673 DEL RESISTRO Pi O DE HIDROCARBUROS »
NUEVO PERU LTD., SUCURSAL DEL PERU, IDENTIFICADA CON Ri STRO
G DE CONTRIBUYENTE (RUC) N2  20507722í81, CON DOMICILIO EN
IDA REPUBLICA DE PANAMA 3533 DPTO. 1101, DISTRITO DE SAN
ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA, INSCRITA EN LA
PARTIDA N2 11610215 DEL RESISTRO DE PERSONAS JU ICAS DE LA
OFICINA REGISTRAL DE LIMA, Y EN LA PARTIDA NQ 11616492
DEL LIBRO DE CONTRATISTAS DE oUPERAC S DEL REGISTRO PUBLICO
Dz HIDROCARBURGS, DEBIDAMENTE REPRESENTADO POR El SEÑOR JORN Ra
WOMATX, UL FIESTA SER DE NACIONALIDAD NORTEAMERICANA,
ESTADO CIViL DIVOCIADO, DE PROFESION ti OCUPACION: ESPECIALISTA EN
Y GAS, IDENTIFICADO CON PASAPORT= USA NQ
132835293, SEGUN PODERES INSCRITOS EN LA PARTIDA NQ 11610215
I5TRO DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE
LIMA, Y EN LA PARTIDA NS 11630504 DEL REGISTRO PUBLICO DE
MANDATIS DE HIDROCARBUROS. =
3PZ ENERGY INC. SUCURSAL PERU, IDENTIFICADA CON REGISTRO UNICO
De CONTRIBUYENTE (RUC) NS 20503238463, CON DOMICILIO EN AVENIDA
ENRIBLE CANAVAL Y MOREYRA N2 425, OFICINA B1, DISTRITO DE SAN
ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA, INSCRITA EN LA
PARTIDA NQ 11322211 DEL REGISTRO DE PERSONAS JURIDICAS DE LA
OFICINA REGISTRAL De LIMA, Y EN LA PARTIDA NO 11328132 Dei
LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE

an 4598403

TREINTIUN MILDOSCIENTOS TRES

+ HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR Su GERENT

MANDATARIO NACIONAL SEÑOR RAFAEL  ZOEGER  NUÑR
STA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
ECN PROFESION: INGENIERO, DEBIDAMENTE iD FICADO
DOCUMENTO NACIONAL DE IDENTIDAD Ng 08212579 — SUFRAGANTZ
TORA, ALTORIZADO SE5uN PODERES INSCRITOS EN LA PARTIDA N2
322211 DEL REGISTRO DE PERSONAS JURIDICAS DE LA OFICINA
RAL DE LIMA, Y EN LA PARTIDA N2 11328132 DEL REGISTRO
PUBLICO DE HIDROCARBUROS. =

LEuM CORPORATION, TON DOMICILIO EN 4322 8. 49TH WEST
LSA, DK 74107, DEBIDAMENTE REPRESENTADA POR EL SR+
GIOVANNI A. SUIDETTI, QUIEN MANIFIESTA SER DE NACIONALIDAD
NORTEAMERICANA, ESTADO CIVIL CASADO, DE PROFESION: ADMINISTRADOR
DE PRESAS¿ IDENTIFICADO CON PASAPORTZ N2 225483, SEGUN
PODERES 1 RITOS EN LA PARTIDA M2 11337230 DEL REGISTRO DE
SUMAS JURIDICAS DE LA OFICINA REGISTRAL DE LIMA. =
lERSY COMPANY, CON DOMICILIO EN 1021 MAIN EET, SUITE
2100 HOUpTON, TX 77002 UsS»Az, DEBIDAME! REPRESENTADO POR El
JOHN P. MCOGINNIS, QUIEN MANIFIESTA SER DE NACIONALIDAD

agnandin

ICANA, ESTADO CIVIL CASADO, DE PROFESION GEOLOGO,
CON  PASAPOD; USA N2 157419160 AUTORIZADO SEGUN
EN LA PARTIDA ELECTRONICA N2 11612996 DEL

Rica

ASSOC

IAYES INC., CON DOMICILIO EN 11999 KATY FRESWAY,
HOUSTON, TEXAS 77079, ESTADOS UNIDOS DE AMÉRICA,
REPRESENTADA POR EL SEÑOR RAFAEL ZOESER MUMEZ y
STA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE INGEMIERO, DEBIDAMENTE IDENTIFICADO COM
DOCUMENTO IDENTIDAD 08212577 — SUFRAGANTE
ELECTORAL, FACULTADO SEGUN PODER IM5C* N EL ASIENTO A0003
DE LA PARTIDA ELECTRONICA NO 11330323 DEL REGISTRO DE PERSONAS
JURIDICAS DE LIMA. ==
Y BANCO CENTRAL DE RESERVA DEL PERU, REPRE
FUNCIONARIOS SEMORES MANUEL MONTEAGUDO VALDEZ, 8Lz
SER DE NACIONALIDAD PERUANA, DE ESTADO CIViL CASADO, DE PROFE
ABOGADO, IDENTIFICADO CON DOCU DO NATIONAL DE IDENTIDAD N2
10275927 SUFRAGA LAS ULTIMAS ELECCIONES GENERALES, EN SU
CALIDAD DE JEFE OFICINA LEGAL NMUMBRADO POR ACUERDO DE

QUIEN MANI

ADO PGR SUS

4508404

TREINTIUN MIL DOSCIENTOS CUATRO

DIRECTORIO NO3950 ==
Y ZARLOS AUGUSTO BALLON AVALOS, A SER
NACIONALIDAD DE ESTADO CIVIL CASADO, DE PROFESION
SCONONZIETA, NACIONAL DE IDENTIDAD
08757380, EN LAS ULTIMAS ELECCIONES GENERALES EN SU
CALIDAD DE DE OPERACIONES INTERNACIONALES, NOMBRADO POR
ACUERDO DE 5 NS 3737, AUTORIZADOS CONFORME CONSTA DE LA
COMUAGIADION DE GERENCIA GENERAL DE ESTE BANCO N2 SG-068-2004 DE
FECHA 15 DE MARZO DE 2004, GUE SE INSERTA EN LA PRESENTE
ESCRITURA PUBLICA, AMBOS CON D D EN JR. MiIRO OUESADA NO
441, LIMA.
DOY
PROCED

¿RECTOR

mM rr

De HABER IDENTIFICADO A £0s  ESMPARECIENTES Y Que
IN CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL

TORIZADA PARA QUE Su
ENIDO SE EVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO EN
3u LEBAJO RESPECTIVO, Y CUYO TENOR ES El SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:

Sirvase usted extender en su Registro de Escrituras Públicas la
1

CACION Y CESION DE POSICION CONTRACTUAL EN EL CONTRATD DE

PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS =N

LOTE Zi, que celebran de una parte PERUPETRO S.A. con

Registro Único de Contribuyente N2 20196785044, con domicilio
en luis Aldana N2 320, San Borja, Lima, debidamente representado
por su Gerente General señor Antonio Rodolfa Stumprle Suimaraes»,
de nacionalidad Peruana, identificado con Documento Nacional de
identidad M2 08772263, autorizado según Acuerdo de Directorio
de PERUPETRO N2020-2002 del 10 de abril del 2002 que corre
inscrito en la Partida Electrónica N2 00259837, Asiento UT 00026
del Registro de Personas Juridicas de Lama y de conformidad con
el Acuerdo de Directorio de PERUPETRO N2 092-2003 dei 17
diciembre uel 2003 y el Decreto Supremo NN”  003-2004-EM
publicado el 13 de febrero del 2004, los mismos que usted señor
Notario se servirá insertar, a quién en adelante se le

denominará PERUPETRO.

y de la otra parte Syntroleum Peru Holdings timited, Sucursal

del Perú, identificada con Registro Unico de Contribuyente
De

2 y TREINTIUN MIL DOSCIENTOS CINCO

eS
EDS (RUE) N2Q 20503316256, con domicilio en Avenida República ue

Panamá N2 3531 - 1101 , Distrito de San Isidro, Provincia y
Departamento de Lima, inscrita en la Partida N2 113277941 del
Registro de Personas Jurídicas de la Cfricina Registral de Lima,
y en la Partida N£ 11447673 del Libro de Contratistas de
Operaciones del Registro Público de Hidrocarburos, debidamente
representada por el Sr. Siovanni A. Suidetti, identificado con
pasaporte NS 2254E3, según poderes inscritos en la Partida N£S
11327941 del Registro de Personas Jurídicas de la Oficina
(2 11447673 del Registro

Registral de Lima, y en la Partida
Público de sidrocarburos. =
Nuevo Peru itd., Sucursal del Perú, identificada con Registro
Unico de Contribuyente (RUC) N2 20507922181, con domicilio en
Avenida República de Panamá 3533 Dpto. 1101, Distrito de San
isidro, Provincia y Departamento de Lima, inscrita en la
_Partida N2 11610215 del Registro de Personas Jurídicas de la
Cricina Registral de Lima, y en la Partida N2Q 116164492
¿“el Libro de Contratistas de Operaciones del Registro Público

cidrocarburos, debidamente representado por el señor John R=
n

identificado con Pasaporte USA N2 132838293, según

nscritos en la Partida N2 11610215 del Registro de

domaci

poderes
rídicas de la Oficina Registral de Lima, y en la
11630506 del Registro Público de Mandatos de

Personas

Partida Ng

Sucursal Perú, identificada con Registro Unico
y (RUT) NS 20503238463, con domicilio en Avenida
Canaval y Moreyra N2 425, Oficina B1, Distrito de San

rique
Isidro, Provincia y Departamento de Lima, inscrita en la
Partida M2 11322211 del Registro de Personas Jurídicas de la
Gricina Registral de Lima, y en la Partida NOS 1132B132 del
Libro de Contratistas de Operaciones del Registro Público de
Fidrocarburos, debidamente representada por su Gerente General
y Yandatario Nacional Ing. Rafael Zoeger Núñez, identificado
con Documento MXacional de Identidad N2 08212579, según poderes
inscritos en la Partida N2 11322211 del Registro de Personas
Jurídicas de la Oficina Registral de Lima, y en la Partida NQ

11328132 del Registro Público de Fidrocarburos.

Con intervención dez ==
2 z z Sa + 5
3yntroieum Corporation, con domicilio en 4322 S. 49th Nest

Ave Tuisa, 0K 74107, debidamente representada por el Sr.
4598406

TREINTIUN MIL DOSCIENTOS SEIS

Siovanni A. Guidetti, identificado con pasaporte N2 225483,
según poderes inscritos en la Partida NS 11337230 del Registro
de Personas Juridicas de la Oficina Registral de Lima. =

Nuevo Znergy Company, con domicilio en 1021 Main Street, Suite
2100 Houston, TX 77002 U.S.A., debidamente representado por el
señor XJohn P=. McSinnis, identificado con Pasaporte ¿uSA N2Q

157419160 autorizado según poderes inscritos en la Partida

ectrónica N2 11612996 del Registro de Personas Jurídicas de

Limaz =
B3PZ % Associates inc., con domicilio en 11999 Katy Freeway,
Suite 560, Houston, Texas 77079, Estados Unidos de América,
debidamente representada por el señor Rafael Zoeger Núñez,
identificado con Documento Nacional de Identidad N2Q 08212579,
facultado según poderes inscritos en el Asiento A0003 de la
Partida Electrónica N2 11330323 del Registro de Personas
Juridicas de Lima. == =

y el Banco fentrai de Reserval del Perá, con domicilio en Jr.
Miro Duesada 441, Lima, representada por sus Tuncionarios
Yanuel Yonteagudo Valdez, identificado con Documento Nacionel
de Identidad No.10275927, en su calidad de Jefe de la Oficina
legal nombrado por Acuerdo De Directorio N£3950 y Carlos Augusto
Ballón Avalos, de nacionalidad peruana, identificado con
Documento Nacional de Identidad MX” 08757380 en su calidad de
Gerente de Operaciones internacionales nombrado por Acuerdo de
Directorio N* 3737, autorizado conforme consta de la
comunicación de la Gerencia General de este Banco N* 66-068-
2004 de fecha 15 de marzo del 2004, que usted señor Notario se
servirá insertar, en los términos y condiciones que constan en
las cláusulas siguientes: =
MODIFICACION Y CESION DE POSICION CONTRACTUAL

ZN EL CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
DROCARBUROS EN EL LOTE Z-1

5.A., en adelante PERUP

0 con Syntroieum Peru
Foidings Limited, Sucursal del Perú y BPZ Energy InC.*=,
Sucursal Perú, celebraron un Contrato de Licencia para la
Exploración y Explotación de Sidrocarburos en el Lote Z-1,

el mismo que conforme a ley fuera aprobado por Decreto
Al
pS

MN

4508407

pa

TREINTIUN MIL DOSCIENTOS SIETE

Supremo No. 052-2001 y elevado a Escritura Pública con
fecha 30 de Noviembre de 200, ante Notario Público de
Lima Dra. Cecilia Hidalgo Morán. =>

í, de fecha 23 ue

Mediante Decreto Supremo No. 045-2002-El
Sctubre de 2002 se aprobó la “Modificación del Contrato de
Licencia para la Expioración Y Explotación de
Fidrocarburos en el Lote Z-1, el mismo que Tue elevado a

Escritura Pública con fecha 23 de Enero de 2003, ante

Notario de Lima Dra. Cecilia Hidalgo Morán. =
De conformidad con la cláusula décimo sexta del CONTRATO,

Syntroieum Peru A

idings Limited, Sucursal del Perú
comunicó su intención de ceder el total de su
participación en el Contrato equivalente al noventa y

cinco por ciento (95%), a favor de la empresa Nuevo Peru

itd., Sucursal del Perú. =
Nuevo Energy Company, empresa matriz de Nuevo Peru Ltd.,
Sucursal del Perú, solicitó su calificación para asumir,
intermedio de ésta, ei noventa y cinco por ciento
de participación en el Contrato que le sería cedida

troleum Peru Foldings Limited, Sucursal del Perú,

calificación que fue otorgada por PERUPETRD. =

Las Comisiones de Trabajo de PERUPETRO S.A., de Nuevo Peru

td., Sucursal del Perú, Syntroleum Peru Holdings Limited,
cursal del Perú y BPZ Energy Inc., Sucursal Perú,
llevaron a cabo negociaciones a efectos de modificar el
Contrato en lo que se refiere al Programa Minimo de
Trabajo y plazos, efectuar la Cesión de Posición
Contractual y adecuarlo al Nuevo Modelo de Contrato de
Licencia para la Exploración y Explotación de
Eidrocarburos aprobado mediante Acuerdo de Directorio de

£ Nx” 4838-2003, liegando a un Acuerdo sobre el Texto

del Proyecto de Modificación y Cesión de Posición

Contractual en el Contrato. =

CESION DE POSICION CONTRACTUAL =

De conformidad con la cláusula decimosexta del Contrato,
TR
y

2.2

N

N

ul

a

ul

7
o,

cos

IR

TREINTIUN MIL DOSCIENTOS OCHO

$

por el presente documento Syntroieum Peru poldings
iimited, Sucursal del Perú (Cedente) cede el total de su
participación equivalente al noventa y cinco por ciento
(95%) de participación en el Contrato a favor de Nuevo
Peru Ltd., Sucursal del Perú (Cesionario), quedando en

consecuencia conformado el Contratista de la siguiente

maneras

e IS

Muevo Peru Ltd., Sucursal del Perú

BPZ Energy Inc«, Sucursal PlerÚninnmmm.om.oos . DA

El Cesionario, de conformidad con el acápite 16,2 del
Contrato, otorga todas las garantías y asume los derechos,
responsabilidades y obligaciones derivadas del Contrato y

de acuerdo con el Artículo 16” de la Ley N” 26221 - Ley

Orgánica de Hidrocarburos, lo hace en forma solidaria.
Se deja plenamente establecido que la responsabilidad
tributaria y contable es individual frente al Estado
Peruanp y que respecto a los derechos financieros de la
Ziáusuia Décimo Primera del Contrato, éstos corresponden

separada y proporcionalmente a cada Una de las Empresas

que conforman el Contratista en el Contrato.
Entiéndase que toda referencia que en el Contrato o en los
anexos se haga al Cedente deberá entenderse hecha al
Cesionario, salvo los acápites, subacápites y anexos

modificados especificamente en la Cláusula Tercera de la

presente Cesión de Posición Contractual. =
interviene en la presente Modificación de Contrato el
Banco Central de Reserva del Perú, para tomar nota de la
cesión de participación y para ratificar que subsisten las

garantías otorgadas en la Ciáusula de Derechos

Financieros, aprobada bajo el régimen de la Ley No. 26221,

Ley Orgánica de Fidrocarburos. a
interviene Nuevo Energy Company para otorgar a favor de
Nuevo Peru Ltd., Sucursal del Perú, la garantía
corporativa que aparece en el Anexo "D-1" del Contrato.

Interviene BPZ £ Associates, Inc., para otorgar a favor de

GA IB0840S
ENANOy,
[e higo

E TREINTIUN MIL DOSCIENTOSD NUEVE
a

9)

AL toro BPZ Energy Int=z, Sucursal Perú, la garantía corporativa

DEM

que aparece en el Anexo "D-2" del Contrato, ==============

3. MODIFICACION DEL CONTRATO
A efectos de reflejar lo señalado en los párrafos
precedentes, es necesario introducir modificaciones 0
agregados al texto contractual en el Contrato, las mismas
que se encuentran contenidas en el presente documento.

MODIFICACION Y CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE

CIA PARA LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN

== SYNTROLEUM PERU HOLDINES L

ITED, SUCURSAL DEL PERU ====
== NUEVO PERU LTD», SUEURSAL DEL PERU
= BPZ ENERGY INC., SUCURSAL PERU

INDICE
: GENERALIDADES

: DEFINICIONES =
b z OBJETO DEL CONTRATO
CLAUSULA TERCERA : PLAZO, CONDICIONES Y
GARANTIA = =

: EXPLORACIÓN
, EXPLOTACION

CLAUSULA z COMITÉ DE SUPERVISION =
CLAUSULA DETAVA i LIA Y VALORIZACIÓN ===
CLAUSULA NOVENA : BuTas =

ELAUSULA DÉCIMA ;

¡GS ADUANEROS =

CLAUSULA DÉCIMA PRIMERA 1

S FINANCIEROS
CLAUSULA DÉCIMA SEGUNDA : TRABAJADORES

AUSULA DÉCIMA TERCERA : PROTECCIÓN AMBIENTAL y
RELACIONES COMUNITARIAS ==
CLAUSULA DÉCIMA €

xo 4508410

TREINTIUN MIL DOSCIENTOS DIEZ

FIDROCARBUROS Y PREVENCION
CONTRA PERDIDAS ==
CAPACITACI
TRANSFERENCIA DE

DÉCIMA QUINTA

ECLAUSULA DÉCIMA SEXTA 3
CLAUSULA DÉCIMA SÉTIMCA :
CLAUSULA DÉCIMA OCTAVA z
CLAUSULA DÉCIMA NOVENA :
CLAUSULA VIGÉSIMA : NETIFICACIÓN:

COMUNICACIÓN:
SOMETIMIENTO A LA LEY
PERUANA Y
CONTROVERSIAS

CLAUSULA VIGÉSIMA PRIMERA

: TERMINACION =
z DESCRIPCION DE
CONTRATO = =
ANEXO "B” : MAPA DEL AREA DE CONTRATO
ANEXO "L-1" a "C-4" : CARTAS FIANZA PARA EL
PROGRAMA MINIMO DE TRABAJO

: GARANTIA CORPORATIVA ==
z PROCEDIMIENTO CONTABLE ===
ANEXO "F : TRABAJO
TABLA DE

MODIFICACION Y CESION DE POSICION CONTRACTUAL EN EL EONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN

Ú
h

7
G

le
K

== SYNTROLEUM PERU HOLDINGS LIMITED, SUCURSAL DEL
LUEVO PERU LTD. , SUCURSAL DEL PERU
B3PZ ENERGY INC»,

UCURSAL PERÚ

10
ee,

« 4508411
A

TREINTIUN MIL DOSCIENTOS ONCE
ENERALIDADES

CLAUSULA PRELIMINAR.
de Posición Contractual en el Contrato de Licencia para la
Contratista
se

SE L
presente documento constituye la Modificación y Cesión
Exploración y Expiotación de Fidrocarburos en el Lote Z-i,
RUPETRD y el
lo que

El
que PE
de modificarlo

Trabajo y plazos,
adecuarlo al

en
etectuar

en adelante el Contrato, F
suscriben con el objeto

reTiere al Programa Minimo de

la Cesión de Posición Contractual Nuevo

*odelo de Contrato de Licencia:
son
los Hidrocarburos extraidos
la Fecha ue

yl
Estado.

de propiedad del

"in situ"

Los Hidrocarburos
derecho de propiedad sobre
TRG al Contratista en
io estipulado en el Contrato y en el

PERUPE
a través de

me

es transferido por
Suscripción, conforme
artículo 82 de la Ley No. 26221.
ntratista se obliga a pagar al Estado
efectivo en las condiciones y

la Ley

ia regalía en
el Contrato.
artículo 122 de

PETRO,
tunidad establecidas en
lo dispuesto en el
Contrato se rige por el derecho privado

el
cláusulas

las

erdo con
siéndole de aplicación los alcances del artícuio
N
Para todos los efectos relativos y derivados del Contrato,
s de
contenido de

peruano y
5572 dell Código Civil.
en que los tit
la interpretación del
anexos.

R

las Partes convienen
para
los

y lo estipulado

IV,
son irreievantes
las mismas. ======
Ve Cualquier referencia al Contrato comprende a
En caso de discrepancia entre los anexos
en el cuerpo del Contrato, prevalecerá este Último.
CAUSULA PRIMERA.— DEFINICIONES = =>
definiciones acordadas por las Partes en la presente
tienen por finalidad dar el significado requerido a
el Contrate y dicho significado
lo acuerden

Las
se emplean en
será el único aceptado para los efectos de su interpretación en
las Partes

cláusula
ios términos que

a menos que

del mismo,

la ejecución
expresamente por escrito de otra forma.
22 4508412

TREINTIUN MIL DOSCIENTOS DOCE

Los términos definidos y utilizados en el Contrato, sean en

singuiar o en plural, se escribirán la primera letra en

mayúscuia y tendrán los siguientes significados:

ií.i Afiliada =

Cualquier entidad, cuyo capital accionario con derecho a
voto sea de propiedad, directa o indirectamente, en una

proporción igual al cincuenta por ciento (50%) o más de

PERUPEFRO o del Contratista o cualquier entidad o persona

que sea propietaria directa o indirectamente, del
cincuenta por ciento (50%) o más del capital accionario
con derecho a voto de PERUPETRO O del Contratista o
cuaiquier entidad cuyo capital accionario con derecho a
voto sea de propiedad, directa oO indirectamente, en
cincuenta por ciento (50%) o más del mismo accionista o
accionistas que posea o posean, directa o indirectamente,

el cincuenta por ciento (50%) o más del capital accionario

con derecho a voto de PERUPETRO o del Contratista. =

1 Z
Período de doce (12) Meses consecutivos de acuerdo al
Calendario Sregoriano, contado desde una Techa especificas

í.3 Area de Contrato

m

s el área descrita en el Anexo "A" y que se muestra en el
Anexo "B”, denominada Lote Z-1, con una extensión de
doscientos noventinueve mil doscientos setentitrés punto

ciento once (279,273.111) hectáreas.

Area de Contrato quedará redefinida luego de excluir

las áreas de las que haga suelta el Contratista, de

acuerdo a los términos del Contrato. =
En caso de existir alguna discrepancia entre lo mostrado

en el Anexo "B” y lo descrito en el Anexo "A", prevalecerá

el Anexo "A",

i.56 Barril ======

Es la unidad de medida de capacidad de los idrocarburos

iiquidos Fiscalizados que consiste en cuarenta y dos (42)

galones de los Estados Unidos de América, corregidos a una
20 4598413

ií.5

i

m

TREINTIUN MIL DOSCIENTOS TRECE

temperatura de «sesenta grados Fahrenheit (60% EF

resión dei nivel del mar sin agua barro u otros
, guay

secimentos (BSZW).

Btu ==

Unidad térmica británica. Es la unidad de medida de
cantidad de calor que se requiere para aumentar la

temperatura en un grado Fahrenheit (1% F) de una (1) libra

de agua, equivalente a 1055.056 joules. =

Caso Fortuito o Fuerza Mayor
Se entiende como tal, entre otros los siguientes:
incendios, temblores, terremotos, maremotos, derrumbes,
avalanchas, inundaciones», huracanes y tempestades,
explosiones, actos fortuitos imprevisibles, conflictos

délicos, guerrillas, actos terroristas, sabotaje,

conmoción civil, bloqueos, demoras incontrolables en el
ansporte, huelgas, paros, imposibilidad de obtener, no

nte haberlo previsto, facilidades adecuadas para el

rte de materiales, icencias y permisos, equipo y

$5, 0 cualquier otra causa, ya sea similar 0
distintalde aquellas especificamente enumeradas aquí, que
stén fuera del control razonable y no pudieran ser

previstas o que, habiendo sido previstas, no pudieran ser

evitadas.

Comité de Supervisión
Organo conformado por las Partes, a través del cual
PERUPETRD verifica y coordina el cumplimiento y la
ejecución del Contrato, cuya conformación y atribuciones

están establecidas en la cláusula sétima. =

Comité Técnico de Conciliación
Ergano no permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones,

el mismo que se establecerá de acuerdo a lo estipulado en

el acápite 21.2 del Contrato.

Condensados

Son ios Ridrocarburos liquidos formados por la
eew 4508414

1.10 Condensados Fiscalizados

pa

pr

í Contratista

2 Contrato

3 Desarrollo

TREINTIUN MIL DOSCIENTOS CATORCE

condensación de los Hidrocarburos separados del Gas
Natural, debido a cambios en la presión y temperatura
cuando el Sas Natural de los Reservorios es producido 0
cuando proviene de una o más etapas de compresión de Gas

Natural. Permanece líquido a la temperatura y presión

imosférica.

Condensados producidos en el Area de Contrato y medidos en

un Punto de Fiscalización de la Producción.

BPZ Energy inc., Sucursal Perú, inscrita en el Registro

Púbiico de Hidrocarburos en la Partida No. 1132813

dei Libro de Contratistas de Operaciones.

Nuevo Peru Ltd., Sucursal del Perú, inscrita en el

Registro Público de drocarburos en la Partida NO.

11616492 del Libro de Contratistas de Operaciones.
En la Fecha de Modificación y Cesión, la participación en

el Contrato de las empresas que conforman el Contratista

es la siguiente: =

Nuevo Peru Ltd., Sucursal del Plerúxinnrmrcrn a 2 A RS

BPZ Energy inc., Sucursal PlrÚn mmm DA

Es el presente acuerdo al que han liegado las Partes, en
el cual se estipuian los términos y condiciones que se
encuentran contenidos en este documento y en los anexos
que lo integran, comprende los acuerdos adicionales a

los
que lleguen las Partes en virtud de este documento y las

modificaciones que se hagan al mismo conforme a ley,

Ejecución de cualquier actividad apropiada para la

Producción de Hidrocarburos, tal como la perforación,

compietación y profundización de pozos, así como e
diseño, construcción e instalación de equipos, tuberias,
tanques de almacenamiento y otros medios e instalaciones,

inciuyendo ia utilización de métodos de Producción
artificial y sistemas de recuperación primaria y mejorada,

en el Area de Contrato y fuera de ella en cuanto resulte

necesario. =

incluye la construcción del Sistema de Transporte y
Almacenamiento, de las instalaciones del Punto de
Fiscalización de la Producción, del Ducto Principal y de

ser el caso, plantas de destilación primaria para la

manufactura de productos a ser utilizados en

Operaciones o plantas de procesamiento de Gas Natural.

Descubrimiento Comercial =

Descubrimiento de reservas de Hidrocarburos que en opinión

del Contratista permita su explotación comercial. =

Dia E 2=

Periodo de veinticuatro (24) horas que se inicia a las
cero horas (00:00) y termina a las veinticuatro horas

los Días de lunes a viernes inclusive, salvo los
que sean declarados total o parcialmente no

laborables, en la ciudad de Lima, por la autoridad

-ompetente. ==
Dólar 6 US$ ====

Unidad monetaria de los Estados Unidos de América.

Ducto Principal E

Tubería principal que el Contratista podrá construir y
operar y que partiendo del final del Sistema de Transporte
y Almacenamiento conduce los Hidrocarburos producidos del
Area de Contrato hasta un punto propiedad de terceros,
hasta un punto de venta o exportación o hasta un Punto de
Fiscalización de la Producción, sin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3,
pudiendo comprender puntos de medición conectados a la
tubería, áreas de almacenamiento y embarque requeridos,
tuberías menores, estaciones de bombeo o compresión,

sistema de comunicaciones, carreteras de acceso y de
4508416

TREINTIUN MIL DOSCIENTOS DIECISEIS

1.21

1,24

mantenimiento y cualesquiera otras instalaciones que sean

necesarias y requeridas para

transporte de
sidrocarburos en Forma permanente y oportuna; inciuyendo
el diseño, construcción, mantenimiento y equipamiento de
todo lo antes mencionado. El acceso abierto para cualquier
Ducto Principal será desde el inicio del quinto Año,
contado a partir de la Fecha de inicio de la Extracción

Comercial. =

Expioración

Pianeamiento, ejecución y evaluación de todo tipo de
estudios geológicos, geofísicos, geoquímicos y otros, asi
como la perforación de Pozos Exploratorios y demás
actividades conexas necesarias para el descubrimiento de
Fidrocarburos » incluyendo la perforación de Pozos
Confirmatorios para la evaluación de los Reservorios

descubiertos.

Explotación =

Desarrollo y/o Producción.

cha de inicio de la Extracción Comercial

Fecha de la primera medición de Hidrocarburos en un Punto

de Fiscalización de la Producción; que da lugar al pago de

ia regalía. ===
Para efectos de esta definición no se consideran los

volúmenes producidos para pruebas u otros fines que

especiTicamente acuerden las Partes.

Fecha de Primera Modificación

ñ

Es el 23 de Enero del 2003, fecha en la que se suscribió

la modificación del Contrato de Licencia para ia

Exploración y Expiotación de Fidrocarburos en el Lote Z-1

aprobada por Decreto Supremo N* 045-2002-—

Fecha de Suscripción
Es el 30 de Noviembre de 2001, fecha en que las Partes

suscribieron el Contrato.

Fecha de Modificación y Cesión

m

s el 18 de marzo de 2004, fecha en que las partes
0 4508417

2.27

1,32

TREINTIUN MIL DOSCIENTOS DIECISIETE

suscriben la Modificación y Cesión de Posición Contractual
en el Contrato de Licencia para la Exploración y
Explotación de Fidrocarburos en el Lote Zi y su
adecuación al Nuevo Modelo de Contrato de Licencia, el

cual es aprobado mediante Decreto Supremo N* 003-2004-EM

Fecha Efectiva

Es el 29 de enero del 2002, fecha en la que el Contratista
inició las Operaciones, la cual fue establecida dentro de

los sesenta (60) Dias posteriores a la Fecha de

Suscripción.

Fiscalización =
Acciones que, conforme a los dispositivos legales y normas
técnicas, realiza CSINMERG (Organismo Supervisor de la

inversión en Energía) sobre las actividades de Exploración

y Explotación realizadas por el Contratista. =

as Natural =

drocarburos que a condiciones iniciales de

Petróleo. Comprende el Gas Natural Asociado y el

Sas Nathiral No Asociado. =

Sas Natural Asociado

Gas Natural producido con los

Reservorio.

Gas Natural

iscalizado

Bas Natural producido en el Area de Contrato y medido en

un Punto de scalización de la Producción.

Gas Natural No Asociado
Aquel cuya ocurrencia tiene lugar en un Reservorio en el

ques a condiciones iniciales, no hay presencia de

Sidrocarburos Liquidos.

Eigdrocarburos =

Todo compuesto orgánico, gaseoso, líquido o sólido, que

consiste principalmente de carbono e hidrógeno.

Fidrocarburos Fiscalizados

sidrocarburos producidos en el Area de Contrato y medidos
14508418

NOTAR
ES
pon

qe

ES

ÑS

OS

TREINTIUN MIL DOSCIENTOS DIECIOCHO

en un Punto de Fiscalización de la Producción.

1.33 Fidrocarburos Líquidos =

Petróleo, Condensados y en general todos aquellos
pPidrocarburos que bajo condiciones atmosféricas de
temperatura y presión, se encuentran en estado líquido en
el lugar de su medición, incluyendo aquelios Fidrocarburos

que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. =

pe
1

34 Fidrocarburos Liquidos Fiscalizados

Hidrocarburos Liquidos producidos en el Area de Contrato y

medidos en un Punto de Fiscalización de la Producción.
1.35 Ley No. 26221

Ley NO. 26221 = Ley Orgánica de Hidrocarburos»,

ampliatorias, reglamentarias y modificatorias. ==

pa
a
O

LEN o Liquidos del Sas Natural
Son los Fidrocarburos líquidos obtenidos del Gas Natural

compuestos por mezclas de etano, propano, butano y otros

Fidrocarburos más pesados.

iscalizados =

1.37 LEN Fiscalizados o Líquidos del Sas Natural

Son los Líquidos del Gas Natural medidos en un Punto de

Fiscalización de la Producción.

pa
12)
m

Mes
Periodo contado a partir de cualquier Día de un mes
calendario que termina el Día anterior al mismo Día del

mes calendario siguiente o, en caso de no existir éste, el

último Día de dicho mes.

Míl (1000) pies cúbicos estándar (scf). Un (1) scf es el

volumen de gas necesario para llenar un espacio de un (1)
pie cúbico a 14.695 libras por pulgada cuadrada de presión
absoluta a una temperatura base de sesenta grados

Fahrenheit (609 *F).

1.40 Nuevo Xodeio de Contrato de Licencia

Es el Modelo de Contrato de Licencia para la Exploración y

Expiotación de Sidrocarburos aprobado mediante Acuerdo de
4508419 e

:)

1.46

Y TREINTIUN MIL DOSCIENTOS DIECINUEVE

E
PE

Directorio de PERUPETRO

de 2003, =====:

Operaciones
Toda actividad de Exploración y Explotación y todas las

demás actividades materia del Contrato o relacionadas con

la ejecución del mismo.

Cperador =
úna de las empresas que conforman el Contratista y que ha
sido designada por las mismas para llevar a cabo las
Operaciones en nombre y por cuenta del Contratista.

En la Fecha de odificación y Cesión, Nuevo Peru ¡td.,

Sucursal del Perú ha sido designado Operador.

h

Partes

ontratista.

O

UPETRO y el

PETRO

NERUPETRO S.A., es la Empresa Estatal de Derecho Privado

Sector Energía y Minas, creada por la Ley Mo. 26221.

Eidrocarburos que a condiciones iniciales de presión y
temperabura de Reservorio se encuentra en estado líquido y

ue mayormente se mantiene en estado liquido en

condiciones atmostéricas; no incluye Condensados, Líquidos

de Gas natural o Gas Natural Licuado.

Petróleo Fiscalizado

Petróleo producido en el Area de Contrato y medido en un

"

Punto de Fiscalización de la Producción.

h

Petróleo Pesado
Sidrocarburos Líquidos, que por su densidad y viscosidad
requieren para su Explotación el empleo de métodos no
convencionales y que, para su transporte, requieren
procesos de calentamiento u otros procedimientos,

excluyendo la mezcla con Petróleo producido en el mismo

Yacimiento, que dé como resultado Petróleo liviano. =

Pozo Confirmatorio

Pozo que se perfora para evaluar los Reservorios de

TA
"oy
4508420

TREINTIUN MIL DOSCIENTOS VEINTE

3

pa

a
o

a
N

a
7

Hidrocarburos descubiertos.

Pozo de Desarrollo =

oducción de los

Pozo que se perfora para la E

3

Fidrocarburos descubiertos.
»

zo Explioratorio
ozo que se perfora con el propósito de descubrir un nuevo
Reservorio o para determinar la estratigrafía de un área,
así como los pozos que se perforan en las culminaciones
estructurales que se encuentran geoiógicamente separadas
de la parte de la misma estructura previamente

investigada.

Producción =
Todo tipo de actividades en el Area de Contrato o fuera de
ella en lo que resulte necesario, cuya Tinalidad sea la
extracción y manipuieo de Hidrocarburos dei Area de
Contrato, y que inciuye la operación y reacondicionamiento
de pozgs, instalación y operación de equipos, tuberias,
Sistema de Transporte y Almacenamiento, Ducto Principal,

tratamiento y medición de Hidrocarburos y todo tipo de

métodos de recuperación primaria y mejorada. =

Punto de Fiscalización de la Producción
Lugar o lugares ubicados por el Contratista en el Area de
Contrato, o ubicados por acuerdo de las Partes fuera de
ella, donde se realizarán las mediciones y determinaciones
volumétricas, determinaciones del contenido de agua y

sedimentos y otras mediciones, a fin de establecer el

volumen y calidad de los drocarburos Fiscalizados, de

acuerdo a las respectivas normas API y ASTX

Reservorio

Estrato o estratos bajo la superficie y que forman parte
de un Yacimiento, que estén produciendo o que se haya
probado que sean capaces de producir Fidrocarburos y que

tienen un sistema común de presión en toda su extensión. =

Sistema de Transporte y Almacenamiento =

Conjunto de tuberias, estaciones de bombeo, estaciones de
compresión, tanques de almacenamiento, instalaciones

fluviales, sistemas de entrega, caminos, demás
instalaciones y todo otro medio necesario y Útil para el
transporte de los Hidrocarburos producidos en el Area de
Contrato hasta un Punto de Fiscalización de la Producción,
hasta el Ducto Principal o hasta un ducto de terceros

incluyendo el diseño, construcción, mantenimiento y

equipamiento de todo lo antes mencionado. ==

1.55 Subcontratista
Toda persona natural o jurídica, nacional o extranjera,

contratada por el Contratista para prestar servicios

relacionados con las Operaciones.

.56 Supervisión

EE

Acciones que PERUPE

TRO realiza para verificar el

cumplimiento de las obligaciones contractuales del

ntratista. =

Comprende impuestos, contribuciones y tasas, conforme a lo

ido en el Código Tributario.

Vigencialdel Contrato
riodo comprendido entre la Fecha de Suscripción y el
vencimiento del plazo pertinente establecido en el acápite

3.1 del Contrato.

1.579 Yacimiento
Superficie debajo de la cual existen uno o más Reservorios

que estén produciendo o que se haya probado que son

capaces de producir Hidrocarburos. =

CLAUSULA SEGUNDA.— OBJETO DEL CONTRATO =

2.1 PERUPETRG autoriza al Contratista la realización de las
Operaciones, de acuerdo con lo establecido en la Ley No.
2622í, la legislación pertinente y las estipulaciones del

Contrato, con el objeto común de descubrir y producir

Fidrocarburos en el Area de Contrato.

2.2 El Contratista tendrá el derecho de propiedad sobre los

drocarburos extraídos del Area de Contrato, de
la

225 4508422

TREINTIUN MIL DOSCIENTOS VEINTIDOS

conformidad con lo establecido en el numeral 11 de la

ciáusula preliminar, = =
2.3 El Contratista ejecutará las Operaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a
cabo, directamente o a través de Subcontratistas. En caso

de operaciones de campo fuera del Área de Contrato se

requerirá aprobación de PERUPETRO. =

2.4 PERUPETRO ejerce la Supervisión de acuerdo a ley y de

conformidad con el Contrato.

OSINERG ejecutará las acciones de Fiscalización de acuerdo

a ley. =
2.5 Los representantes de PERUPETRO realizarán la Supervisión
en cualquier momento, previa notificación, debiendo
identificarse y estar autorizados para tal función por
PETRO» pa Contratista proporcionará todas las
facilidades, que razonablemente estén a su alcance en sus
Operaciones, a fin de que dichos representantes puedan

cumplir su misión, la que será llevada a cabo de modo que

no interfiera con éstas.

Los gastos y costos correspondientes a los representantes

de PERUPETRO serán de cuenta y cargo de PERUPETRD: =
2.6 El Contratista proporcionará y será responsable de todos

los recursos técnicos y económico financieros que se

requieran para la ejecución de las Operaciones. = =

CLAUSULA TERCERA».- PLAZO, CONDICIONES Y BARANTIA
3.í El plazo para la fase de exploración por Hidrocarburos es
de siete (7) Años, el que se puede extender de acuerdo a
ley. Este plazo se cuenta a partir de la Fecha Efectiva;

salvo que de conformidad con lo establecido en otras

estipulaciones del Contrato, varíe dicho piazo. =
El plazo para la fase de explotación de Petróleo, es el
que reste después de terminada la fase de exploración
hasta compietar el plazo de treinta (30) Años, contado a
partir de la Fecha Efectiva, a menos que de conformidad

con lo establecido en otras estipulaciones del Contrato,
varíe este plazo.
gl plazo para la fase de explotación de Bas Natural No
Asociado y de Gas Natural No Asociado y Condensados, es el
que reste después de terminada la fase de exploración
hasta completar el plazo de cuarenta (40) Años, contado a
partir de la Fecha de Efectiva, a menos que de conformidad
con lo establecido en otras estipulaciones del Contrato,

varíe este piazO. ==

3.2 La fase de exploración se divide en cuatro (4) períodos:==

3.2.18n primer período con una duración de treinta (30)

Meses contados a partir de la Fecha Efectiva.
ES 3.2.2uín segundo período con una duración de veinticuatro

s (24) Meses contados a partir de la terminación del

plazo señalado en el subacápite 3.2.1 =

3.2.3Un tercer período con una duración de dieciocho (18)

Meses contados a partir de la terminación del plazo

señalado en el subacápite 3.2.2. =
cuarto período con una duración de doce (12)

Meses contados a partir de la terminación del piazo

señalado en el subacápite 3.2.3. =
Durante la fase de exploración el Contratista comunicará a
con treinta (30) Días de anticipación al
vencimiento de un período en curso, su intención de
continuar con el siguiente período. En caso el Contratista
no haya cumplido con las obligaciones del periodo en
curso, considerando lo estipulado en el acápite 3.4, será

de aplicación el subacápite 22.3.1, con la correspondiente

ejecución de la fianza. ==

ul
>

Si durante los períodos indicados en el acápite 3.2, el
Contratista se viera impedido, por razones técnicas O
económicas debidamente sustentadas, de concluir los
respectivos programas mínimos de trabajo descritos en el
acápite 4.6, podrá extender dichos períodos hasta por un
máximo de seis (6) Meses, siempre y cuando haya solicitado

la aprobación a PERUPETRO para dicha extensión con una
za 4508424 ¡0

34 e

Y TREINTIUN MIL DOSCIENTOS VEINTICUATRO

anticipación no menor de treinta (30) Días al vencimiento

Y vor A

DELI del periodo en curso, y que las razones que sustenten la
solicitud hayan Sido comprobadas y aprobadas por
PERUPETRO. En este caso, el Contratista antes del
vencimiento del período en curso, presentará una nueva
fianza O prorrogará la existente, por el nuevo plazo
establecido, conforme a los requisitos estipulados en el
acápite 3.10. En el caso que las extensiones otorgadas
extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con los
trabajos exploratorios, las obligaciones de dicho periodo

se cumplirán en una extensión de la fase de exploración a

ser acordada por las Partes, de acuerdo a ley.
luego del cumplimiento de la obligación del programa
minimo de trabajo del período en curso dentro del plazo
correspondiente establecido en el acápite 3.2, de haber
hecho uso de la extensión a que se refiere el párrafo
anterior, de ser el caso, y siempre que la obligación haya
sido la perforación de por lo menos un Pozo Exploratorio,
el Contratista podrá solicitar la aprobación de PERUPETRO
de un piazo extraordinario de hasta seis (6) meses para
reevaluar toda la información y resultados obtenidos hasta
el período en curso, con la finalidad de realizar un

estudio para poder tomar la decisión de pasar al siguiente

período. = =

Las aprobaciones a que se refiere este acápite, serán

otorgadas a criterio de PERUPETRO»
3.5 La fase de exploración podrá continuar, a elección del
Contratista, después de la Fecha de Inicio de la
Extracción Comercial hasta el vencimiento del plazo de
esta fase, que se indica en el acápite 3.1 En dicho caso
es aplicable, el acápite 10.3 hasta el vencimiento de la
fase de exploración; asimismo, el método de amortización

lineal referido en el acápite 9.6 se aplicará desde la

Fecha de Inicio de la Extracción Comercial. =
¿GMERO8 125 ss
EA SE Ne
El dd) Y] TREINTIUN MIL DOSCIENTOS VEINTICINCO y
3 SS
2 LIA
$ oro 49,

€ us

3.6 En caso que el Contratista re ce un descubrimiento OU
escubrimientos de Fidrocarburos durante cualquier período
de la fase de exploración, que no sea comercial sólo por
razones de transporte, podrá solicitar un período de

retención, de hasta cinco (5) Años, por el Yacimiento o

Yacimientos descubiertos, con el propósito de hacer

factible el transporte de la producción. =

sl derecho de retención estará sujeto cuando menos a que

concurran los siguientes requisitos:
a) due el Contratista pueda demostrar a satisfacción de
PERUPETRO y que 105 volúmenes de Ridrocarburos
descubiertos en el Area de Contrato son insuficientes

para justificar económicamente la construcción del

do: Ducto Principalz = =

b) Que el conjunto de descubrimientos en áreas contiguas

más las del Contratista, es insuficiente para

justificar económicamente la construcción de un ducto

incipalz y», =
c) BQuelel Contratista demuestre, sobre una base económica,
que lios Hidrocarburos descubiertos no pueden ser
transportados desde el Area de Contrato a un lugar para
su comercialización, por ningún medio de transporte. ==
3.7 En caso que el Contratista realice un descubrimiento de
Sas Matural Mo Asociado o de Gas Natural No Asociado y
Condensados durante cualquier período de la fase de
exploración, podrá solicitar un período de retención, de
hasta diez (10) Años, por el Yacimiento o Yacimientos
descubiertos, con el propósito de desarrollar el mercado.=
3.8 En caso que el Contratista realice un descubrimiento de
Petróleo y un descubrimiento de Gas Natural No Asociado o
de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, y se presenten los
casos descritos en los acápites 3.6 y 3.7, el Contratista
podrá solicitar un período de retención para Petróleo y

otro para Gas Natural No Asociado O 65as Natural No
4508426

3

TREINTIUN MIL DOSCIENTOS VEINTISEIS

o

Asociado y Condensados, para los fines indicados en dichos

acápites.

período de retención, al que se refieren los acápites
3.6 y 3.7, extiende el piazo del Contrato por un tiempo
igual ai del período de retención otorgado por PERUPETRO.

El período de retención constará por escrito. Para este
erecto, el Contratista presentará una solicitud a

PERUPETRO y acompañando documentación de sustento e

inciuyendo un cronograma de actividades a realizar. =
Con el inicio del periodo de retención termina la fase de
exploración. Con la declaración de Descubrimiento

Comercial en dicho período, se dará inicio a la fase de

explotación.
El otorgamiento del período de retención a que se refieren
los acápites 3.6 y 3.7 y la duración de los mismos será
determinado a criterio de PERUPETRO, sin que ello afecte o
disminyya la obligación del cumplimiento del programa

minimo de trabajo del período de la fase de exploración en

cursD. =
El Contratista deberá garantizar el cumplimiento de cada
uno de los programas minimos de trabajo de Exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante
Fianza solidaria, sin beneficio de excusión,
incondicional, irrevocable y de realización automática en
el Perú, emitida por una entidad del sistema financiero

debidamente calificada y domiciliada en el Perú y aceptada

por PERUPETRO. Á solicitud de PERUPETRO, el Contratista
sustituirá cualquier fianza entregada debiendo cumplir con
presentar una nueva fianza dentro del plazo de quince (15)

Días Utiles siguientes a la fecha de recepción por el

Contratista de la solicitud de PERUPETRO. ==

El monto de la fianza del programa mínimo de trabajo, para

el primer período estipulado en el subacápite 4.6.1 es de

trescientos mii y 00/100 Dólares (US$ 300,000.00). ==

monto de la fianza del programa mínimo de trabajo, para
+ 4508421

el segundo período estipulado en el subacápite 4.6.2 es de
un miilón trescientos mil y 00/100 Dólares (US$

1'300,000,00). =

Zi monto de la fianza del programa minimo de trabajo, para
el tercer período estipulado en el subacápite 4.6.3 es de
un milión y 00/100 Dólares (US$ 1'000,000.00). ==

El monto de la fianza del programa minimo de trabajo, para
el cuarto período estipulado en el subacápite 4.6.4 es de
un milión y 00/100 Dólares (US$ 1*000,000.00).

Para el caso previsto en el literal b), del acápite 4.3,

el monto de la fianza será el que resuite de multiplicar
la equivalencia en dólares que para este efecto se

establece en el anexo "F", por el número de Unidades de

Trabajo Exploratorio que corresponde. ==

En la Fecha de Modificación y Cesión, el Contratista
eemplaza la fianza que corresponde al programa mínimo de
tPrebajo del primer periodo, por el monto que resulte
apliitar conforme a lo establecido en el presente acápite.=
iíanzas para el programa mínimo de trabajo que
corresponden a los periodos siguientes según el acápite
.6, serán entregadas a PERUPETRO, en cada caso, antes del

inicio de cada período, en caso contrario será de

aplicación el subacápite 22.3.3.
Las fianzas, conforme se indican en los anexos "C-1" a "C-

£", se emitirán para cada programa mínimo de trabajo de

cada período. = =
La fianza para el caso de prórrogas de plazos de los
períodos de la fase de exploración, deberá ser entregada a
PERUPETRO por el Contratista, antes del inicio de la
prórroga correspondiente, caso contrario PERUPETRO no

aprobará la prórroga solicitada, independientemente de io

estipulado en el acápite 3.4
La fianza del programa mínimo de trabajo de cada período
se mantendrá vigente durante un plazo que exceda en

treinta (30) Días Utiles al plazo de cumplimiento de cada
ELN

y)

CLAUSULA CUARTA.- EXPLORACION ==

2,1

4508428

TREINTIUN MIL DOSCIENTOS VEINTIOCHO

programa minimo de tradajo. =
En caso que alguna de las fianzas que haya entregado el
Contratista no se mantuviera vigente por el piazo
establecido, éste deberá cumplir con entregar una nueva
fianza O prorrogar la existente, dentro del plazo de
quince (15) Días Utiles siguientes a la recepción por el

Contratista de la notificación de PERUPETRO, en caso

contrario será de aplicación el subacápite 22.3.3.
Cumpliida la obligación garantizada por cada fianza,

PERUPETRO procederá inmediatamente a devolver al fiador a

través del Contratista la fianza correspondiente. =
La ejecución de cualquier fianza tendrá el efecto de
extinguir la obligación del Contratista de llevar a cabo

el programa mínimo de trabajo, sin perjuicio de la

aplicación de lo dispuesto en el subacápite 22.3.1. =
intervienen Nuevo Energy Company y BPZ E Associates,
inc«, para efectos de otorgar las garantías corporativas
que aparecen en el anexo iS Y anexo .D=2%

respectivamente, que se entregan a PERUPETRO en la Fecha

de Modificación y Cesión.
Las garantías corporativas subsistirán mientras sean
exigibles las obligaciones del Contratista. Será de
aplicación el subacápite 22.3.5, si producido algún hecho

previsto en dicho acápite, 1 Contratista no cumple con

sustituirla en un plazo máximo de quince (15) Dias Utiles.

El Contratista inició las actividades de Exploración a

partir de la Fecha Efectiva. =
El Contratista podrá hacer suelta de la totalidad del Area
de Contrato sin lugar “a sanción alguna, mediante
notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, siempre y cuando haya dado cumplimiento

ai programa mínimo de trabajo del periodo de la fase de

exploración que se encuentre en curso. ==

En caso que el Contratista hiciera suelta total del Area
4508429

de Contrato, la abandonara o dejara vencer el plazo
período en curso antes de dar cumplimiento al
correspondiente programa mínimo de trabajo, sin mediar
razones técnicas aprobadas por PERUPETRO, éste ejecutará
la fianza, sin perjuicio que aplique lo estipulado en el

subacápite 22.3.3. =

El Contratista podrá hacer sueltas parciales del Area de
fontrato mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, sin lugar a
sanción alguna, pero sin que ello afecte o disminuya su
obligación de cumplimiento del programa mínimo de trabajo

del período de la fase de exploración que se encuentre en

CUrs0 »
Las Partes dejarán constancia mediante acta dei Comité de

Supervisión de las áreas de las que haga suelta el

Mntratista. =

Contratista podrá continuar haciendo uso de la
icie de las áreas de las que haya hecho suelta en

hubiera construido instalaciones que tengan

relación con las Operaciones.

urante la ejecución del Contrato se efectuarán sueltas de

la manera siguiente:
a) Por lo menos veinticinco por ciento (25%) del Area de

Contrato uriginal al término dei tercer período

descrito en el subacápite 3.2.2. =
b) Al término de la fase de exploración, el Contratista
podrá mantener el Area de Contrato remanente, para lo
cual deberá comprometerse a perforar un (1) Pozo
Expioratoric o ejecutar diez (10) unidades de trabajo
exploratorio por cada diez mil hectáreas (10,000 ha) de

Area de Contrato, cada dos (2) Años, hasta por un

periodo máximo de seis años. =
c) En caso que el Contratista decida no continuar

realizando el trabajo exploratorio descrito en el

literal b), o en caso de incumplimiento de dicho
+ 4508430

TREINTIUN MIL DOSCIENTOS TREINTA

compromiso, y sin perjuicio de la aplicación de las
estipulaciones contractuales respectivas, mantendrá
sólo los Yacimientos incluidos en el Plan Inicial de
Desarrollo o en los programas de trabajo a que se
refiere el acápite 3.3, según corresponda», en
Producción o materia de período de retención, de ser el

caso, más una área circundante de cinco (5) kilómetros,

hasta el límite del Area de Contrato. ==
Para los efectos que tratan los acápites 4.2 y 4.3, las
Partes coordinarán oportunamente, a fin que PERUPETRO
divida el Area de Contrato en parcelas rectangulares,
hasta donde ha sido posible, de una extensión de veinte
mil ha (20,000.00 ha) y donde no, con área diferente. No

es necesario que las áreas de las que haga suelta el

Contratista sean contiguas. = >
Cualquier área de la que haga suelta el Contratista,
incluyendo los Yacimientos que se encuentren dentro de la

misma, revertirá al Estado sin costo alguno para éste ni

para PERUPETRO.

ci programa mínimo de trabajo para Cada uno de los

períodos de la fase de exploración comprende lo siguiente:

1 Perlodo | ACTIVIDADES a
i qu ¡(a) Esiudios geviógicos, geofísicos, petrofísicos e integrales del.
¡ ¡Area de Contrato.

i :0) Registrar, procesar e interpretar doscientos cincuenta 250)
H ¿kilómetros de líneas sísmicas 2D ó reprocesar e interpretar;
| i ¡setecientos cincuenta (750) kilómetros de líneas sísmicas 2D. i
i (0) Reprocesar mil (1000) kilómetros de líneas sísmicas 2D o¡
¡ ¡quinientos (500) kilómetros de :líneas sísmicas 2D con la|
i ¡ metodología AYO (Amplitud versus Offset).

ij ¡- Registrar, procesar e interpretar trescientos (300) Mómetros]
¡ cuadrados de líneas sísmicas 3D 6 perforar un (1) pozo|
i ¡ expioratorio.

ga 1300 UTE 6 Perforar un (1) Pozo Exploratorio.
4% ¡- 225 UTE 6 Perforar un (1) Pozo Exploratorio.

UN
Lil

Para el cumplimiento de las obligaciones descritas en el

0 leo,

4508431 00

a
Ss

TREINTIUN MIL DOSCIENTOS TREINTIUNO

presente acápite, se tendrá en cuenta lo siguiente:

a) En el caso cel registro de líneas sísmicas, los

kilómetros correspondientes serán contados desde el

punto de disparo inicial hasta el punto de disparo

final de cada línea sísmica. =
b)Si durante el primer periodo del Programa Mínimo de
Trabajo, literal b) antes referido, el Contratista
decidiera reprocesar e interpretar 750 kilómetros de
sismica 2-D, éste podrá, previa justificación técnica y
aprobación de PERUPETRO , llevar adelante el
reprocesamiento de 500 kilómetros de tal data sísmica
2-D usando la metodología Amplitud vs. Offset (AVO) y

: asi cumplir con el Programa Mínimo de Trabajo referido

uÚ

para ambos literales b) y c) del primer periodo.

Las unidades de trabajo exploratorio a que se refiere

el presente acápite serán cumplidas de conformidad con

4 nen

a tabla de equivalencias establecida en el Anexo "F

UNicamente las unidades de trabajo exploratorio
proyenientes del registro de líneas sísmicas 2D ú 3D,
¿como de la perforación de Pozos Exploratorios,
realizados en exceso en cuaiquier período de la fase de
exploración, con relación a lo estabiecido en el
presente acápite, serán acreditadas para el
cumpiimiento de las obligaciones de los períodos
siguientes, no siendo necesario entregar la fianza
correspondiente para el periodo en el que se acreditan
dichas unidades de trabajo, siempre que el programa

minimo de trabajo correspondiente al periodo en curso

se haya ejecutado en forma completa. =
e) Antes duel inicio de cada período de la fase de
exploración el Contratista deberá comunicar a PERUPETRO
el programa de las actividades exploratorias
pianificadas para cumplir con el número de unidades de

trabajo exploratorio comprometidas para dicho periodo.

m

i Contratista deberá comunicar a PERUPETRO cualquier
6. 4508432

TREINTIUN MIL DOSCIENTOS TREINTIDOS

modificación del contenido de dicho programa, antes
de su ejecución, mediante un informe técnico de
sustento. En el caso que la modificación se refiere a
cambiar la obligación de la perforación de cualquier
Pozo Exploratorio por otras actividades exploratorias,
según la tabla de equivalencias establecida en el Anexo

F", se requerirá la previa aprobación de PERUPETRO .

Los Pozos Exploratorios que corresponden al programa
minimo de trabajo a que se refiere el acápite 4.6, se
considerarán perforados y, en consecuencia, la obligación
del Contratista cumplida, cuando se alcance una
profundidad vertical (TVD) minima de cuatro mil cien
(4,100) metros, medida desde la superficie, o un mínimo de
doscientos (200) metros dentro de las formaciones del
Eoceno, lo que ocurra primero, para los prospectos
localizados al norte de la anomalía geológica definida por
la línea PC99-13 (coordenadas incluidas en Anexo A) y de

dos mii cuatrocientos (2,400) metros para los prospectos

localizados al sur de la referida línea.
Si antes de iniciar la perforación de cuaiquier Pozo
Expioratorio que corresponde al programa mínimo de
trabajo, referido en el acápite 4.6, el Contratista
demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas,
que no se puede cumplir con los objetivos acordados en el

primer párrafo de este acápite, las Partes podrán acordar

un nuevo objetivo geviógico y/o profundidad.
Asimismo, si durante la perforación de cualquiera de los
Pozos Exploratorios que corresponde al programa mínimo de
trabajo, reTerido en el acápite 4.6 se presentasen
probiemas insuperabies, de tipo geológico o mecánico, el
Contratista podrá solicitar dar por cumplida la obligación

de perforación, mediante un informe técnico de sustento,

sujeto a la aprobación de PERUPETRD. =

En caso que el Contratista decida efectuar una declaración
+ 4508433

TREINTIDOS MIL DOSCIENTOS TREINTITRES

de Descubrimiento Comercial, deberá notificar dicha
declaración a PERUPETRO y presentar dentro de los ciento
ochenta (130) Días posteriores a dicha declaración, un
"Plan inicial de Desarrollo" para viabilizar la

Explotación del descubrimiento de Hidrocarburos, que

deberá incluir, entre otros, lo siguiente:
a) Características físicas y químicas de los Hidrocarburos

descubiertos orcentaje de roductos asociados e
y pl Pp

impurezas que éstos contengan. =

b) Perfiles de producción estimados, durante la Vigencia

del Contrato para el o los Yacimientos.

c) El número estimado de Pozos de Desarrolio y su

capacidad productiva. a

d) Sistema de Transporte y Almacenamiento y Puntos de

Fiscalización de la Producción proyectados.

ucto Principal proyectado, de ser el caso.

jidas de seguridad. =

Croñograma de todas las actividades a ejecutarse.

Fecha, estimada en el que tendrá lugar la Fecha de

Inicio de la Extracción Comercial.
"Pian Inicial de Desarrollo” debe incluir las
inversiones, gastos y costos especificos estimados de la
Explotación del Descubrimiento Comercial así como

cualquier otra información que el Contratista considere

apropiada. = ===
PERUPETRO deberá indicar al Contratista sus comentarios al
"Pian inicial de Desarroiio” dentro de los sesenta (60)
Días siguientes de haberlo recibido, pudiendo objetar la
Fecha de inicio de la Extracción Comercial si la misma no

es razonablemente adecuada. En caso de discrepancia se

convocará al Comité Técnico de Conciliación.
Si el Contratista efectúa una declaración de
Descubrimiento Comercial, estará obligado a iniciar el
Desarrollo dentro de los ciento ochenta (180) Días

siguientes al vencimiento del piazo de sesenta (60) Días
4508434

4.12

TREINTIUN MIL DOSCIENTOS TREINTICUATRO

indicado en el acápite 4.79 del Contrato.
ia deciaración de Descubrimiento Comerciai no implicará la

disminución o suspensión de las obiigaciones del programa

minimo de trabajo del período en curso. = =
El Desarroilo de los Fidrocarburos descubiertos, se
realizará de acuerdo a los programas de trabajo

presentados por el Contratista a PERUPETRO, conforme con

lo estipulado en el acápite 5.3. =
Las Partes acuerdan que cuando sea apropiado y necesario
se podrá ajustar, extender o modificar los plazos para la
presentación del "Pian Inicial de Desarrolio" o de los
programas anuales de trabajo, según sea el caso. Para este
efecto, el Contratista presentará las propuestas

necesarias a PERUPETRO para que se acuerden tales ajustes,

extensiones o modificaciones. = =
El vencimiento de la fase de exploración, no afectará los
térmings y plazos de los procedimientos antes descritos

que estuvieran en ejecución a la fecha de producido dicho

vencimiento. ===

En casos excepcionales, por razones técnicas y económicas»,
que hagan inviable el cumplimiento de las obligaciones y/o
piazos de los períodos del programa minimo de trabajo
estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un
informe de sustento, las obligaciones y/o plazos de los
períodos del programa minimo de trabajo podrán ser
sustituidos, siempre que PERUPETRO acepte y apruebe la
sustitución solicitada. En ningún caso, dicha sustitución
modificará el compromiso inicial en Unidades de Trabajo

Exploratorio para la fase de exploración, disminuyendo

obligaciones,
Asimismo, cuando los resultados de la exploración
justifiquen una nueva configuración del Area de Contrato y
a solicitud del Contratista, mediante la presentación de

un informe de sustento a PERUPETRO, el Area de Contrato
uso 4508435
a
To EN TREINTIUN MIL DOSCIENTOS TREINTICINCO

podrá ser nuevamente delimitada, siempre que se cumpla con

lo estipulado en el acápite 4.3, el Contratista presente
propuestas de trabajos para la nueva área y PERUPETRO
acepte y apruebe la nueva delimitación solicitada. En

ningún caso, la nueva delimitación aumentará el área

originai del Contrato. =
Las sustituciones y nuevas delimitaciones aceptadas y
aprobadas por PERUPETRO antes indicadas, podrían originar
cambios en los montos y plazos de las fianzas
stabiecidas; de ser el caso, las Partes calcularán los
nuevos montos de las fianzas y el Contratista cumplirá con
entregar una nueva fianza o prorrogar la existente, por el
nuevo piazo establecido, conforme a los requisitos

estipulados en los acápites 3.4 y 3.10, asimismo, se

:alcularán las unidades de Trabajo Exploratorio para la

13

nueva área incorporada.

UIVTA.— EXPLOTACION

CLAUSuL;
de explotación se inicia al Día siguiente de la
tión de la fase de exploración, siempre y cuando se
producido durante la fase de exploración una
laración de Descubrimiento Comercial. Sin embargo, a
opción del Contratista, se podrá dar inicio anticipado a
la fase de explotación y terminará la fase de exploración
en la Fecha de inicio de la Extracción Comercial. En caso
de periodo de retención y efectuada la declaración de

Descubrimiento Comercial, se dará inicio a la fase de

explotación. =
5.2 El Contratista está obligado a que la Fecha de Inicio de

la Extracción Comercial tenga lugar en la fecha que se

establezca de conformidad a los acápites 4.8 y 4.97 =
5.3 Con una anticipación no menor de sesenta (60) Dias a la

terminación de cada año calendario a partir de la

»

presentación del lan inicial de Desarrollo, el

Contratista presentará a PERUPETRO, lo siguiente:

a) Un programa anual de trabajo y el presupuesto detallado
4508436

TREINTIUN MIL DOSCIENTOS TREINTISEIS

os

ES

de ingresos, costos, gastos e inversiones

correspondiente al siguiente año calendario.

b) Un programa anual de trabajo y el presupuesto detallado
de ingresos, costos, gastos e inversiones para la
Exploración, tendente a buscar reservas adicionales, de

ser el caso. =

c) Un programa de trabajo y su proyección de ingresos,
costos, gastos e inversiones correspondientes para el

Desarrollo y/o Producción para los siguientes cinco (5)

años calendario.

a
7

Para ejecutar cada programa de trabajo, el Contratista
utilizará el equipo y/o métodos que sean necesarios y

apropiados para permitir la evaluación y seguimiento de

las Operaciones.

5.5 El Contratista está obiigado a la Expiotación y

recuperación económica de las reservas de Hidrocarburos
del! Area de Contrato, de conformidad con los programas a

vará a cabo de

acuerdo a los principios técnicos y económicos
generalmente. aceptados y en Uso. por. la industria

internacional de Hidrocarburos, ====

«6 (El Contratista tiene el derecho. a utilizar en sus

a

Operaciones los Fidrocarburos producidos en-el Area de
Contrato sin costo alguno, no siendo por lo tanto
considerados para efectos de determinar la  regalía.
Asimismo, dichos Hidrocarburos podrán ser procesados

dentro del Area de Contrato para ser utilizados

exclusivamente en las Operaciones.

5.7 Ei Contratista tendrá el derecho de recuperar los

drocarburos líquidos de cualquier Bas Natural que haya

producido en el Area de Contrato y de extraerios en

|
|
]

cualquier etapa de manipuieo de dicho Bas Natural.

Los líquidos as separados serán considerados como

Condensados para efectos de determinar la regalía del

Contratista, salvo que por razones económicas u operativas

45098437

ima

10

a

3.11

TREINTIUN MIL DOSCIENTOS TREINTISIETE

no sea posible su recolección y pueda mezclarse con el

Petróleo y fiscalizarse juntos.

atural que no sea utilizado por el Contratista en
las Operaciones de acuerdo al acápite 5.6, podrá ser
comercializado, reinyectado al Reservorio o ambos por el
Contratista. En la medida en que el Gas Natural no sea
utilizado, comercializado o reinyectado, el Contratista

podrá quemar el gas, previa aprobación del Ministerio de

Energía y “Minas. = mat
Cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en Torma continua del Area de
Contrato a otra u otras áreas, el Contratista y los
contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un plan de Explotación
unitario o un plan común de Expiotación. De no llegar a un
cuerdo, el Ministerio de Energía y Minas dispondrá el

timiento de las diferencias al comité técnico de

liación referido en el artículo 320 de la Ley No.

su resolución será de obligatorio cumplimiento.

área adyacente al Yacimiento comercialmente

proceso de negociación, concurso, licitación o en proceso
de selección de contratista y no existe limitación en
cuanto a protección ambiental, el Contratista tendrá la
primera opción para la negociación e incorporación de

dicha área adyacente al Area de Contrato, siempre que la

solicitud la efectúe durante la fase de exploración.
Terminada la perforación de un (1) pozo, el Contratista
debe informar a PERUÚPETRO la oportunidad en que el pozo
será probado, de ser el caso. La prueba del pozo deberá

realizarse dentro de los tres (3) eses siguientes al

término de la perforación.
PERUPETRO podrá en todo momento inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir

el volumen y determinar la calidad de los Hidrocarburos
ego 4598438

TREINTIUN MIL DOSCIENTOS TREINTIOCHO

Fiscalizados. pS

ES Los equipos e instrumentos de medición serán
periódicamente calibrados conforme las normas aplicables.
Los representantes de PERUPETRO podrán estar presentes en

el acto.

5.12 Antes de la Fecha de la Extracción Comercial y

para la determinación de los volúmenes y calidad de los

drocarburos Fiscalizados, las Partes acordarán los

equipos, métodos y procedimientos de medición

correspondiente.

5.13 Para la producción de Petróleo Pesado en Area de
Contrato, se podrá mezclar con Petróleo liviano producido
fuera del Area Contrato. Dicho Petróleo liviano será

medido y fiscalizado por las Partes en un punto de

medición al ingresar al Area de Contrato. =

El volumen de dichos Hidrocarburos producidos fuera del

Area ge Contrato será descontado del volumen de

drocarburos Fiscalizados en el Area de Contrato para

efectos de la determinación de la regalía a pagar por el

Contratista.
CLAUSULA SEXTA.—- PRESENTACION DE INFORMACION Y ESTUDIOS
6.1 El Contratista mantendrá a ERUPEFRO oportuna Y

permanentemente informado sobre las Operaciones,
proporcionándole toda la información en la forma prevista
en esta ciáusuia, en la reglamentación que le resulte
aplicable y en los formatos que PERUPETRO establezca,
Asimismo, proporcionará información respecto de otros
recursos naturales o restos arqueológicos que encuentre o

descubra en la ejecución de las Cperaciones durante la

Vigencia del Contrato. =
ia información técnica, estudios, datos procesados y no
procesados, asi como resultados que proporcione el
Contratista a PERUPETRO de acuerdo a la presente cláusula,
será la de mejor calidad que haya obtenido el Contratista.

Si al obtener información y resultados se hubiese
TREINTIUN MIL DOSCIENTOS TREINTINUEVE

utilizado métodos oO sistemas que son de su propiedad

exclusiva, no estará obligado a revelar dichos métodos o

sistemas cuando proporcione la información.

6.2 El Contratista deberá proporcionar una copia de todos los

estudios relacionados con el desarrollo de los
Yacimientos, que prepare con la información técnica
obtenida del Area de Contrato. si Contratista

proporcionará también cualquier aclaración que le solicite

PERUPETRO en relación con dichos estudios.
6.3 El Contratista presentará a PERUPETRO, la información y
estudios que correspondan a las obligaciones del programa

= minimo de trabajo antes de la fecha de vencimiento de cada

uno de los periodos de la fase de exploración estipulados

en el acápite 3.2.

Adicionalmente, dentro de los noventa (90) Días siguientes
vencimiento de cada período de la fase de exploración,
ontratista deberá presentar a PERUPETRO, un informe

consNiidado de evaluación que incluya, de ser el caso,

estudi y/o interpretación de los análisis geológicos,

geofísidos, geoquímicos, petrofísicos y de Reservorios con
elación a las actividades exploratorias realizadas en el

período vencido, incluyendo las del programa minimo de

trabajo correspondiente.
6.6 El Contratista presentará a PERUPETRS un "Informe Mensual
de Producción” y un "informe Mensual de Ingresos y
Egresos”. Ambos informes se presentarán en los formatos

que PERUPETRO entregará al Contratista para tal fin, a más

tardar treinta (30) Días después de cada mes calendario.

a
a

El Contratista deberá entregar copia de toda la
información que proporcione al Banco Central de Reserva

del Perú, de acuerdo a la cláusula décimo primera, cuando

PERUPETRO lo requiera.
6.6 Dentro de los treinta (30) Días siguientes al término de
cada mes calendario, el Contratista deberá entregar a

PERUPETRO la relación de los contratos suscritos con sus
3 4598440

TREINTIUN MIL DOSCIENTOS CUARENTA

Subcontratistas en dicho Mes y cuando asi lo solicite,

entregarle copia de los contratos que PERUPETRO requiera.
6.7  PERUPETRO oO cualquiera de las empresas que conforman el

Contratista puede revelar la información obtenida de las

Operaciones sin aprobación de la otra Parte, en los

siguientes casos:

1]

a) A una Afiliada; =

5D) En relación con financiaciones u obtención de seguros,

c) En tanto así se requiera por ley, reglamento 0
resolución de autoridad competente, inciuyendo sin
limitación, los reglamentos o resoluciones de
autoridades gubernamentales, organismos aseguradores O

bolsa de valores en la que los valores de PE

las empresas que conforman ei Contratista o de las

Afiliadas de cualquiera de ellos estén registrados;
4) A consultores, contadores, auditores, financistas,
profesionales, posibles adquirentes oO cesionarios de
una participación en el Contrato, de PERUPETRO o de las
empresas que conforman el Contratista, conforme sea
necesario con relación a las Operaciones obteniendo un

compromiso de confidencialidad»,

En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial U reservada a
terceros, deberán dejar expresa constancia del carácter de
tal información, a fin de que ésta no sea divulgada por

dichos terceros. ==

CLAUSULA SÉTIMA.- COMITE DE S

ERVISI

Comité de Supervisión estará integrado de una parte,
por tres (3) miembros del Contratista o sus alternos, y de
la otra parte, por tres (3) miembros de PERUPETRO o sus

alternos. Un representante de PERUPETRO S.A. presidirá el

Comité de Supervisión. =

Dicho Comité de Supervisión se instalará y aprobará su

correspondiente reglamento de funcionamiento dentro de los
4508441

TREINTIUN MIL DOSCIENTOS CUARENTIUNO

sesenta (60) Días siguientes a la Fecha Efectiva. *

7.2 El Comité de Supervisión tendrá las siguientes

atribuciones: =

a) El intercambio y discusión entre sus miembros de toda

la información relativa a las Operaciones.
b) Evaluar la ejecución de los programas mínimos de
trabajo de Exploración a que se refiere el acápite 4.6.
c) Evaluar los planes y programas de trabajo a que se

refieren los acápites 4.8 y 5.3. y coordinar la

ejecución de los mismos. =
d) Verificar y coordinar la ejecución de las Operaciones,
para lo cual los representantes de las Partes

acreditados ante el Comité de Supervisión podrán contar

con la asesoría necesaria,

Verificar y coordinar el cumplimiento de todas las

obligaciones relativas a las Operaciones que se

cualquier otro documento.

Las más atribuciones que se establecen en el Contrato

o que las Partes acuerden.

7.3 ¿ Comité: de Supervisión se reunirá cada vez que lo
solicite cualesquiera de las Partes y con la periodicidad
que establezca su reglamento. Se requerirá la asistencia
de por lo menos un miembro representante de cada Parte

para que se considere constituido el Comité de

Supervisión. = ==:
Cada una de las Partes se hará cargo de los gastos que

implique mantener a sus respectivos miembros en el Comité

de Supervisión.
7.6 Los acuerdos del Comité de Supervisión se adoptarán con el

voto unánime de las Partes. Cada Parte emitirá un voto.
Los acuerdos del Comité se desarrollarán, sin perjuicio de
la responsabilidad del Contratista señalada en el acápite
Z.6. Los acuerdos del Comité de Supervisión no alterarán

ni modificarán en ningún caso las obligaciones previstas
mes 4508442

TREINTIUN MIL DOSCIENTOS CUARENTIDOS

expresamente en el Contrato,
En la eventualidad de producirse y mantenerse en el Comité
de Supervisión una discrepancia entre las Partes, cada una
de ellas podrá solicitar las opiniones técnicas o legales
que estime convenientes y las someterá al Comité de
Supervisión en reunión extraordinaria. De no llegarse a un
acuerdo en la reunión extraordinaria, el asunto será
elevado a las Gerencias Generales de las Partes para su

solución. En caso de subsistir la discrepancia, se

convocará al Comité Técnico de Conciliación.

.»7 REGALIA Y VALORIZACION ==

Contratista pagará la regalía en efectivo, sobre la

s Ridrocarburos Fiscalizados, valorizados en uno

O más Puntos de iscalización de la Producción, de

conformidad con los acápites 8.3, 8.4 y 8.5. En caso de

pérdida de Fidrocarburos será de aplicación lo estipulado

en el acápite 14.2.

Para los efectos de esta cláusula, los siguientes términos

tendrán los significados que se indican a continuación:

82.2.1Costo de Transporte y Aimacenamiento: es el costo,

expresado en Dólares por Barril o Dólares por MMBtu,

según sea el caso, que comprende: =
a) ia tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares por Barril o Dólares por
MWYBtu, según sea el Caso, por el transporte y
almacenamiento necesario de los Hidrocarburos

Fiscalizados desde un Punto de Fiscalización de

la Producción hasta un punto de venta o

exportación y,
9) Gastos de manipuleo y despacho de los
Hidrocarburos Fiscalizados hasta la brida fija de

conexión al buque 0 hasta las instalaciones

necesarias para lievar a cabo la venta, ==
3.2.2Periodo de Valorización: es cada quincena de un mes

calendario, entendiéndose que la primera quincena es
TREINTIUN. MIL DOSCIENTOS CUARENTITRES

el período comprendido desde el primero hasta el

decimoquinto Día de dicho mes calendario, y la

segunda quincena es el período que Tfaita para la

finalización de dicho mes calendario. =
Por acuerdo de las Partes, y en tanto las normas

ilegales correspondientes lo permitan, el Periodo de

Valorización podrá ser extendido o acortado. =

8.2.3Precio de Canasta: es el precio expresado en Dólares

por Barril, que representa el valor FOB puerto de

exportación peruano, determinado en función de la

5 canasta de precios de los tipos de Petróleo definida
de conformidad con el subacápite 8.4.1 para el
Precio de Canasta para Petróleo, del subacápite

E 8.4.3 para el Precio de Canasta para los Líquidos

del Bas Natural y del subacápite 8.4.4 para el

ana

dl

Precio de Canasta para Condensados. = =

Ferr

B8.2+4Yrecio Realizado: es el precio, expresado en Dólares

MMEtu, efectivamente pagado O pagacero por un
comprador al Contratista por el Gas Natural
lizado producido en el Area de Contrato y que
también debe incluir cualquier otro concepto que se
derive directamente de las respectivas ventas de Gas
Natural Fiscalizado y del volumen efectivamente
entregado de Gas Natural Fiscalizado producido en el
Area de Contrato y que se expresará en Dólares por

MMBtu »

No se tomarán en consideración para el cáiculo del

Precio Realizado; a
a) Cualquier pago resultante de las conciliaciones

de volúmenes de Gas Natural contenidos en los

respectivos contratos de compraventa.
b) El Impuesto General a las Ventas, el Impuesto
Selectivo al Consumo, el Impuesto de Promoción
Municipal y/o cualquier otro impuesto al consumo.

8.2.5 Tarifa Estimada: es el costo expresado en Dólares
usais 4508444

TREINTIUN MIL DOSCIENTOS CUARENTICUATRO

por Barril o Dólares por M“Btu, según sea el caso,
correspondiente al transporte desde un Punto de
SS Fiscalización de la Producción hasta el punto de
venta o exportación o hasta otro ducto de terceros.
Dicho costo deberá tomar en cuenta los conceptos,

metodología Y procedimientos referidos en el

"Reglamento de Transporte de idrocarburos por
Ductos", sus modificaciones o el que lo sustituya. =
8.2.6Valor de la Producción Fiscalizada de Petróleo: es
el resuitado de multiplicar el Petróleo Fiscalizado
de un Período de Valorización por el Precio de
Canasta para Petróleo para dicho período, precio al

cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso.
8.2.7 Valor de la Producción Fiscalizada del Gas Natura:
es el resultado de multiplicar el Gas Natural
Fiscalizado, en términos de su contenido calórico,
en millones de Btu, de un Perívdo de Valorización
por el Precio Realizado para dicho período, precio

al cual se le habrá restado el Costo de Transporte y

Aimacenamiento, de ser el casos

3Valor de la Producción scalizada de LGMX: es el

[5
MN
o

resultado de multiplicar los Líquidos del Gas

Natural Fiscalizados de un Periodo de Valorización

por el Precio de Canasta para los Líquidos del Gas
Natural Fiscalizados para dicho periodo, precio al

cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso.

8.2.9 Valor de la Producción Fiscalizada de Condensados:

es el resultado de multiplicar los Condensados
Fiscalizados de un Período de Valorización por el
Precio de Canasta para Condensados para dicho

período, precio al cual se le habrá restado el Costo

de Transporte y Almacenamiento, de ser el caso.

8.3 El Contratista al momento de efectuar la declaración de
908445

TREINTIUN MIL DOSCIENTOS CUARENTICINCO

Descubrimiento Comercial de Hidrocarburos optará por la

aplicación de una de las dos metodologías estabiecidas en
los subacápites 8.3.1 y 8.3.2, luego de lo cual, no podrá
efectuar cambio de metodología durante el resto de la

Vigencia del Contrato.

8.3.1 Metoduiogía por Escalas de Producción: Será aplicada
de acuerdo a la Producción Fiscalizada de
Fidrocarburos Líquidos y/o Líquidos del Gas Natural.

Los niveles de Producción Fiscalizada y los

porcentajes de Regalía, son los siguientes:

í Niveles de Producción | Regalía 1
i  Fiscalizada del Lote | en porcentaje Í
l MBDC | % |
i | ¡
A al
i <5 Í 5 j
! 5- 100 | 5-20 |

>100 i 20 5]

BDC: Miles de Barriles por día calendario

una Producción Fiscalizada menor a 5 MBDC se aplica
centaje de regalía de 5%. Para una Producción
Fiscalikada mayor a 100 MBDC se aplica el porcentaje de
regalía We 20%. Para una Producción Fiscalizada que se

uentrel dentro del rango desde 5 MBDC hasta 100 MBDC, se

aplica el porcentaje de regalía resultante del cáiculo

efectuado por el método de interpolación lineal.
Para el caso de Producción Fiscalizada de Bas Natural, los
niveles de Producción Fiscalizada y los porcentajes de
Regalía serán los mismos que para los Hidrocarburos
Líquidos, para lo cual se utilizará la siguiente
equivalencia: Barriles serán equivalentes al volumen de
Gas Natural expresado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626).

8.3.2Metodología por Resultado Económico (RRE): Será

apiicada de acuerdo a la siguiente relación:
4508446

TREINTIUN MIL DOSCIENTOS CUARENTISEIS

RRE = Ea + RV
aa i
ay Ze Ly lao
LX JL U+(FR, 1,15)!
Donde
RY E %: Regalía Variable
FR: Factor R 1:
Se aplica cuando : FRu > 1.15, y en el rango de:

0% < Regalía Variable < 20%

Para resultados negativos se considera 0%, para resultados
iguales o mayores a 20%, se considera 20%

Xu: Ingresos correspondientes al período anual anterior al momento en el cual se hace
ei cáículo de ia Regalía Variable (%). Comprenden ¡os conceptos apiicables al
Factor R y,

Y 1, Egresos correspondientes al periodo anual anterior al momento en el cual se hace
el cálculo de la Regalía Variable(%). Comprenden los conceptos aplicables al
Factor R 4

FactorR +1: Es el cociente entre los ingresos y egresos acumulados desde la
Fecha de Suscripción hasta el periodo 1-1,
Donde:
ingresos acumulados:
Acum[PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] +
Acum¡PFG*(PRG-CTAG)] + AcumiPFL*(PCL-CTAL)] + AcumíOf]

PFP = Producción Fiscalizada de Petróleo.

Pc? = Precio de Canasta para Petróleo.

CTAP = Costos de Transporte y Almacenamiento para Petróleo.

PFC = Producción Fiscalizada de Condensados.

PpCce = Precio de Canasta para Condensados.

CTAC = Costo de Transporte y Almacenamiento para
Condensados.

PFG = Producción Fiscalizada de Gas Natural.

PRG = Precio Realizado de Gas Natural.

CTAG = Costo de Transporte y Almacenamiento para Gas
Natural.

PFL = Producción Fiscalizada de Líquidos del Gas Natural.

PCL = Precio de Canasta para Líquidos dei Gas Natural.

CTAL = Costos de Transporte y Almacenamiento para Líquidos
Del Gas Natural.

ol = Otros ingresos.

Egresos acumulados:
Acum (inversión + Gastos + Regaiía + Otros Egresos)
4598447

ANA»

TREINTIUN MIL DOSCIENTOS CUARENTISIETE

El detalle de los ingresos y egresos así como la

oportunidad del registro de los componentes del factor Re

non

14 se espec can en el anexo "E", Procedimiento Contable.
El cálculo dei porcentaje de la Regalía Variable se
efectúa dos veces al añoz úna en el mes de enero, con
información de Ingresos y Egresos de enero a diciembre del
año calendario anterior; y otra en el mes de julio, con

información de julio dei año calendario anterior a junio

del año calendario corriente. =
3.4 Para los efectos del Contrato, el valor de cada una de las

clases de Hidrocarburos Fiscalizados será expresado en

3 Dólares por Barril o en Dólares por milión de Btu, según
= sea el caso y será determinado conforme se indica a
Un ' '

mE continuación: ====

£.iPara la determinación del valor y para el cálculo

del Precio de Canasta para Petróleo, se procederá de

a siguiente manera: == =

EY Con una anticipación no menor de noventa (790)
ías a la Fecha de inicio de la Extracción
mercial las Partes determinarán la calidad de

Petróieo que se va a producir en el Area de

Contrato. = ==:

b) Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal
anterior, las Partes seleccionarán una canasta de
Petróleo de hasta un máximo de cuatro (4)
componentes los que deberán cumplir lo siguiente:

í. Que sean de calidad similar al Petróleo que se

va a producir en el Area de Contrato.
2. Bue sus cotizaciones aparezcan regularmente en
la publicación "Platts" u otra fuente

reconocida por la industria petrolera y

acordada por las Partes,
3. Que sea competitivo en el mercado o mercados a

los cuales podría venderse el Petróleo que se
4508448

TREINTIUN MIL DOSCIENTOS CUARENTIOCHO

va a producir en el Area de Contrato. =
Cada seis (6) Meses o antes si alguna de las
Partes lo solicita, las Partes deberán revisar
la canasta establecida para la valorización
del Petróleo producido en el Area de Contrato,
a fin de verificar que se sigue cumpliendo con
las condiciones antes enumeradas. Si se
verifica que alguna de dichas condiciones ya
no se cumple, las Partes deberán modificar la
canasta dentro de los treinta (30) Dias
siguientes a la fecha en que se inició la
revisión de la canasta. Si vencido este plazo
las Partes no hubieran acordado una nueva

canasta, se procederá de conformidad con lo

estipulado en el subacápite 8.4.5

En cuanto a la calidad, si se verifica que la
gravedad API (promedio ponderado), contenido
de azufre, u otro elemento que mida la calidad
del Petróleo producido en el Area de Contrato
hubiera variado significativamente con
relación a la calidad de los tipos de Petróleo
que integran la canasta (promedio aritmético
simple), las Partes deberán modificar la
composición de la canasta con el objeto de que

la misma refieje la calidad del Petróieo

producido en el Area de Contrato. al

c) Una vez efectuada la determinación de la calidad

del Petróleo a que se refiere el párrafo
anterior, las Partes suscribirán un "Acuerdo de
Valorización” en el que establecerán los términos
y condiciones adicionales a los que se detallan

en este subacápite y que se requieran para su

correcta aplicación. =
En el "Acuerdo de Valorización” se definirán los

procedimientos de ajuste que sea necesario
4508149

TREINTIUN MIL

e)

DOSCIENTOS CUARENTINUEVE

establecer por razón de calidad. Los ajustes por
calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del
Petróleo producido en el Area de Contrato con
relación a la calidad de los tipos de Petróleo
que integran la canasta. Asimismo, en el "Acuerdo
de Valorización” se establecerá su vigencia y la
periodicidad con que deberá revisarse los métodos
y procedimientos que se acuerden, de manera que
en todo momento se garantice una determinación
realista de los precios del Petróleo producido en
el Area de Contrato. Si alguna de las Partes en
cualquier momento considera que la aplicación de
los métodos y procedimientos establecidos en el
"Acuerdo de Valorización” no da como resultado
una determinación realista del valor del Petróleo
producido en el Area de Contrato, las Partes
podrán acordar la aplicación de otros métodos y
procedimientos que efectivamente produzcan dicho

sultado, =

la eventualidad que en el futuro el precio de
uno o más de los tipos de Petróleo que integran
la canasta fuera cotizado en moneda distinta a
Dólares, dichos precios serán convertidos a
Dólares sobre la base de las tasas de cambio
vigentes en las fechas de cada una de las
referidas cotizaciones, al promedio de las tasas
de cambio cotizadas por el Citibank N.A. de Nueva
York, Nueva York. A falta de esta institución,

las Partes acordarán otra que la sustituya

adecuadamente,
El Precio de Canasta que se utilizará para
calcular la valorización del Petróleo producido
en el Area de Contrato en un Período de

Valorización será determinado de la siguiente
a A
6 FEB, 200% ¿ape

ÁN
PRE MIL DOSCIENTOS CINCUENTA
AN A

Ñ

2

maneras =

í. Se determina el precio promedio de cada uno de
los tipos de Petróleo que integran la canasta,
calculando la media aritmética de sus
cotizaciones publicadas en el Periodo de
Valorización. Sólo se considerarán los Días en

los que todos los tipos de Petróleo que

integran la canasta, han sido cotizados.
2. Los precios promedio resultantes de acuerdo a
io antes indicado, para cada uno de los tipos
de Petróleo que integran la canasta, serán a
su vez promediados para así obtener el Precio

de Canasta correspondiente al valor del

Petróleo producido en el Area de Contrato.

B.4:2El1 Valor del Gas Natural para el pago de la regalía

estará representado por el Precio Realizado, el
mismo que deberá reflejar el precio de venta en el
mercado nacional o en un punto de exportación dentro
del territorio nacional, según fuera el caso. El
valor minimo a aplicar como Precio Realizado, será

de 0.609 US$ / MMBtuz

8.4:3Para el caso de los Líquidos del Gas Natural se
procederá de acuerdo a lo establecido en el
subacápite 8.4.1, en lo que resulte aplicable. Las
Partes podrán acordar los ajustes necesarios al
Precio de Canasta determinado para establecer el
Precio de Canasta para los Líquidos del Bas Natural,
de tal manera que éste refleje en mejor forma el

valor de los Líquidos del Gas Natural producidos del

Area de Contrato. =
3.4.4Para el caso de Condensados se procederá de acuerdo
a lo establecido en el subacápite 8.4.1, en lo que
resulte aplicable. Las Partes podrán acordar los
ajustes necesarios al Precio de Canasta determinado

para establecer el Precio de Canasta para
4508451

ndensados, de tal manera que éste refleje en mejor

forma el valor de los Condensados producidos del

Area de Contrato. =
8.4.3En caso que las Partes no pudieran llegar a
cualquiera de los acuerdos contemplados en este

acápite, procederá la convocatoria del Comité

Técnico de Conciliación. =

3.5 Sin perjuicio de lo estipulado en el literal d) del

cualquier momento las Partes establecieran que ha habido

PS numeral 2.5 del anexo "E", Procedimiento Contable; si en

un error en el cálculo del factor Res y que de dicho error
resultara que debe aplicarse un factor R a distinto al
aplicado o que debió aplicarse en un momento distinto a
aquel en que se aplicó, se procederá a realizar la
correspondiente corrección con efecto al periodo en que se
ncurrió en el error, reajustándose a partir de ese
pekiodo el porcentaje de regalía. Todo ajuste producto de
nor pago de la regalía, devengará intereses a favor
de lalParte afectada desde el momento en que se cometió el
Las devoluciones que se haga al Contratista por un
ay or pago de la regalía serán realizadas en las quincenas
siduientes con cargo a los saldos que PERUPETRO tenga que
transferir al Tesoro, en concordancia con el literal g)

del artículo 62 de la Ley No. 26221 por concepto del

Contrato, =
8.6 El monto de la regalía se calculará para cada Periodo de
Valorización. El pago respectivo se hará en Dólares a más
tardar el segundo Día Util después de finalizada la
quincena correspondiente. El volumen de los Hidrocarburos
Fiscalizados de cada quincena estará sustentado por las
boletas de fiscalización que PERUPETRO cumplirá con

entregar al Contratista debidamente firmadas en señal de

conformidad +

10)
N

Por el Contrato, en el caso que el Contratista no cumpla

con pagar a PERUPETRO, en todo o parte el monto de la
sg 4508452

CLAUSULA NOVENA — TRIBUTOS =

9.1

2.2

9.3

9.4

TREINTIUN MIL DOSCIENTOS CINCUENTIDOS

regalía dentro del plazo estipulado en el acápite 8.6, el

Contratista pone a disposición de PERUPETRO los

drocarburos de su propiedad extraídos del Area de
Contrato, en la cantidad necesaria que cubra el monto

adeudado, los gastos incurridos y los intereses

correspondientes según el acápite 19.6. =

Cada una de las empresas que conforman el Contratista está
sujeta al régimen tributario común de la República del
Perú, que incluye al régimen tributario común del Impuesto
a la Renta, así como a las normas especificas que al

respecto se establece en la Ley No. 26221, vigentes en la

Fecha de Suscripción. =
El Estado, a través del Ministerio de Economía y Finanzas,
garantiza a cada una de las empresas que conforman el
Contratista, el beneficio de estabilidad tributaria
durante la Vigencia del Contrato, por lo cual quedarán
sujetas, únicamente, al régimen tributario vigente a la
Fecha de Suscripción, de acuerdo a lo establecido en el
"Reglamento de la Garantía de la Estabilidad Tributaria y
de las Normas Tributarias de la Ley No. 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo
No. 32-95-EF, en la "ley que regula los Contratos de
Estabilidad con el Estado al amparo de las Leyes
Sectoriales — Ley No. 27343" en lo que corresponda y en la
"Ley de Actualización en Hidrocarburos — Ley No. 27377". =
La exportación de Hidrocarburos provenientes del Area de
Contrato que realice cada una de las empresas que

conforman el Contratista está exenta de todo Tributo,

incluyendo aquellos que requieren mención expresa. ==

El pago por concepto de canon, sobrecanon y participación

en la renta será de cargo de PERUPETRD.
El Contratista de conformidad con los dispositivos legales
vigentes, pagará los Tributos aplicables a las

importaciones de bienes e insumos requeridos por el
ES

AUSULA DÉCIMA — DERECHOS ADUANEROS =

Lu
0.1

TREINTIUN MIL DOSCIENTOS CINCUENTITRES

Contratista para llevar a cabo las Operaciones, de acuerdo

a ley. = =

De conformidad con lo dispuesto por el artículo 872 del
Código Tributario, cada una de las empresas que conforman
el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los
Tributos que sean de cargo suyo, así como el monto de

dichos Tributos y el pago de los mismos, se efectuará de

acuerdo a ley. =
Se precisa que cada una de las empresas que conforman el
Contratista utilizará el método de amortización lineal en
un período de cinco (5) ejercicios anuales, contados a

partir del ejercicio al que corresponda la Fecha de Inicio

de la Extracción Comercial. =
a referida amortización lineal se aplicará a todos los
de Exploración y Desarrollo y a todas las
invexsiones que realice el Contratista desde la Fecha de
Suscrilción del Contrato hasta la Fecha de Inicio de la

Extracción Comercial.
Queda estipulado que el plazo de amortización antes
erido será extendido, sin exceder en ningún caso el
plazo del Contrato, si por razones de precios oO por
cualquier otro factor acordado por las Partes y luego de
aplicar la amortización lineal a que se refiere el párrafo
anterior», los estados financieros de alguna de las
empresas que conforman el Contratista arrojase un
resultado negativo o una pérdida fiscal, que a criterio de
dicha empresa se proyecte que no va a poder ser compensada
para efectos fiscales de acuerdo a las normas tributarias
vigentes. La extensión del plazo de amortización será

puesta en conocimiento previo de la Superintendencia

Nacional de Administración Tributaria. ==

El Contratista está autorizado a importar en forma

definitiva o temporal, de conformidad con los dispositivos
4508454

TREINTIUN MIL DOSCIENTOS CINCUENTICUATRO

ilegales vigentes, cualquier bien necesario para la

económica y eficiente ejecución de las Operaciones. =
Zi Contratista podrá importar temporalmente, por el
período de dos (2) AÑOS y bienes destinados a sus
actividades con suspensión de los Tributos a la
importación, incluyendo aquellos que requieren mención
expresaz y, en caso de requerirse prórroga, la solicitará
a PERUPETRO por períodos de un (1) Año hasta por dos (2)
veces; quien gestionará ante la Dirección General de
Fidrocarburos la Resolución Directoral correspondiente.
con la documentación señalada, la Superintendencia

Nacional de Administración Tributaria autorizará la

prórroga del régimen de importación temporal. ==
El procedimiento, los requisitos y garantías necesarias
para la aplicación del régimen de importación temporal, se

sujetarán a las normas contenidas en la Ley General de

Aduanas y sus normas modificatorias y reglamentarias, ==
La importación de bienes e insumos requeridos por el
Contratista en la fase de exploración, para las
actividades de Exploración, se encuentra exonerada de todo
Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la
lista de bienes sujetos al beneficio, de acuerdo a lo
establecido en el artículo 562 de la Ley No. 26221. El
beneficio se aplicará por el plazo que dure dicha fase»==
Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de
Explotación y para las actividades de Exploración en la

fase de explotación, serán de cargo y costo del

importador. =
PERUPETRO podrá inspeccionar los bienes importados en
forma definitiva o temporal bajo esta cláusula, para las
actividades de Exploración de la fase de exploración, para

verificar si dichos bienes han sido importados

exclusivamente para las Operaciones. =
2 4598455

CLAUSULA DÉCIMO PRIMERA.— DERECHOS FINANCIEROS
11.1

11.2

TREINTIUN MIL DOSCIENTOS CINCUENTICINCO

El Contratista deberá informar periódicamente a PERUPETRO
sobre los bienes e insumos que hayan sido exonerados de
Tributos, de acuerdo a lo dispuesto en el artículo 562 de
la Ley No. 26221, =

El Contratista no podrá reexportar ni disponer para otros
fines los bienes e insumos señalados en el párrafo
anterior, sin autorización de PERUPETRO. Obtenida la
autorización, el Contratista deberá aplicar los Tributos
que correspondan, conforme a lo dispuesto en el artículo
572 de la Ley No. 24221.

Garantía del Estado
Interviene en el Contrato el Banco Central de Reserva del
Perú, de conformidad con lo dispuesto en la Ley N2 26221 y
por el Decreto Legislativo N2 668, para otorgar por el
Estado a cada una de las empresas que conforman el
Comtratista las garantías que se indica en la presente

ciáukxula, de acuerdo al régimen legal vigente en la Fecha

de Suscripción. =
Las garantías que se otorga en la presente cláusula son de
lcance 'también para el cesionario en Caso de una
ntual cesión, con sujeción a la Ley Orgánica de

Fid

carburos N£ 26221 y al presente Contrato. =

Régimen Cambiario =
El Banco Central de Reserva del Perú, en representación
del Estado y en cumplimiento de las disposiciones legales
vigentes a la Fecha de Suscripción, garantiza que cada una
de las empresas que conforman el Contratista gozará del
régimen cambiario en vigor en la Fecha de Suscripción y,
en consecuencia, que cada una de dichas empresas tendrá el
derecho a la disponibilidad, libre tenencia, uso y
disposición interna y externa de moneda extranjera, así
como la libre convertibilidad de moneda nacional a moneda
extranjera en el mercado cambiario de oferta y demanda, en

los términos y condiciones que se indica en la presente
nes 4508456

11,3

TREINTIUN MIL DOSCIENTOS CINCUENTISEIS

ciáusula.
En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza a cada una de las

empresas que conforman el Contratista de acuerdo al

régimen legal vigente en la Fecha de Suscripción:
a) Libre disposición de hasta el ciento por ciento (100%)
de las divisas generadas por sus exportaciones de los
Hidrocarburos Fiscalizados, las que podrá disponer
directamente en sus cuentas bancarias, en el país o en

el exterior. >

9) Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de la moneda
nacional resultante de sus ventas de Hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar
directamente en sus cuentas bancarias, en el país o en
el exterior, tanto las divisas como la moneda nacional.

c) Derecho a mantener, controlar y operar cuentas
bancarias en cualquier moneda, tanto en el país como en
el exterior, tener el control y libre uso de tales
cuentas y a mantener y disponer libremente en el

exterior de tales fondos de dichas cuentas sin

restricción alguna.
d) Sin perjuicio de todo lo anterior, el derecho a
disponer libremente, distribuir, remesar o retener en

el exterior, sin restricción alguna, sus utilidades

netas anuales, determinadas con arreglo a ley. =

Disponibilidad y Conversión a Divisas = =
Queda convenido que cada una de las empresas que conforman
el Contratista acudirá a las entidades del sistema
financiero establecidas en el país para acceder a la
conversión a divisas, a que se refiere el literal b) del

acápite 11.2.

En caso de que la disponibilidad de divisas a que se
refiere el párrafo anterior no pueda ser atendida total o

parciaimente por las entidades antes mencionadas, el Banco
NM

pa

pa

= 4508457

TREINTIUN MIL DOSCIENTOS  CINCUENTISIETE

Central de Reserva del Perú garantiza que proporcionará

las divisas necesarias.
Para el fin indicado, cada una de las empresas que
conforman el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de las
comunicaciones recibidas de no menos de tres (3) entidades
dei sistema financiero, en las que se le informe la

imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas. = =
Las comunicaciones de las entidades del sistema financiero

serán válidas por los dos (2) Días Utiles ulteriores a la

fecha de su emisión. ==
Antes de las once (11) antes meridiano del Día Util
siguiente al de la presentación de los documentos
recedentemente indicados, el Banco Central de Reserva del
comunicará a la respectiva empresa que conforma el
Contratista el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que dicha
empresa entrega el mismo día del contravalor en
par cualquier circunstancia, la entrega del
avalor no fuese hecha por la empresa en la
oportunidad indicada, el Banco Central de Reserva del
Perú, le comunicará al Día Util siguiente, con la misma

limitación horaria, el tipo de cambio que regirá para la

conversión, de efectuársela ese mismo día.
Sin perjuicio de lo anterior, en caso de que el Banco
Central de Reserva del Perú comprobara, oportunamente, que
dicha disponibilidad no puede ser atendida total O
parcialmente por las entidades antes mencionadas,
notificará a la empresa para que acuda al Banco Central de

Reserva del Perú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.

Modificación al Régimen Cambiario =

El Banco Central de Reserva del Perú, en representación
4508458

TREINTIUN MIL DOSCIENTOS CINCUENTIOCHO

li.

a

del Estado, garantiza que el régimen contenido en esta
cláusula continuará siendo de aplicación para cada una de

las empresas que conforman el Contratista, durante la

Vigencia del Contrato.
En caso de que por cualquier circunstancia el tipo de
cambio no fuera determinado por la oferta y demanda, el

tipo de cambio aplicable a cada una de las empresas que

í

conforman el Contratista será:
a) Si se estableciera un tipo de cambio oficial único, de
igual valor para todas las operaciones en moneda

extranjera o vinculadas a ésta, a partir de su fecha de

vigencia éste será el utilizado bajo el Contrato. =
b) De establecerse un régimen de tipos de cambio
diferenciados, múltiples o si se diera diferentes
valores a un tipo de cambio único, el tipo de cambio a
ser utilizado para todas las operaciones de cada una de

las ¡empresas que conforman el Contratista será el más

alto respecto de la moneda extranjera. = =

Aplicación de Gtras Normas Legales
Las garantías que otorga el Banco Central de Reserva del
Perú a cada una de las empresas que conforman el
Contratista subsistirán durante la Vigencia del Contrato.=
fada una de las empresas que conforman el Contratista
tendrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos dispositivos legales de
cambio O normas cambiarias que se emitan durante la
Vigencia del Contrato, incluyendo aquéllos que traten
aspectos cambiarios no contemplados en la presente
ciáusula, siempre que tengan un carácter general o sean de
aplicación a la actividad de Hidrocarburos, El acogimiento
a los nuevos dispositivos o normas antes indicados no
afectará la vigencia de las garantías a que se refiere la
presente cláusula, ni el ejercicio de aquellas garantías
que se refieran a aspectos distintos a los contemplados en

los nuevos dispositivos o normas a los que se hubiere
¿am ASOBASE

ES DA

TREINTIUN MIL DOSCIENTOS CINCUENTINUEVE

acogido la referida empresa.

Queda expresamente convenido que la referida empresa
podrá, en cualquier momento, retomar las garantías que
escogió no utilizar transitoriamente y que retomar tales
garantías no crea derechos ni obligaciones para dicha

empresa respecto del periodo en que se acogió a los nuevos

dispositivos o normas antes señalados.
Asimismo, se precisa que retomar tales garantías, en nada

afecta a éstas o a las demás garantías, ni crea derechos u

obligaciones adicionales para esa empresa.
El acogimiento por la empresa a los nuevos dispositivos
legales de cambio O normas cambiarias, así como su
decisión de retomar las garantías que escogió no utilizar

transitoriamente, deberán ser comunicadas por escrito al

Banco Central de Reserva del Perú y a PERUPETRO.

establecido en este acápite es sin perjuicio de lo

esto en el primer párrafo del acápite 11.4.

ción Económica
de las empresas que conforman el Contratista
remitirálinformación mensual al Banco Central de Reserva
Perú relativa a su actividad económica, de conformidad

el artículo 74 de la Ley Orgánica del Banco, aprobada

por Decreto Ley N2 26123, = =>
CLAUSULA DÉCIMA SEGUNDA.-— TRABAJADORES

12.1 Las Partes convienen que al término del quinto Año contado
a partir de la Fecha de Inicio de la Extracción Comercial,
el Contratista habrá sustituido a todo su personal
extranjero por personal peruano de equivalentes
calificaciones profesionales. Se exceptúa de lo anterior a
personal extranjero para cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. Et
Contratista conviene en capacitar y entrenar al personal

peruano en la realización de trabajos técnicamente

especializados a fin que personal peruano pueda sustituir
4508460

TREINTIUN MIL DOSCIENTOSD SESENTA

progresivamente al personal extranjero en la realización

de dichos trabajos.
Al inicio de las Operaciones y al vencimiento de cada año
calendario, el Contratista entregará a PERUPETRO un cuadro
estadistico del personal a su servicio para las
Operaciones, de acuerdo al formato que PERUPETRO entregue

al Contratista. ==

CLAUSULA DÉCIMA TERCERA.— PROTECCION AMBIENTAL Y RELACIONES

El Contratista, de acuerdo a ley, cumplirá las normas y
disposiciones del "Reglamento de Medio Ambiente para las
Actividades de Fidrocarburos" aprobado por Decreto Supremo

No. 046-93-EM y modificatorias, del Decreto Legislativo

No. 613 "Código del Medio Ambiente y los Recursos
Naturales” y demás disposiciones pertinentes. Para este
efecto, de ser necesario, PERUPETRO facilitará las

coordinaciones entre el Contratista y las autoridades

competentes. =
El Contratista en coordinación con PERUPETRO, en las
oportunidades que sean necesarias, difundirá a las

autoridades locales, los alcances de las actividades de

Exploración y Explotación que se derivan del Contrato.

CLAUSULA DÉCIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y

PREVENCION CONTRA PERDIDAS =

14.1

14.2

El Contratista debe adoptar toda medida razonable para
prevenir la pérdida o desperdicio de los Hidrocarburos en

la superficie o en el subsuelo de cualquier forma, durante

las actividades de Exploración y Explotación.
En caso de derrames de Hidrocarburos en la superficie, en
el Area de Contrato o fuera de ella, que deban ser
informados de acuerdo a las normas legales vigentes, el
Operador deberá comunicar inmediatamente este hecho a
PERUPETRO, indicándole el volumen estimado del derrame y
las acciones tomadas para subsanar las causas del mismo.

PERUPETRO tiene el derecho de verificar el volumen del
SS

ELAUSULA DÉCIMA
TECNOLOGIA

15.1

4508161

TREINTIUN MIL DOSCIENTOS SESENTIUNO

derrame y analizar sus causas.
En caso de pérdidas en la superficie, en el Area de
Contrato o fuera de ella, antes del Punto de Fiscalización
de la Producción, debido a negligencia grave o conducta
dolosa del Operador, el volumen perdido será valorizado de
acuerdo con la ciáusula octava e incluido en el cálcuio de
la regalía, sin perjuicio de lo estipulado en el acápite

13.1. =

En caso de pérdidas antes del Punto de Fiscalización de la
Producción en situaciones distintas a las descritas en el
párrafo anterior y que den origen a una compensación al
Contratista por parte de terceros, el monto de la
compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto
de la regalía pagada por los Hidrocarburos Fiscalizados en
Punto de Fiscalización de la Producción al que
spondan los Hidrocarburos perdidos en la "Quincena"
ocurrió la pérdida, entre el valor de tales
Fidrocakburos Fiscalizados, determinado de acuerdo al
«2 en la misma quincena, será el monto que el
ntratista deberá pagar por concepto de regalía por los
ocarburos perdidos, a más tardar al segundo Día útil

de recibida dicha compensación, sin perjuicio de lo

estipulado en él acápite 13.1.

NTA.— CAPACITACION Y TRANSFERENCIA DE

En cumplimiento de lo establecido por el artículo 292 de
la Ley No. 26221, el Contratista se obliga a poner a

disposición de PERUPETRO, en cada año calendario durante

la Vigencia del Contrato, la siguiente suma:
APORTE ANUAL
(en US$)

a) Hasta el año calendario en que tenga

lugar la Fecha de Inicio de la Extracción
4508462

15.2

TREINTIUN MIL DOSCIENTOS SESENTIDOS

Comercial

b) A partir del año calendario siguiente
al de la Fecha de Inicio de la Extracción
Comercial

Barriies por Dia

De 0 a 10,000 50,000.00
De 10,001 a 30,000 B0,000.00
De 30,001 a 50,000 120,000.00
De 50,001 a más 180,000.00

Los aportes anuales de capacitación a que se refiere el
literal a), antes de la suscripción de la presente

Modificación y Cesión, se efectuaron en las fechas

correspondientes. =
El aporte anual de capacitación en caso del literal b),
será el que corresponda al tramo en que se encuentre la
producción diaria promedio de los Hidrocarburos
Fiscalizados en el año calendario anterior, la cual se
obtendrá dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número

de Dias.

Para determinar los Barriles / Día en caso de producción
de Gas Natural, se utilizará la siguiente equivalencia:
Barriles serán equivalentes al volumen de Gas Natural

expresado en pies cúbicos estándar divididos entre el

factor cinco mil seiscientos veintiséis (5,626).
Los pagos a que se refiere el presente acápite, serán
efectuados durante el “es de enero de cada año calendario.
El Contratista cumplirá con las obligaciones establecidas
en el acápite 15.1 depositando el aporte en la cuenta que

PERUPETRO le señale.

entregará al Contratista una comunicación
manifestando la conformidad del pago, dentro de los cinco

(5) Días Utiles de haber recibido el aporte.

El Contratista y PERUPETRO acordarán la ejecución de

programas de cooperación técnica para la investigación y
0-4 508463

dÓS ¿NA YN

¡SE TREINTIUN MIL DOSCIENTOS SESENTITRES

¡o %

ls E

Ñ
0
E desarrollo de materias de interés mutuo.

Dentro de los noventa (90) Días anteriores a la
finalización de cada año calendario, las Partes

presentarán al Comité de Supervisión los proyectos que se

implementarán en el año calendario siguiente. =

15,4 Los programas de capacitación que el Contratista
establezca para su personal, tanto en el país como en el
extranjero, serán puestos en conocimiento de PERUPETRO.

CLAUSULA DÉCIMA SEXTA -— CESION =

16.1 En caso que cualquiera de las empresas que conforman el
Contratista llegue a un acuerdo para ceder su posición
contractual o asociarse con un tercero en el Contrato,

procederá a notificar a PERUPETRO respecto de dicho

o
u
Fa
SÁ
[2]

acuerdo. A la notificación deberá acompañarse la solicitud

de calificación del cesionario o del tercero y adjuntarse

información complementaria que resulte necesaria para

lificación como empresa petrolera, conforme a ley. ==

PERUPETRO otorga la calificación solicitada, la cesión

á a efecto mediante la modificación del Contrato,

e
Ln
e
N
a
a
EN
n
e
al
+
D
3
3
n
ps
pa
mn

x<
1

Contratista podrá ceder, previa notificación a

(PETRO, conforme a ley toda o parte de su participación

Contrato a una Afiliada. = =

16.3 El cesionario otorgará todas las garantías y asumirá todos

po

os derechos, responsabilidades y obligaciones del

cedente. = =

16.4 Cada una de las empresas que conforman el Contratista será

responsable solidariamente de todas las obligaciones del

Contratista derivadas del Contrato.
Sin perjuicio de lo indicado en el párrafo anterior, una
de las empresas que conforman el Contratista será
designada como "Operador" conforme a un "Acuerdo de

Operaciones", a suscribirse entre el "Dperador"” y las

demás empresas que conforman el Contratista.

El Operador representará a las empresas que conforman el
4598464

TREINTIUN MIL DOSCIENTOS SESENTICUATRO

pa
Do
ca

17.2

¡SULA DÉCIMA SÉTIMA -— CASO FORTE

Contratista ante PERUPE

RO para cumplir con todas las
obligaciones del Contratista bajo el Contrato por las que
son solidariamente responsables ante PERUPETRO, y para
ejercer los derechos y atribuciones que el Contrato otorga
al Contratista y que por su naturaleza no correspondan ser
ejercidos por separado por cada una de dichas empresas. ==
fuando ocurra un cambio en la designación del Operador,
entre aquellas que conforman el Contratista, éste debe ser

aprobado previamente por escrito por PERUPETRO, aprobación

que no será denegada sin justificación. =
Cada una de las empresas que conforman el Contratista es
individualmente responsable respecto de sus obligaciones
de carácter tributario y por las responsabilidades que de
ello se derive. Igualmente, en cuanto a los derechos

financieros que se establecen en la cláusula décimo

primeras, los que les corresponderán separada y

proporgionalmente. =
En los casos de cesión parcial de los porcentajes de
participación entre las mismas empresas que integran el
Contratista, que no implique el retiro de una o más de
éstas del Contrato o la asociación con terceros, el
Contratista deberá cumplir previamente con notificar a
PERUPETRO al respecto, a efectos de que PERUPETRO evalúe y
se pronuncie sobre la calificación otorgada; debiendo el
Contratista acompañar los documentos que reflejen los

nuevos porcentajes de participación, para la aprobación de

PERUPETRO, de ser procedente. = >
1TO O FUERZA MAYOR

Ninguna de las Partes es imputable por la inejecución de
una obligación o su cumplimiento parcial, tardío —
defectuoso, durante el término en que dicha Parte obligada
se vea afectada por causa de Caso Fortuito o Fuerza Mayor

y siempre que acredite que tal causa impidió su debido

complimiento.

ta Parte afectada por el Caso Fortuito o Fuerza Mayor
4508465

TREINTIUN MIL DOSCIENTOS SESENTICINCO

notificará por escrito dentro de los cinco (5) Días
siguientes de producida la causal a la otra Parte respecto
de tal evento y acreditará la forma en que afecta la
ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de
los quince (15) Días siguientes de recibida la
notificación antes mencionada. La no respuesta de la Parte

notificada en el plazo señalado se entenderá como

aceptación de la causal invocada. = a]
En el caso de ejecución parcial, tardía o defectuosa de la
obligación afectada por Caso Fortuito o Fuerza Mayor, la
Parte obligada a su cumplimiento hará sus mejores
esfuerzos para ejecutarla con arreglo a la común intención
de las Partes expresada en el Contrato, debiendo las
Partes continuar con la ejecución de las obligaciones

ontractuales no afectadas en cualquier forma por dicha

ia Pakte afectada por la causa de Caso Fortuito o Fuerza
berá reiniciar el cumplimiento de las obligaciones
y condiciones contractuales dentro de un período de tiempo
luego que dicha causa O causas hubieran
arecido, para io cual deberá dar aviso a la otra
dentro de los cinco (5) Días siguientes de

desaparecida la causa. La Parte no afectada colaborará con

la Parte afectada en este esfuerzo. =
En los casos de huelga, paro u otros similares, una de las

Partes no podrá imponer a la otra una solución contraria a

su voluntad»
El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las
obligaciones contractuales, será agregado al plazo
previsto para el cumplimiento de dichas obligaciones, y si

fuera el caso, al de la fase correspondiente del Contrato

y al piazo de Vigencia del Contrato. =

Si la causa de Caso Fortuito o Fuerza Mayor afectara la
sueow 4508466 za,

SS
S DA

TREINTIUN MIL DOSCIENTOS SESENTISEIS $

ejecución de alguno de los programas mínimos de trabajo a
que se refiere el acápite 4.6, la fianza que garantice
dicho programa se mantendrá vigente y sin ser ejecutada
durante el lapso en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se
pronuncie sobre la causal invocada por el Contratista y,
si se hubiera producido alguna discrepancia respecto a la
existencia de tal causal, mientras no se resuelva la

discrepancia. Con tal fin el Contratista deberá prorrogar

o sustituir dicha fianza, según sea necesario. = =
Asimismo, en tanto PERUPETRO no se pronuncie sobre la
causal invocada por el Contratista o mientras no se
resuelva la discrepancia que pudiere haberse producido
sobre su existencia, quedará en suspenso el cómputo del
plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de
la causal de Caso Fortuito o Fuerza Mayor invocada por el
Contratista, éste reanudará la ejecución del programa

mínimo de trabajo tan pronto cesen los efectos de la

indicada causal, =
17.4 PERUPETRO hará los esfuerzos necesarios para obtener la
ayuda y cooperación de las autoridades correspondientes
del Gobierno a fin que se tomen las medidas necesarias

para asegurar una implementación y operación continuada y

segura de las actividades previstas bajo el Contrato. =
Se conviene que cuando cualquiera de las Partes, a
su solo criterio, considere que su personal o el de sus
subcontratistas no puedan actuar dentro del Area de
Contrato con la seguridad necesaria en cuanto a su
integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida
por la otra Parte, siempre y cuando se haya dado
cumplimiento a lo establecido en los artículos 13142 y
131529 del Código Civil. =

17.5 En caso que el Contratista se vea afectado por causa de
“ 4508461

a]
5

17.6

CLAUSULA DÉCIMA OCTAVA — CONTABILIDAD =

iB.1

TREINTIUN MIL DOSCIENTOS SESENTISIETE

Caso Fortuito o Fuerza Mayor que le impida completar la
ejecución del programa mínimo de trabajo del período en
curso, vencido el término de doce (12) Meses consecutivos
contados a partir del momento en que aquella se produjo,
el Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a  PERUPETRO con una
anticipación no menor de treinta (30) Días a la fecha en

la cual hará suelta del Area de Contrato.

Las disposiciones de esta cláusula décimo sétima no son

aplicables a obligaciones de pago de sumas de dinero. ====

Cada una de las empresas que conforman el Contratista
deberá llevar su contabilidad, de acuerdo con los
principios y las prácticas contables establecidas y
aceptadas en el Perú. Asimismo, deberá llevar y mantener
os los libros, registros detallados y documentación que
necesarios para contabilizar y controlar las

actividades que realiza en el pais y en el extranjero con

sustentación de sus ingresos, inversiones, costos, gastos

y Yributosl incurridos en cada ejercicio. Por otro lado,

echa de Suscripción, el Contratista proporcionará a
PERUPETRD una copia en idioma castellano del "Manual de

Procedimientos Contables” que haya decidido proponer para

registrar sus operaciones.

El "Manual de Procedimientos Contables" deberá contener

entre otros, lo siguientes

a) Idioma y moneda en que se llevarán los registros

contables.

b) Principios y prácticas contables aplicables.
c) Estructura y Plan de Cuentas, de conformidad con los

requerimientos de la Comisión Nacional Supervisora de

Empresas y Valores (CONASEV).

d) Mecanismos de identificación de las cuentas
« 4508468

18.

TREINTIUN MIL DOSCIENTOS SESENTIOCHO

correspondientes al Contrato y otros contratos por
Fidrocarburos, a las actividades relacionadas y a las

otras actividades.

e) Mecanismos de imputación de los ingresos, inversiones,
costos y gastos comunes, al Contrato, a otros contratos

por Hidrocarburos, a las actividades relacionadas y a

las otras actividades. ==
f) Determinación de las cuentas de ingresos y egresos y de
los registros detallados para efectos del cálculo del
factor Re, así como el detalle de los procedimientos
descritos en el anexo "E" del Contrato, de ser el caso.
De haberse incluido en el "Manual de Procedimientos
Contables" lo descrito en el literal f) precedente,
PERUPETRO, en un lapso no mayor de treinta (30) Dias de
haberio recibido comunicará al Contratista su aprobación
respecto del procedimiento contable del factor Re a que
se contrae dicho literal o, en su defecto, las sugerencias
que considere para mejorar y/o ampliar dicho

procedimiento. De no haber un pronunciamiento por parte de

UPETRO dentro del plazo mencionado, el procedimiento a

que se refiere el literal f) del acápite 18.1 será

considerado como aprobado para todos sus efectos.

Dentro del mismo término de treinta (30) Días de recibido
el "Manual de Procedimientos Contables", PERUPETRO podrá
formuiar sugerencias y/u observaciones para mejorar,

ampliar 0 eliminar alguno o algunos de los otros

procedimientos contables propuestos en dicho manual. =
Todo cambio en lo que respecta al procedimiento contable
del factor Ry aprobado, será previamente propuesto a
PERUPETRO para su aprobación, siguiéndose para tal fin el

procedimiento contenido en el primer párrafo del presente

acápite. ==
gn el caso de haber modificaciones en la participación de
las empresas que conforman el Contratista, las empresas

que ingresan estarán obligadas a presentar su respectivo
pa

jo]

Manual de Procedimientos Contables. Las empresas que,
luego de la modificación de la participación, sigan

formando parte del Contratista presentarán una

modificación al Manual de Procedimientos Contables. = ==
Los libros de contabilidad del Contratista, los estados
financieros y la documentación de sustento de los mismos,
serán puestos a disposición de los representantes

autorizados de PERUPETRD para su verificación, en las

Gficinas del Contratista, previa notificación. = =
El Contratista mantendrá los registros de las propiedades
muebles e inmuebles, utilizadas en las Operaciones del
Contrato, de conformidad con las normas de contabilidad
vigentes en el Perú y de acuerdo a las prácticas contables

generalmente aceptadas en la industria petrolera

internacional. = =
PERUPETRO podrá solicitar al Contratista información sobre
/ propiedades cada vez que lo considere pertinente.

Asimismo, Perupetro podrá solicitar al Contratista su

raciones, clasificándolos según sean de propiedad

etista o de terceros, y participar en éstos si lo

las empresas que conforman el Contratista
deberá remitir, dentro de los treinta (30) Días de haber
sido emitidos, copia del informe de sus auditores externos
sobre sus estados financieros correspondientes al
ejercicio económico anterior. En el caso que cualquiera de
las empresas que conforman el Contratista tuviese
suscrito con PERUPETRO más de un contrato, oO realizara
actividades distintas a las del Contrato, se obliga a
lievar cuentas separadas con el objeto de formular estados
financieros para cada contrato y/o actividad, y por lo
tanto, el inform elaborado por sus auditores externos

deberá incluir también estados financieros por cada

contrato y/o actividad. =
« 4508470

TREINTIUN MIL DOSCIENTOS SETENTA

18.6 Cada una de las empresas que conforman el Contratista
E deberá remitir, dentro de los quince (15) Días de haber

sido presentada a la Superintendencia Nacional de

Administración Tributaria o la entidad que la sustituya,

copia de toda la documentación adjunta a la declaración

jurada del impuesto a la renta. =
18.7 El convenio celebrado entre las empresas que conforman el

Contratista, que regula las relaciones entre ellas y las

capacidades, derechos Y obligaciones del Operador,
denominado "Acuerdo de Operaciones”, modificaciones 01
ampliaciones o nuevos "Acuerdos de Operaciones" serán

entregados a PERUPETRO en Idioma Castellano, dentro de los
treinta (30) Días siguientes a la Fecha de su Suscripción.
La empresa designada como Operador llevará un sistema

especial de cuentas en las que se registre todo lo

relativo a las Operaciones. ==
¡SULA DECIMA NOVENA — VARIDS == =

Si en uno o más casos, cualesquiera de las Partes omitiera
invocar o insistir en el cumplimiento de alguna de las
estipulaciones del Contrato vu en el ejercicio de
cualquiera de los derechos otorgados bajo el Contrato,

ello no será interpretado como una renuncia a dicha

disposición o derecho. =
19.2 En la ejecución de las Operaciones el Contratista cumplirá

con todas las resoluciones que las autoridades competentes

dicten en uso de sus atribuciones legales. =
Asimismo, el Contratista se obliga a cumplir todas las

disposiciones de las autoridades competentes en relación

con los aspectos de defensa y seguridad nacional. ==
19.3 El Contratista tiene el derecho al libre ingreso y salida

del Area de Contrato. ==

19.6 En concordancia con la legislación vigente, el Contratista
tendrá el derecho de utilizar, con el propósito de llevar
a cabo las Operaciones, el agua, madera, grava y otros

materiales de construcción ubicados dentro del Area de
=s 4508471

TREINTIUN MIL DOSCIENTOS SETENTIUNO

Contrato, respetando el derecho de terceros, de ser el

19.5 la licencia de uso de información técnica del Area de
Contrato u utras áreas, que el Contratista desee adquirir,
la debe solicitar a PERUPETRO, quien la suministrará de
acuerdo a la política de transferencia y uso de
información técnica de exploración producción de
PERUPETRO, para cuyo efecto las Partes suscribirán una

"Carta-Convenio". 5

19.6 En el caso que alguna de las Partes no cumpla con pagar en
el plazo acordado, el monto materia del pago estará afecto

a partir del Dia siguiente de la fecha en que debió

pagarse, a las tasas de interés siguientes: =

a) Para cuentas que sean expresadas y pagaderas en moneda

nacional, la tasa aplicable será la tasa activa en

moneda nacional (TAMN) para créditos de hasta
rescientos sesenta (360) Días de plazo, publicada por
Superintendencia de Banca y Seguros, o la que la

ituya, aplicable al período transcurrido entre la

fechalde vencimiento y la fecha efectiva de pagOz=

Ricargó

ventas que sean expresadas en Dólares, y
agaderas en moneda nacional o en Dólares, la tasa
licable será la tasa de interés preferencial (U.S.
Prime Rate) más tres (3) puntos porcentuales, publicada
por la Reserva Federal de los Estados Unidos de
Norteamérica, aplicada al periodo transcurrido entre la
fecha de vencimiento y la fecha efectiva de pago, a

falta de ésta, las Partes acordarán otra que la

sustituya adecuadamente. =

19,7 Las disposiciones del acápite 19.6 serán de aplicación a
todas las cuentas entre las Partes que surjan bajo el
Contrato o de cualquier otro acuerdo o transacción entre

las Partes. Por acuerdo escrito entre las Partes se podrá
establecer una estipulación diferente para el pago de

intereses. Las disposiciones aquí contenidas para la
+ 4508472

TREINTIUN MIL DOSCIENTOS SETENTIDOS

apiicación de intereses no modificarán de ningún modo los

derechos y recursos legales de las Partes para hacer

cumplir el pago de los montos adeudados.

19.8 En caso de emergencia nacional declarada por ley, en
virtud de la cual el Estado deba adquirir Hidrocarburos de
productores locales, ésta se efectuará a los precios que
resulten de aplicar los mecanisms de valorización
establecidos en la cláusula octava y serán pagados en

dólares a los treinta (30) Días siguientes de efectuada la

entrega. ==
19.97 El Estado, a través del Ministerio de Defensa y del
Ministerio del Interior, brindará al Contratista en las

Operaciones y en cuanto le sea posible, las medidas de

seguridad necesarias, ==
19.1981 Contratista liberará y en su caso indemizará a
PERUPETRO y al Estado, según corresponda, de cualquier
reclamo, acción legal u otras cargas O gravámenes de
terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del
Contrato, provenientes de cuaiquier relación contractual o

extra contractual, salvo aquellas que se originen por

acciones del propio PERUPETRO o del Estado. =

í9.11El Contratista tendrá la libre disponibilidad de los

Hidrocarburos que le corresponda conforme al Contrato.
í79.i2ias plataformas y pozos existentes localizados dentro del
Area de Contrato, no pertenecen al Contrato, en

consecuencia el Contratista no asume responsabilidad

alguna por dichas plataformas y pozos.
CLAUSULA VIGÉSIMA — NOTIFICACIONES Y COMUMICACIONES =

20.1 Toda notificación o comunicación, relativa al Contrato,
será considerada como válidamente cursada si es por
escrito y entregada con cargo o recibida por intermedio de
correo certificado po facsímil o por otros medios que las

Partes acuerden, dirigida al destinatario en un Día Util a

las siguientes direcciones: =
o,
Se

Gerencia General =

Av. Luis Aldana NS 320

Faxi 475 7722 / 475 9644 =

Contratista:

Nuevo Peru Ltd, Sucursal del Perú =
Gerencia General
Av. República de Panamá 3531-3535, Piso 11, Torre A
Edificio Empresarial San Isidro

Fax 5 221-0142

BPZ Energy Inc*, Sucursal Perú

Serencia Seneral

Av. Canaval y Moreyra 425 Of. 81

Lima 27 = Perú ==
x¡No. 421-9759 ==

te Corporativo: =

nergy Company =

Land Department and

ce Presigent Exploration
10 Main Street, Suite 2100
Houston, TX 77002 =
Y.S:.Ax =
Fax z (713) 374-4899 =

BPZ £ Associates, Int.= =
Manuel Pablo Zúñiga-Pflúcker
Presidente ===
11999 Katy Freeway, Suite 560 =
Fouston, Texas 77079, =
Estados Unidos de America
Fax No. (281) 556-6377

20.2 Cualquiera de las Partes tendrá el derecho de cambiar su

dirección o el número de facsímil a los efectos de las

notificaciones y comunicaciones, mediante comunicación a
wega 4508474

TREINTIUN MIL DOSCIENTOS SETENTICUATRO

la otra Parte, con por lo menos cinco (5) Días Utiles de

anticipación a la fecha efectiva de dicho cambio.

Lo establecido en el primer párrafo de este acápite es de

aplicación al Garante Corporativo»
Las notificaciones o comunicaciones serán cursadas al
Operador, considerándose cursadas a todas las personas que
conforman el Contratista, salvo las notificaciones 0
comunicaciones relativas a las cláusulas novena, décimo
primera, décimo sexta y vigésimo segunda, las que serán

cursadas por PERUPETRO a cada una de las respectivas

empresas que conforman el Contratista.

CLAUSULA VIGÉSIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y

SoLuci

21,1 Sometimiento a la Ley Peruana =

21.2

N DE CONTROVERSIAS =

Contrato se ha negociado, redactado y suscrito con
arreglo a las normas legales del Perú y su contenido,
ejecución y demás consecuencias que de él se originen se

regirán por las normas legales de derecho interno de la

República del Perú. =

Comité Técnico de Conciliación =

Comité Técnico de Conciliación será formado dentro de

los quince (15) Dias Utiles siguientes a su convocatoria
por cualquiera de las Partes y estará compuesto por tres
(3) miembros calificados en la materia de que se trate.
Cada una de las Partes seleccionará a un (1) miembro y el
tercero será determinado por los miembros designados por

s Partes. Si cualquiera de las Partes no designara a su
miembro representante dentro del plazo estipulado o si los
miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo
estipuiado, o si el Comité Técnico de Conciliación no
emitiera opinión dentro del plazo estipulado, cualquiera
de las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.3 del

Contrato.
TREINTIUN MIL DOSCIENTOS SETENTICINCO

Las Partes, dentro de los sesenta (60) Días contados a

partir de la Fecha de Suscripción, acordarán el

procedimiento que regirá a este comité. =
tas resoluciones del Comité Técnico de Conciliación
deberán ser emitidas dentro de los treinta (30) Días de su
instalación y tendrán carácter obligatorio, en tanto un
laudo arbitral, de ser el caso, no resuelva el diferendo
en forma definitiva. Sin perjuicio del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación,
cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días

siguientes a la fecha de recepción de la notificación de

la resolución referida. =

Convenio Arbitral = >

Cualquier litigio, controversia, diferencia o reclamo

resultante del Contrato o relativo al Contrato, tales como

su interpretación, cumplimiento, resolución, terminación,

o validez, que surja entre el Contratista y

Partes deberá ser resuelto por medio de

internacional de derecho, de acuerdo con lo

do a lo pactado en la presente cláusula. El arbitraje
será administrado por la Cámara de Comercio Internacional,
en adelante CC. En todo lo no previsto en esta cláusula,
el arbitraje se organizará y desarrollará de acuerdo con
el Reglamento de Arbitraje de la CCI, vigente en la Fecha
de Suscripción. Supletoriamente a esta cláusula y al
Reglamento referido, serán aplicables las reglas

contenidas en la Ley No. 26572, Ley Beneral de Arbitraje o

cualquiera que la sustituya.
Los árbitros serán tres (3) y su designación se realizará
uno por cada Parte y el tercero por los árbitros

designados por las Partes. Si transcurridos treinta (30)
saw 4508476

TREINTIUN MIL DOSCIENTOS SETENTISEIS

Días desde la designación de los árbitros por las Partes,

éstos no hubieran designado al tercero, cualquiera de las

Partes podrá recurrir a la CCI para que ésta lo nombre. ==
La materia de la controversia quedará determinada por la
demanda, su contestación y, eventualmente, si las hubiera,
por la reconvención y su contestación. A solicitud de
cualquiera de las Partes, transcurridos quince (15) Días
útiles contados a partir de la notificación
correspondiente sin haber sido contestada la demanda o la
reconvención, los árbitros están facultados a precisar la

controversia en caso que una de las Partes se niegue a

ello.
Para la solución de fondo del litigio, controversia,

diferencia o reclamo sometido a arbitraje, los árbitros

aplicarán el derecho interno de la República del Perú.
El arbitraje tendrá lugar en la ciudad de Lima, Perú a
menos que el Tribunal Arbitral no pueda reunirse en esta
ciudad por motivos ajenos a la voluntad de sus miembros.
En este supuesto, las Partes acordarán otro lugar para
llevar a cabo el arbitraje. Si transcurridos quince (15)
Días a partir de la notificación del impedimento de los
árbitros a las Partes, éstas no hubieran llegado a un

acuerdo sobre el nuevo lugar para el desarrollo del

arbitraje, la "CCI" fijará el lugar. =
Si la cuantía del asunto que se somete a arbitraje
excediera de Quinientos Mil y  00/100 Dólares (US$
500,000.00) y una de las Partes considerara otra ciudad y
pais como el lugar para llevar a cabo el arbitraje,
bastará con que lo exprese así y proponga una nueva ciudad
y país como lugar para su realización en el primer escrito
que dirija a la otra Parte notificándole su decisión de
recurrir al arbitraje. Si transcurridos quince (15) Días a
partir de la notificación anterior las Partes no han

llegado a un acuerdo sobre el nuevo lugar para el

desarrolio del arbitraje, la CCI fijará otro lugar. = =

54508477

TREINTIUN MIL DOSCIENTOS SETENTISIETE

En caso de discrepancia sobre la cuantía del asunto, o si
la cuantía no es determinable, corresponderá a la CCI

establecer el lugar de arbitraje teniendo en cuenta lo

expuesto en el párrafo precedente. =
Las Partes renuncian a los recursos de apelación, casación
o cualquier otro recurso impugnatorio contra el laudo
arbitral. El recurso de anulación contra el laudo arbitral
sólo procederá en los casos previstos por ley. Las Partes
declaran que el laudo arbitral es firme, de obligatorio y

definitivo cumplimiento y de ejecución inmediata. = =

Las Partes se obligan a realizar todos aquellos actos que

sean necesarios para el desarrollo del proceso arbitral

hasta su culminación y ejecución. = =

Sil piazo máximo de duración del proceso arbitral será de

ciento ochenta (180) Días Utiles que comenzarán a

computarse a partir de la fecha del acto de instalación

eli tribunal arbitral u otro acto análogo. En caso de

rirse una extensión del plazo, se aplicará lo

estabiecido en el Reglamento de Arbitraje de la CCI. =
= ve el laudo arbitral se emita fuera del Perú, su
reconocimiento y ejecución se regirán por el "Convenio

Recodocimiento y Ejecución de las Sentencias

de 1958" (Convención de Nueva York), u el "Convenio
interamericano sobre Arbitraje Comercial Internacional
hecho en Panamá el 30 de enero de 1975" (Convenio de
Panamá) o las disposiciones contenidas sobre esta materia
en la Ley No. 26572, Ley General de Arbitraje o en la

norma que la sustituya, según lo determine la Parte que

pida el reconocimiento y ejecución del laudo.
Durante el desarrollo del arbitraje las Partes continuarán
con la ejecución de sus obligaciones contractuales, en la
medida en que sea posible, inclusive aquellas materia del
arbitraje. Si la materia de arbitraje fuera el

cumplimiento de las obligaciones contractuales
cu 4508478

CLAUSULA VIGÉSIMA SEGUNDA — TERMINACION

TREINTIUN MIL DOSCIENTOS SETENTIOCHO

garantizadas con las fianzas a que se refiere el acápite
3.10, tales fianzas no podrán ser ejecutadas y deberán ser
mantenidas vigentes por un plazo que exceda en treinta

(30) Días Utiles al plazo de cumplimiento de la obligación

garantizada. =
Durante el desarrollo del arbitraje las Partes continuarán
con la ejecución de sus obligaciones contractuales, en la

medida en que sea posible, inclusive aquellas materia del

arbitraje.
Sin perjuicio de lo anterior, si la materia de arbitraje
fuera el cumplimiento de las obligaciones contractuales
garantizadas con las fianzas a que se refiere el acápite
3.10 quedará en suspenso el cómputo del plazo respectivo y
tales fianzas no podrán ser ejecutadas, debiendo ser
mantenidas vigentes durante el procedimiento arbitral. Con

tal fin, el Contratista deberá prorrogar oO sustituir

dichas fianzas, según sea necesario. =
Las Partes renuncian a cualquier reclamación diplomática.=
Este Contrato se redacta e interpreta en el idioma

castellano, por lo que las Partes convienen en que esta

versión es la única y la oficial. =

La terminación del Contrato se rige por lo estipulado en
él, y supletoriamente por las normas de la Ley No. 26221;

y, en cuanto a lo que no esté previsto en ella, por las

normas del Código Civil. =

Salvo los casos previstos en el acápite 22.3, cuando una
de las Partes incurra en incumplimiento de cualquiera de
las obligaciones estipuladas en el Contrato por causas que
no fueran de Caso Fortuito o Fuerza Mayor, la otra Parte
podrá notificar a dicha Parte, comunicándole el
incumplimiento y su intención de dar por terminado el
Contrato al término del plazo de sesenta (60) Dias a no
ser que dentro de este plazo el referido incumplimiento

sea subsanado o que a satisfacción de la otra Parte
2 4508479 «o

TREINTIUN MIL DOSCIENTOS SETENTINUEVE

demuestre que está en vía de subsanación.

Si la Parte que recibe una notificación de incumplimiento

cuestiona o niega la existencia de éste, dicha Parte puede
referir el asunto a arbitraje conforme a lo dispuesto en
la cláusula vigésimo primera, dentro de los treinta (30)
Días siguientes a la notificación. En tal caso, el cómputo
del plazo de sesenta (60) Dias quedará en suspenso hasta
que el laudo arbitral sea notificado a las Partes; y el
Contrato terminará si habiendo sido confirmado el

incumplimiento, éste no es subsanado dentro de dicho

piazo.
El Contrato puede terminar con anterioridad al plazo de

Vigencia del Contrato, por acuerdo expreso de las Partes.=

A la terminación del Contrato cesarán totalmente todos los

derechos y obligaciones de las Partes, especificados en el

Contrato y se tendrá en consideración: ==
ue los derechos y las obligaciones de las Partes
ivados de este Contrato con anterioridad a dicha

ación sean respetados; incluyendo, entre otros,
echo del Contratista a los Hidrocarburos
y a las garantías estipuladas en el Contrato;
b) en caso de incumplimiento y responsabilidad
incurridos en fecha anterior a la terminación por
cualquiera de las Partes, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean
subsanados por la Parte infractora, salvo las

obligaciones especificadas en el Contrato que se

extinguen con la terminación del mismo. =
22.3

mm

1 Contrato se resolverá de pleno derecho y sin previo

trámite, en los casos siguientes:
22.3.1 En caso que el Contratista haya incumplido con la
ejecución del programa mínimo de trabajo de
cualquier período de la fase de exploración, luego

de haber hecho uso de las prórrogas contempladas en

y

S

e

0
A

E
NE
4508480

22.4

TREINTIUN MIL DOSCIENTOS OCHENTA

el acápite 3.4 de ser el casos y sin razones

satisfactorias a PERUPETRO, salva que se cumpla lo

previsto en los acápites 4.7 y 4.13
22.3.2 En caso que al vencimiento de la fase de
exploración o del período de retención, lo último

que suceda, no se efectuara ninguna declaración de

Descubrimiento Comercial. =
22.3.3 En los casos especificos señalados en los acápites
3.10, 4-2 y 17.5. =

22.3.4 En caso que alguna de las empresas que conforman el

Contratista haya sido deciarada en insolvencia,
disolución, liquidación o quiebra y la otra u otras
empresas que conforman el Contratista o un tercero
debidamente calificado por PERUPETRO, no asuma la
participación en el Contrato de la empresa

disuelta, liquidada o quebrada en un plazo de

guince (15) Días Utiles. =
22.3.5 En caso de no encontrarse vigente la garantía
corporativa a que se refiere el acápite 3.11 o en
caso de haber sido declarada la insolvencia,
disolución, liquidación o quiebra de la entidad que
haya otorgado la garantía a que se refiere el

acápite 3.11 y dicha garantía no haya sido asumida

por un tercero y aceptada por PERUPETRO. =
22.3.6 Por mandato de un laudo arbitral que declare, en
los casos del acápite 22.1, un incumplimiento y
éste no sea subsanado conforme a lo dispuesto en el
referido acápitez O por mandato de un laudo

arbitral que declare la terminación del Contrato. =

22.3.7 Al vencimiento del plazo contractual. = =
De acuerdo a lo establecido por el artículo 872 de la Ley
No. 26221, también podrá resolverse el Contrato cuando en
aplicación del "Reglamento de Medio Ambiente para las
Actividades de Eidrocarburos” , aprobado por Decreto

Supremo No. 046-93-EM y sus modificatorias, procede el
4508481

TREINTIUN MIL DOSCIENTOSD OCHENTIUNO

22.5

cese definitivo de actividades.
En caso que alguna de las empresas que conforman el
Contratista, 0 alguna de las entidades que hayan
otorgado la garantía a que se refiere el acápite 3.11,
solicite protección contra las acciones de acreedores,
PERUPETRO podrá resolver el Contrato en caso estime que
sus derechos bajo el Contrato no se encuentren debidamente

protegidos. ==

A la terminación del Contrato, el Contratista entregará en

propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, sin cargo ni costo alguno para éste,
en buen estado de conservación, mantenimiento y
funcionamiento, y teniendo en cuenta el desgaste normal
producido por el uso, los inmuebles, instalaciones de
energia, campamentos, medios de comunicación, ductos y
demás bienes de producción e instalaciones de propiedad

¿y Contratista que permitan la continuación de las

Operaciones »

En ca de haber Explotación conjunta de Petróleo, Gas

Natural ÁNo Asociado y/o Bas Natural No Asociado y

Condensadáas, al término del plazo establecido en el

atista entregará en propiedad al Estado, a través de
EYRO, a menos que éste no los requiera, sin cargo ni
costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento y teniendo en cuenta el
desgaste normal producido por el uso, los bienes e
instalaciones propios de la Explotación de Petróleo, que

no sean necesarios para la Explotación de Gas Natural No

Asociado y/o Bas Natural No Asociado y Condensados. =
Los bienes e instalaciones que conserve el Contratista
para la Explotación del Gas Natural No Asociado y/o Gas
Natural No Asociado y Condensados, que hayan estado siendo
utilizados también en la Explotación de Petróleo, aún

cuando continuaran en propiedad del Contratista o de las
insew 4508482

TREINTIUN MIL DOSCIENTOS OCHENTIDOS

empresas que conforman el Contratista, serán aplicados a

servir ambas Explotaciones, celebrándose al efecto un

convenio entre las Partes.
En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente
acápite pero que no sean conexos o accesorios
exclusivamente a las Operaciones, esto es, que también
hayan estado siendo usados para operaciones en otras áreas
con contrato vigente para la Exploración o Explotación de
Fidrocarburos en el país, el Contratista o cualquiera de

las empresas que conforman el Contratista continuará con

la propiedad de dichos bienes, haciendo uso de ellos. =
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el
último Año de Vigencia del Contrato, el Contratista dará
las facilidades y colaborará con PERUPETRO en todo lo
necesario para que, sin interferir con las Operaciones,
PERUPETRO pueda realizar todos los actos y celebrar todos
los convenios que permitan una transición ordenada no

interrumpida de las Operaciones que se vengan realizando a

la fecha de terminación del Contrato. >

ANEXO "A"
DESCRIPCION DEL LOTE Z-i

UBICACION

El Lote Z-1 se encuentra ubicado en el Zócalo Continental
(Océano Pacífico) correspondiendo a la costa de las Provincias
de Zarumilla, Tumbes y Contralmirante Villar del Departamento
de Tumbes, Talara del Departamento de Piura y está delimitado

tal como se muestra en el Anexo "B" (Mapa) conforme a la

siguiente descripción. =

PUNTO DE PARTIDA

"

El Punto de Partida (P.P.) es la Estación de Primer Orden H-1
LOS ORGANOS o Punto (132), ubicado en el Distrito de Los
Organos de la Provincia de Talara del Departamento de Piura. ==
CONFORMACION DEL LO

Desde el Punto (132) o (P.P.) se prosigue por la línea de playa
sxzaN 4508483

TREINTIUN MIL DOSCIENTOS OCHENTITRES

rumbo al sur con una distancia aproximada de 1,487.824 m hasta

ilegar al Punto (133) =

Desde el Punto (133) se mide 3,114.670 m Norte en línea recta

1

con Azimut de 360*%00'00" hasta llegar al Punto (121)

Desde el Punto (121) se mide 5,000.000 m Oeste en línea recta

con Azimut de 270”00'00" hasta llegar al Punto (120) =

Desde el Punto (120) se mide 1,000.000 m Sur en línea recta con

"

Azimut de 180”00'00" hasta llegar al Punto (125)
Desde el Punto (125) se mide 2,140.280 m Deste en línea recta

con Azimut de 270*00'00" hasta llegar al Punto (124) =

Desde el Punto (124) se mide 5,000.000 m Sur en línea recta con
Azimut de 180”00'00" hasta llegar al Punto (137)

Desde el Punto (137) se mide 7,859.720 m Oeste en línea recta

con Azimut de 270*00'00" hasta llegar al Punto (136) =:
- < Desde el Punto (136) se mide 5,000.000 m Sur en línea recta con
ut de 180%00"00" hasta llegar al Punto (139) =

l ¡Punto (139) se mide 4,500.000 m Deste en línea recta

con Azim de 270”00'00" hasta llegar al Punto (138)

Desde el Púnto (138) se mide 7,500,000 m Norte en línea recta

von Azimut dt 360200'00" hasta llegar al Punto (134)

DeMWe el Punto (134) se mide 4,500.000 m Este en línea recta

con AÑimut de 90*%00'00" hasta llegar al Punto (135)

Desde e» Punto (133) se mide 2,500.000 m Norte en linea recta

con Azimut de 360%00'00" hasta llegar al Punto (122)

Desde el Punto (122) se mide 5,000.000 m Este en línea recta

con Azimut de 90*00'00" hasta liegar al Punto (123) =

Desde el Punto (123) se mide 5,000,000 m Norte en línea recta

con Azimut de 360”00'"00" hasta llegar al Punto (111)

Desde el Punto (111) se mide 5,000.000 m Este en línea recta

con Azimut de 90*”00*00" hasta llegar al Punto (112)

Desde el Punto (112) se mide 5,000.00 m Norte en línea recta

con Azimut de 3600000" hasta llegar al Punto (95)

Desde el Punto (95) se mide 5,000.000 m Este en línea recta con

tí

Azimut de 9070000" hasta llegar al Punto (96)

Desde el Punto (96) se mide 30,000.000 m Norte en línea recta

4508184

TREINTIUN MIL DOSCIENTOS OCHENTICUATRO

con Azimut de 360”00'*00" hasta llegar al Punto (69)
Desde el Punto (69) se mide 2,500.000 m Este en línea recta con

Azimut de 90%00'00" hasta llegar al Punto (70)

1

Desde el Punto (70) se mide 7,000.000 m Norte en línea recta
con Azimut de 360*00'00" hasta llegar al Punto (61) =
Desde el Punto (61) se mide 2,500.000 m Este en linea recta con
Azimut de 90*00'00" hasta llegar al Punto (62) =
Desde el Punto (62) se mide 3,000,000 m Norte en linea recta

Y

con Azimut de 360*00'”00" hasta llegar al Punto (53)
Desde el Punto (53) se mide 5,000.000 m Este en linea recta con
Azimut de 90%00'*00" hasta llegar al Punto (54)
Desde el Punto (54) se mide 2,500,000 m Norte en línea recta
con Azimut de 360%00'00" hasta llegar al Punto (50) =

Desde el Punto (50) se mide 7,500,000 m Este en línea recta con

Azimut de 90*%00'00" hasta llegar al Punto (51)

Desde el Punto (51) se mide 5,000,000 m Norte en línea recta

con Azimut de 360200'00" hasta llegar al Punto (44)

Desde el Punto (44) se mide 2,500.000 m Este en línea recta con

Azimut de 90%00'00" hasta llegar al Punto (45)

Desde el Punto (45) se mide 26,584.627 m Norte en linea recta

con Azimut de 360200'*00" hasta llegar al Punto (1)

Desde el Punto (1) se mide 72,445.109 m Este en línea recta con

Azimut de 90%00'00" hasta llegar al Punto (B)

1

Desde el Punto (8) Se prosigue por la línea de playa, rumbo al
sur con una distancia aproximada de 131,315.876 m hasta
llegar al Punto (100)
Desde el Punto (100) se mide 30.525 m Sur Este

con Azimut de 133*05'50"B0 hasta llegar al Punto

Desde el Punto (101) se mide 110.099 m Sur Deste en línea recta

con Azimut de 258*47'31"65 hasta llegar al Punto
Desde el Punto (102) se mide 199.889 m Sur Deste en línea recta
con Azimut de 203*”26'08"54 hasta llegar al Punto

Desde el Punto (103) se mide 50.028 m Nor Oeste en línea recta

con Azimut de 293%27'22"12 hasta llegar al Punto

Desde el Punto (104) se mide 399.950 m Sur Deste en linea recta
4598485

EN,
RAT e TREINTIUN MIL DOSCIENTOS OCHENTICINCO

con Azimut de 203%27'22"67 hasta llegar al Punto (105) =

Desde el Punto (105) se mide 149.992 m Nor Deste en línea recta

con Azimut de 293*”28'16"83 hasta llegar al Punto (106) =
Desde el Punto (106) se mide 797.848 m Sur Deste en línea recta

con Azimut de 203%27'56"59 hasta llegar al Punto (107)

Desde el Punto (107) se mide 1,210.118 m Nor Oeste en línea
recta con Azimut de 293*27'48"94 hasta llegar al Punto (108) =
Desde el Punto (108) se mide 1,7999.659 m Sur Oeste en linea
recta con Azimut de 203%27'26"77 hasta llegar al Punto (110) =
Desde el Punto (110) se mide 2,060.362 m Nor Oeste en linea
recta con Azimut de 293"27'40"10 hasta llegar al Punto (109) =
Desde el Punto (109) se mide 1,997.620 m Sur Oeste en linea
z recta con Azimut de 203%27'17"31 hasta llegar al Punto (115) =
o Desde el Punto (115) se mide 780.111 m Nor Oeste en línea recta

o con Azimut de 293”27'48"18 hasta llegar al Punto (114)

ú

el Punto (114) se mide 1,7797.659 m Sur Deste en línea
n Azimut de 203*%27'26"77 hasta llegar al Punto (116) =

Desde el unto (116) se mide 260.081 m Nor Oeste en línea recta

con Azimut We 293%28'01"91 hasta llegar al Punto (117)

Dide el Puhto (117) se mide 1,979.528 m Sur Oeste en línea

Punto (118) se mide 179.957 m Nor Oeste en línea recta

con Azimut de 293*%27'43"89 hasta llegar al Punto (119)

Desde el Punto (119) se mide 870.705 m Sur Oeste en línea recta

con Azimut de 210”19'50"B3 hasta llegar al Punto (126) =

Desde el Punto (126) se mide 1,139.788 m Sur Deste en línea
recta con Azimut de 198*12'38"91 hasta llegar al Punto (127) =
Desde el Punto (127) se mide 157.984 m Nor Oeste en línea

recta con Azimut de 293”26'28"52 hasta llegar al Punto (128)

Desde el Punto (128) se mide 1,119.726 m Sur Deste en línea
recta con Azimut de 203*%27'21"33 hasta llegar al Punto (129) =
Desde el Punto (127) se mide 200.112 m Nor Deste en línea recta

con Azimut de 293%27'22"12 hasta llegar al Punto (130)

p

Desde el Punto (130) se mide 254,973 m Sur Seste en línea

recta con Azimut de 203*%27'29"69 hasta llegar al Punto (131) =
e3w 4508486

TREINTIUN MIL DOSCIENTOS OCHENTISEIS

Desde el Punto (131) se mide 99.812 m Sur Este en línea recta

con Azimut de 139*34'13"95 hasta llegar al Punto (132) o Punto

de Partida (P.P.) cerrando así el perímetro del Lote.

COL INDANCIAS =

Por el Norte con la Republica de Ecuador, por el Este con los
Lotes XIV y XVIII, por el Sur con los Lotes Z-2B, V y X, por el
Deste con el Lote Z-3

DEFINICION DE LAS PARCELAS =

Parcela 1 rodeada por los puntos de esquina 1,2,10 y

Parcela 2 rodeada por los puntos de esquina 2,3,11 y 1

Parcela 3 rodeada por los puntos de esquina 3,4,12 y 11

Parcela 4 rodeada por los puntos de esquina 4,5,13 y 12

Parcela 5 rodeada por los puntos de esquina 5,6,14 y 13

Parcela 6 rodeada por los puntos de esquina 6,7,15 y 14

Parcela 7 rodeada por los puntos de esquina 7,8,16 y 15

Parcela 8 rodeada por los puntos de esquina 9,10,19 y 18
Parcela 9 rodgada por los puntos de esquina 10,11,20 y 19
Parcela 10 rodeada por los puntos de esquina 11,12,21 y 20 ====

Parcela li rodeada por los puntos de esquina 12,13,22 y 21

Parcela 12 rodeada por los puntos de esquina 13,14,23 y 22
3

5
Parcela 13 rodeada por los puntos de esquina 14,15,17,24 y 23 =

ú

Parcela 14 rodeada por los puntos de esquina 15,16 y 17
Parcela 15 rodeada por los puntos de esquina 18,179,26 y 25
Parcela 16 rodeada por los puntos de esquina 19,20,27 y 26

Parcela 17 rodeada por los puntos de esquina 20,21,2B8 y 27

Parcela 18 rodeada por los puntos de esquina 21,22,27 y 28

Parcela 19 rodeada por los puntos de esquina 22,23,24,30 y 29 =

Parcela 20 rodeada por los puntos de esquina 25,26,32 y 31
Parcela 21 rodeada por los puntos de esquina 26,27,33 y 32 ===
Parcela 22 rodeada por los puntos de esquina 27,28,34 y
Parcela 23 rodeada por los puntos de esquina 28,29,35 y
Parcela 24 rodeada por los puntos de esquina 27,30,36 y

Parcela 25 rodeada por los puntos de esquina 31,32,38 y

Parcela 26 rodeada por los puntos de esquina 32,33,39 y

'"

Parcela 27 rodeada por los puntos de esquina 33,34,41,40 y 39

-: 4508481

TREINTIUN MIL DOSCIENTOS OCHENTISIETE

Parcela 28 rodeada por los puntos de esquina 34,35,42 y 41 =

Parcela 29 rodeada por los puntos de esquina 35,36,43 y 42 ==

Parcela 30 rodeada por los puntos de esquina 37,38,47,46 y 45 =

Parcela 31 rodeada por los puntos de esquina 38,39,48 y 47

Parcela 32 rodeada por los puntos de esquina 39,40,49 y 48 =

Parcela 33 rodeada por los puntos de esquina 40,41,42,43,52 y
49

Parcela 34 rodeada por los puntos de esquina 50,51,56,55 y 54 =
Parcela 35 rodeada por los puntos de esquina 44,45,46,57,56 y

si

Parcela 36 rodeada por los puntos de esquina 44,47,58 y 57

Parcela 37 rodeada por los puntos de esquina 47,48,59 y 58

“Parcela 38 rodeada por los puntos de esquina 48,49,52,60 y 57 =

Parcela 39 rodeada por los puntos de esquina 53,54,55,63 y 62 =

“Parcela 40 rodeada por los puntos de esquina 61,62,63,65 y 64 =

rodeada por los puntos de esquina 55,56,57,66,65 y
Parcela 42Wodeada por los puntos de esquina 57,58,67 y 66 ====
Parcela 43 Rada por los puntos de esquina 58,579,60,68 y 67 =
ada por los puntos de esquina 64,65,72,71 y 70 =

K

por los puntos de esquina £5,66,73 y 72

Parcel rodeada por los puntos de esquina 66,67,74 y 73 =
Parcela 47 rodeada por los puntos de esquina 69,70,71,76 y 75 =

Parcela 48 rodeada por los puntos de esquina 71,72,77 y 76 ====

Parcela 49 rodeada por los puntos de esquina 72,73,78 y 77 ==
Parcela 50 rodeada por los puntos de esquina 73,74,80,79 y 78 =
Parcela 51 rodeada por los puntos de esquina 67,68,81,80 y 74 =

Parcela 52 rodeada por los puntos de esquina 75,76,77,83 y B2 =

Parcela 53 rodeada por los puntos de esquina 77,78,84 y 83 =

Parcela 54 rodeada por los puntos de esquina 78,79,85,879,88 y

Parcela 55 rodeada por los puntos de esquina 77,80,B1
Parcela 56 rodeada por los puntos de esquina B2,83,87
Parcela 57 rodeada por los puntos de esquina B3,84,88

Parcela 58 rodeada por los puntos de esquina 86,87,91

END,

YE
3P

- 4508488

TREINTIUN MIL DOSCIENTOS OCHENTIOCHO

Parcela 579 rodeada por los puntos de esquina 87,88,87,92 y Yi =
Parcela 60 rodeada por los puntos de esquina 90,91,74 y 93 ====
Parcela 61 rodeada por los puntos de esquina 91,92,99,98 y 94 =
Parcela 62 rodeada por los puntos de esquina 93,94,798,97 y 96 =
Parcela 63 rodeada por los puntos de esquina 95, 96, 97, 113,

121, 120 y

Parcela 64 rodeada por los puntos de esquina 97,798,979, 100,

101, 102,103,104,105,106,107 108,110,109,115,114 y 113

Parcela 65 rodeada por los puntos de esquina 111,

125, 124 y-123 ==

Parcela 66 rodeada por los puntos de esquina 113, 114, 11£,

117, 118,119,126,127,128,1279 130,131,132,133 y 121

Parcela 67 rodeada por los puntos de esquina 122, 123, 124,
137, 136 y 135 ==

Parcela 68 rodeada por los puntos de esquina 134,135,136,139 y

COORDENADAS GEOGRAFICAS COORDENADAS PLANAS UTM.

Punto. Lalitud Sur Longitud Oeste Metros Norte Metros Este
132 0 (P.P) 04910177247 810733211 9538914280 486,027.6/3
133 04910'30"730  81%08'18"600 9'538,500.000  484,628.400
121 0408'49"292 — 81%8'18"583 9'541,614.670  484,628400
420 04%08'49"259 — 81911'00759 9541,614.670 479,628.40
125 04%09'21"820  81%1'00"760 9'540,614.670  479/628400
124 040921810 8191212*120 9540,614.670  477,488.120
137 04912'04"550 — 8112'12"160 9535,614.670 477.488.120
136 0491204573 — 8191825178 9'535,814.670  469,628400
139 04914'47"410 81%165'25"230 9'530,614.670  469,628.400
138 04914'47"368 — 81918'51"211 9'530,614.670 465,128.40
134 0491043110 81%18'51"113 9'538,114.679 465,128.400
135 04910'43"184 — 81%18'25"150 9'538,114.679  469/628.400
122 04909217745 — 81%18'25"122 9'540,514.679  469,628400
123 04%0921"796 — 81%13'42"945 9540,614.679 474628400
441 04%06'38"958 — 819%13'42"898 9'545,614,679 474,628.400
112 04%06'38"998  81%11'00729 9545,514.679 479,628.400
95 04%03'56"157 — 81%11'00"892 9'550,614.679  479,628400
96 04%03'56"190  81%8'18%533 9'550,614.679  484,628400
69 03%7'39"139 — 81%08'18"371 9'580,614.679  484,628.400
70 03%7'38"151 — 81%8'57318 9'580,614.679  487,128400
61 0394351171 — B1%06'57"287 9'587,614.679  487,128400
82 03%3'51"181  81%5'36"239 9'587,614.679  489,628400
53 03%2'13'475  81%05'36"229 9'590,614.679  489,628400
54 03%2'13"488 — 81%0254"138 9'590,614.679  494,628.400

50 03%0'52"067 — 81%0254"133 9'593,114.679  494,628.400

1508189 zo
PE

e,
a
SA

TREINTIUN MIL DOSCIENTOS OCHENTINUEVE

51 03%0'52'071  80%58'51”002 9'593,114.679 — 502,128.400
¿A 03%38'09”227  80%58'51"006 3598,114.679 — 502,128.400
e / 045 03"38'09”225  80%5729"966 9'598,114.679  504,628.400
=ó il 03%23'43"396  8057'30*004 9'624,699.306  504,628.400
8 03%23'42'490  80%18'22"300 9'624,699.308  577,073.509
100 04204'57”292  81%02'17"303 9'548,739.790  495,766.524
101 04904'57'950  81%0216"580 9'548,718,940  495,788.820
102 04%04'58'650  81%02'20”080 9'548,697.540  495,680.820
103 04%05'04"5620  81%02'22"660 9'548,514.140  495,601.320
104 04%05'03'980  81%02'24”150 9'48,534.040  495,555420
105 04%05'15”920 8110229310 9'548,167.140  495,396.220
106 04%05'13'980  31%0233”770 9'548,226.840  495,258.620
107 04%05'37"870  81%02'44”100 9'547 493.140 494,940.120
108 04%05'22"190  81%0320"110 9'547,974.640  493,829.920
110 04%06'21"830  81%0345'930 9'546,140.240  493,033.920
109 04%05'55'"220  81%04'47”230 9'546,960.140  491,143.720
115 04%06'54"960  81%05'13'050 9'545,125.740  490,347.820
114 04%06'44”850  81%0536”270 9'545436.140  489,632.120
116 04107'44"590  81%06'02”090 9'543,801.740  488,836.120
117 04107'41"220  81%06'03"830 9'543,705.240  488,597.520
118 04%08'40"960  81%6'35"650 9'541,870.940  487,801.620

o 119 04%08'36"820  81%6'41'010 9'541,942.540  487,636.520
126 040903100 81%6'55”280 9'541,190.840  487,196.720
127 04%09'38"360  81%07'06"830 9'540,108.140  486,840.520
128 0409'36"290  81%0711”600 9'540,171.740  486,693.720

129 04910'09”740  81%0726”060 9'539,144.540  486,248.020
1 041007150  81%732'010 9'539,224.140  486,064.420
0491014770 81%0733'310 9'538,990.240  485,962.920

COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
COORDENADAS PLANAS UTM

9'"624,699.306 m N 504,628.400 m E
2 9'624,699.306 m N 514,628.400 m E
3 9'624,699.306 m N 524,628.400 m E
4 9'624,699.306 m N 534,6528.400 m E
5 9'624,699,.306 m N 544,628.400 m E
6 9'624,6979.306 m N 554,628.400 m E
yá 9'624,6797.306 m N 564,6728.400 m E
8 9'524,6979.306 m N 577,073.509 m E
eE) 9'619,697.306 m N 504,628.400 m E
10 9'619,697.306 m N 514,62B.400 m E
E 9'619,697,.306 m N 524,628.400 m E
12 9'6179,699.306 m N 534,628.400 m E
13 9'619,6979.306 m N 544 ,628.400 m E
14 9'619,699.306 m N 554,628,400 m E
15 9'619,699,.306 m N 564,628.400 m E
4508490

TREINTIUN MIL DOSCIENTOS NOVENTA

16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
3ó
37
38
39
40
41
42
43
44
45
46
47
48
49
50

9:5%9,699.306 m

9'616,736:053
9'614,699.306
9614 ,679.306
9'614,699.306
9'614,6799.306
9'614,699.306
9'614,699.306

5,13

9'614,679.306 m
9'609,679.306 m

9"609,699,306
9609 ,699.306
9'609,6979,306
9609 ,699.306
9*609,697 .306
9'604,699,306
9'604,699.306
9*604,699.306
9'604,699.306
9504 ,6979.306
9604 ,699.306
9599 ,679.306
9'599,6799.306
9599 ,699.306
9'599,699.306
9'599,699 .306
9'599,699.306
79'598,7913.045
9'3598,114.677
9'578,114.679
9594 ,699,.306
9'594 ,699,.306
9'594,699.30b6
7'594,699.306
9'593,114.679

Zz z

0

ZREIZZ

-. 2 E

573,430 .422
564 ,628.400
504,628.400
514,628.400
524,628.400
534,628 .400
544,628.400
554 ,628.400
555,773.280
504 ,628.400
514,628.400
524 ,628.400
534,628 .400
544,625.400
552,920.728
504,628 .400
514,628.400
524 ,628,400
534 ,628.400
544 ,628.400
551,291.802
504,628 .400
514,628,400
524 ,628.400
532,128.400
534 ,628.400
544,628.400
544,628.400

502,128.400 m

504,628.400
504,628.400
514,628.400
524 ,628.400
532,128.400
494,628.400

s5.3.m..3

ADA Lg
a

Es

mom mo mmomomomom

m

mo mmommmmmm3maom

m mom

mom

m

4508491

75

TREINTIUN MIL DOSCIENTOS NOVENTIUNO

9'593,114.679
9'592,985.64b
9"590,614.679
9'590,614.679
9'589,699.306
9'589,697.306
9'589,699.306
9'589,699.306
9 "589,699 .306
7' 589,699 .306
9'587,614.679
9'587,614.679
9"587,614.679
9'584,699.306
9 "584,699 .306
9'584,699.306
9'584,699.306
9'5B4,699.306
9'580,614.679
9'5B0,614.679
9'579,699.306
9'579,699.306
9'579,699.306
9 "579,699 .306
9'574,699.306
9"574,699.306
9'574,699.306
9'574,699.306
9'574,699.306
9'574,699.306
9'574,699.306
9'569,699.306
9 "569,699 .306
9"569,699.306
9'567,074.418

LAA

A

Z 2 ZE

zz 2 Z E

Z 2 Z

a

ZEÍZZZ

ZEIZZ

E

cda

==

a

502,128.400
532,128.400
489,628.400
494,628.400
494,62B.400
502,128.400
504 ,6728.400
514,628.400
524 ,628.400
526 ,089.452
487,128.400
489,628.400
494 ,628.400
487,128.400
494 ,628.400
504,628.400
514,628.400
521,470.024
484,528.400
487,128.400
487,128.400
494,628.400
504 ,628,400
514,628.400
484,628.400
487,128.400
494,628.400
504,628.400
509 ,628.400
514,628.400
517,722.876
484,628.400
494,628.400
504,628.400
509,628.400

ES

mom

m mm. mm om. mmmamqmmmmmom

m

m
csw 4508492

DN TREINTIUN MIL DOSCIENTOS NOVENTIDOS

S

N

e 86 9'564,699.306 m

: 87 9'564,699.306 m
88 9'564,699,306 m
89 9'564,699,306 m
90 9'559,699.306 m
7i 9"559,699.306 m
92 9'559,699.306 m
93 9'554,699.,306 m
24 9'554,600.306 m
95 9'550,614.679 m
96 9'550,614.679 m
97 9'549,699.306 m
98 9'549,699.306 m
27 9'549,699.306 m
100 9'548,739.790 m
101 9'548,718.940 m
102 9'548,697.540 m
103 9'548,514.140 m
104 9'548,534.040 m
105 9'548,167.140 m
106 9'548,226.840 m
107 9'547,493.140 m
108 9"547,974.640 m
109 9'546,960.140 m
110 9'54b,140.240 m
111 9'545,614.679 m
112 9'545,614.679 m
1% 9'545,436.140 m
114 9'545,436.140 m
115 9'"545,125.740 m
116 9'543,601,740 m
117 9'543,705.240 m
118 9'541,870.940 m
119 9'541,942.5340 m
120 9'541,614.670 m

Z

A AE

EN ZE ZE ZE

A

E a AS A A

e

z

ZHEIZZZESZ

El

pe

ZZ Z

z

484 ,628.400
494,628.400
504,628.400
505,823. 534
484,628 .400
494,628.400

501,692.784 m
484,628.400 m

494 ,628.400
479,628.400

484,625.400 m

484 ,628.400
494 ,620.400
496,340.458
495,766,524
495,788.820
495,680.820
495,601.320
495,555,420
495,396,.220
495,258.620
494,940.120
493,829.920
491,143.720
493,033 .920
474,628,400
479 ,628.400
484 ,628.400
489 ,632.120
490,347 .820
488,836.120
488,597.520
487,801.620
487 636.520
479,628.400

mom o mqmqmqm£mmqmsmmoma

mom

m om

m

e]

4508493 a

pgs Sa

TREINTIUN MIL DOSCIENTOS NOVENTITRES

ZE 9'541,614.670 m N 484,628.400 m E
pee 9"540,614.679 m N 469,628.400 m E
123 9'540,614.679 m N 474,628,400 m E
124 9'540,614.670 m N 477,488,120 m E
125 9'540,614.670 m N 479,628,400 m E
126 9'541,190.840 m N 487,196.720 m E
127 9'540,108.140 m Nk 486,840.520 m E
128 9'540,171.740 m N 2486,693.720 m E
127 9'539,144.540 m N 486,248.020 m E
130 9'539,224.140 m N 486,064.420 m E
131 9'538,9790.240 m N 485,7962,720 m E
132 79'538,7914.280 m N 486,027.673 m E
AS 133 9'536,500.000 m N 484,628.400 m E
2 134 9'538,114.679 m N 465,128.400 m E
mE 135 9'538,114.677 m N 469,628.400 m E
E 136 9'535,614.670 m N 469,628,400 m E
137 9'3535,614.670 m N 477,488.120 m E
138 9'530,614.670 m N 465,128.400 m E
139 9'530,614.670 m N 469,628.400 m E
EXTENSIÓN (AREA POR PARCELAS) =

PARCELA AREA

a 5,000,000
2 5,000,000
3 5,000,000
pl 5,000,000
5 5,000.000
6 5,000,000
7 5,383,017
8 5,000,000 t
9 5,000,000
10 5,000,000
ql 5,000,000
A 5,000.000
i3 4,587.596
14

Silo
+ 43738494

TREINTIUN MIL DOSCIENTOS NOVENTICUATRO

5,000.000
5,000,000
5,000.000
5,000.000
4,765.233
5,000,000
5,000.000
5,000.000
5,000.000
3703151
5,000.000
5,000.000
5,000.000
5,000,000
2,637.994
5,000,000
5,000,000
3,750.000

4,593. 578

2, 561.530
2,103,843
5,000,000
5,000.000
2,731. 689
1,500.000
2,186,530
5,000,000
5,000,000
4,459.848
3,750.000
5,000.000
5,000,000
1,478.843
3,750.000
5,000.000

ha

ha

4508495

0
u
a
y
S
a

TREINTIUN MIL DOSCIENTOS NOVENTICINCO

50 5,000.000
51 4,780.218
52 5,000.000
53 5,000.000
54 4,572.546
55 3,964.674
56 5,000.000
57 5,000.000
58 5,000.000
59 4,637.391
60 5,000.000
61 4,569.421
62 5,000,000
63 4,500,005 ha
64 3,917.226 ha
65 2,500.003 ha
66 2,150.653 ha
67 3,930,006 ha
68 3,375.004 ha

Total 299,273,.111 ha
arcelas' regulares de 5,000.000 Ha c/u = 200,000,.000 ha
03 Párcelas regulares de 3,750.000 ha c/u = 11,250.000 ha
25 Parcelas irregulares de áreas diversas = 88,023.111 ha
TOTAL 68 Parcelas = 299,273,.111 ha

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en
este anexo, se refieren al Sistema de Proyección Universal
Transversal Mercator (U.T.M) Esferoide Internacional, Zona 17

(Meridiano Central 81*00'00").

El Datum Geodésico es el Provisional para América del Sur, La

Canoa de 1956, ubicado en Venezuela (PSAD 56) ==

En caso de discrepancias de las Coordenadas U.T.M. con las

Coordenadas Geográficas o con las Distancias, Areas y Azimuts,

las Coordenadas U.T.M. serán consideradas correctas.

ta línea sismica PC 99-13 referida en el acápite 4.7 se

localiza en las coordenadas siguientes: =
1508496

TREINTIUN MIL DOSCIENTOS NOVENTISEIS

Superior Izquierda: X = 504,622.13; Y = 9,614,742.06; Latitud

= 3 grados 29 min. 13 seg al sur¿ Longitud = 80 grados 57 min.

50 seg». Oeste.
inferior Derechos X = 529,999.92, Y = 9,590,084.25;5 Latitud = 3
grados 42 min. 51 seg. Sur, Longitud = 80 grados 43 min. 79

seg: Oeste. ==
ANEXO ”B"
MAPA DEL AREA DE CONTRATO » LOTE Z-1
ES El MAPA DEL LOTE Z-1, QUE DELIMITA EL AREA DEL PRESENTE
CONTRATO DE MODIFICACION Y CESION DE POSICION CONTRACTUAL EN EL
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-1 ENTRE PERUPETRO S.A. Y SYNTROLEUM
PERU HOLDINGS LIMITED, SUCURSAL DEL PERU, NUEVO PERU LTD.,
SUCURSAL DEL PERU y BPZ ENERGY INC., SUCURSAL PERU, EL MISMO
QUE DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA A LA PRESENTE

RA PUBLICA. == 7
! ANEXO "E-1"

CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMD DE
TRABAJO

CARTA FIANZA N2

Limay

Señores

TRO S.A.

Ciudad. = ==

De nuestra consideración: =
Por la presente, nosotros Pa (Entidad del sistema

2 nos constituimos en fiadores solidarios de

financiero)...

exe En adelante llamado el Contratista, ante

PERUPETRO S.M., en adelante llamada PERUPETRO, por el importe
de trescientos mil y 00/100 Dólares (US$ 300,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del primer período,
contenido en el acápite 4.6 de la cláusula cuarta del Contrato
de Licencia para la Exploración y Explotación de FEidrocarburos

en el Lote Z-1 , suscrito con PERUPETRO (en adelante llamado

w 4508197

TREINTIUN MIL DOSCIENTOS NOVENTISIETE

Contrato).

ia obligación que asume 2..««(Entidad del sistema financiero)
==.» bajo la presente fianza se limita a pagar a PERUPETRO la

suma de trescientos mil y 00/100 Dólares (US$ 300,000,00)

requerida en su solicitud de pago. =
li. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
20. (Entidad del sistema financiero)=..*.. solicitando el

pago de trescientos mil y 00/100 Dólares (US$ 300,000.00),

declarando que el Contratista no ha cumplido con todo o.
parte de la obligación antes referida y acompañando a
dicha carta, como único recaudo y Justificación, una copia
certificada notarialmente de la carta notarial dirigida
or PERUPETRO al Contratista notificándole su intención de
haxer efectiva la  fianza3 dicha carta notarial de
ETRO al Contratista deberá haber sido entregada a
or lo menos treinta (30) Días calendario antes de la
UPETRO presente la reclamación de pago a

2» (Entidad del sistema financiero).... =

Za La presénte fianza expirará el ....., a menos que con
anterioridad a esa fecha (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
ze» (Entidad del sistema financiero).... y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de la

mencionada carta de PERUPETRD. =

ya Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
periodo de retraso oO la tasa que la sustituya. Los

intereses serán calculados a partir de la fecha de la
4508498

TREINTIUN MIL DOSCIENTOS NOVENTIOCHO

carta notarial dirigida por PERUPETRO a +...(Entidad del

sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y =... (Entidad
del sistema financiero)=..... y el Contratista quedarán

liberados de toda responsabilidad u obligación respecto a la

t

presente fianza.

Atentamente,

(Entidad del sistema financiero)

ANEXO "E-2"
CARTA FIANZA PARA El SEGUNDO PERIODO DEL PROGRAMA MINIMO DE
TRABAJO

CARTA FIANZA NQ =
Limay
Señores =

DE:

UPETRO 5.A., ==
Ciudad. = =
De nuestra consideración: =
Por la presente, nosotros O (Entidad del sistema
financiero)==**= nos constituimos en fiadores solidarios de
a en adelante llamado el
Contratista, ante PERUPETRO  5.A=, en adelante llamada
PERUPETRO, por el importe de un milión trescientos mil y 00/100
Dólares (US$  1'300,000) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista del programa
minimo de trabajo del segundo periodo, contenido en el acápite
£.6, de la ciáusula cuarta del Contrato de Licencia para la

Exploración y Explotación de Ridrocarburos en el Lote Z-1

¿suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume »...(Entidad del sistema financiero)
eon=xoo bajo la presente fianza se limita a pagar a PERUPETRO la

suma de un millón trescientos mil y 00/100 Dólares  (US%

1'300,000) requerida en su solicitud de pago.

Eq Esta fianza es solidaria, sin beneficio de excusión,

508499

TREINTIUN MIL DOSCIENTOS NOVENTINUEVE

d?

irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
ze. (Entidad del sistema financiero).=... solicitando el
pago de un millón trescientos mil y 00/100 Dólares (US$
1'300,000) declarando que el Contratista no ha cumplido
con todo oO parte de la obligación antes referida y
acompañando a dicha carta, como único recaudo y
justificación, Una copia certificada notarialmente de la
carta notarial dirigida por PERUPETRO al Contratista
notificándole su intención de hacer efectiva la fianza;j

dicha carta notarial de PERUPETRO al Contratista deberá

m“ haber sido entregada a éste por lo menos treinta (30) Dias

calendario antes de la fecha en que PERUPETRO presente la

reclamación de pago a . xo «(Entidad del sistema

financiero).... ==
a presente fianza expirará el ....., a menos que con
añterioridad a esa fecha «(Entidad del sistema
nciero)=»+» reciba una carta de PERUPETRO liberando a
2 «(Entidad del sistema financiero)...» y al Contratista
e toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de la

mencionada carta de PERUPETRO. =
a Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la

carta notarial dirigida por PERUPETRO a +...(Entidad del

sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad

del sistema  financiero)=.....* y el Contratista quedarán
¿+ 4508500
FEB, 2004

Aqplas de toda responsabilidad u obligación respecto a la

Ú

egsente fianza.

fon
AE ¿Eamente,

(Entidad del sistema financiero) =

ANEXO "0-3"
CARTA FIANZA PARA El TERCER PERIODO DEL PROGRAMA MINIMO DE
TRABAJO
HO CARTA FIANZA NO
He] .
e Lima, =
pre =
ETRO S.A.

Ciudad. =
De nuestra consideración: =
Por la presente, nosotros E (Entidad del sistema
financiero)===== nos constituimos en fiadores solidarios de

AN en adelante llamado el

Contratista, ante PERUPETRO - S.A.» en adelante llamada

UPETRO, por el importe de un millón y 00/100 Dólares (US$
1'000,000) a fin de garantizar ei fiel cumplimiento de las
obligaciones del Contratista del programa mínimo de trabajo “del
tercer período, contenido en el acápite 4.6, de la ciáusula
cuarta del Contrato de Licencia para la Exploración y

Expiotación de Fidrocarburos en el Lote Z-1 , suscrito con

PERUPETRO (en adelante llamado Contrato).
ta obligación que asume »... «(Entidad del sistema financiero)
a bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón y 00/100 Dólares (US$ 1'000,000) requerida en

su solicitud de pago. =

1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
zero (Entidad del sistema financiero)===*. solicitando el

pago de un millón y 00/100 Dólares (US$ 1'000,000),

4557001
16 MAR, 2006

Contratista no ha cumpiido con todo o
parte de la obiigación antes referida y acompañando a

dicha carta, como único recaudo y justificación, una copia

certificada notarialmente de la carta notarial dirigida
por PERUPETRO al Contratista notificándole su intención de
hacer efectiva la  Ffianza¿ dicha carta notarial de
PERUPETRO al Contratista deberá haber sido entregada a

éste por lo menos treinta (30) Días calendario antes de la

YU 14/

fecha en que PERUPETRO presente la reclamación de pago a

== « «(Entidad del sistema financiero).... =

N

La presente fianza expirará el ....., a menos que con

NUI ARIO> uE Lima

FISCAL

anterioridad a esa fecha «(Entidad del sistema

y financiero).=... reciba una carta de PERUPETRO liberando a

Silvla Samaniego de Mestanza

===«(Entidad del sistema financiero)...» y al Contratista

LULEGIU y

de toda responsabilidad bajo la presente fianza, en cuyo
o la presente fianza será cancelada en la fecha de la

ionada carta de PERUPETRO. =

Toda demora por nuestra parte para honrar la presente

a favor de ustedes», devengará un interés

nte a la Tasa Activa en Moneda Extranjera (TAMEX)
e las instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
periodo de retraso o la tasa que la sustituya. Los
intereses serán calcuiados a partir de la fecha de la

carta notarial dirigida por PERUPETRO a +...(Entidad del

sistema financiero)... =
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... Y el Contratista quedarán

liberados de toda responsabilidad u obligación respecto a la

presente fianza.

Atentamente,

íEntidad del sistema financiero)

ANEXO "C-4"
4557002

TREINTIUN MIL TRESCIENTOS DOS

2) CARTA FIANZA PARA El CUARTO PERIODO DEL PROGRAMA MINIMO DE
TRABAJO

CARTA FIANZA N2Q

re

De nuestra consideración: =
Por la presente, nosotros o (Entidad del sistema

financiero)=..=.*.» nos constituimos en fiadores solidarios de

xsara D£n adelante llamado el Contratista,

ante PERI

RO S.A., en adelante llamada PERUPETRO, por el
importe de un millón y 00/100 Dólares (US$ 1'000,000) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del cuarto período,
contenido en el acápite 4.6, de la ciáusula cuarta del Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos
s suscrito con PERUPETRO

en el Zócalo Continental Lote — Z-1

(en adelante llamado Contrato).
ia obligación que asume »....(Entidad del sistema financiero)
x====w bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón y 00/100 Dólares (US$ 1'000,000) requerida en

su solicitud de pago.
í. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro dei plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRD a
2. (Entidad del sistema financiero).... solicitando el
pago de un milión y 00/100 Dólares (US% 1'000,000),
declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a
dicha carta, como único recaudo y justificación, una copia
certificada notarialmente de la carta notarial dirigida
por PERUPETRO al Contratista notificándole su intención de

hacer efectiva la fianza; dicha carta notarial de

25 4557003
AY

TREINTIUN MIL TRESCIENTOS TRES

PERUPETRO al Contratista deberá haber sido entregada a

éste por lo menos treinta (30) Días calendario antes de la

fecha en que PERUPETRO presente la reciamación de pago a

=. «(Entidad del sistema financiero)... =
Za ia presente fianza expirará el ....., a menos que con
anterioridad a esa fecha «(Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
.«» «(Entidad del sistema financiero)=.=».» y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de la

mencionada carta de PERUPETRO. =

«

Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
3 ” equivalente a la Tasa Activa en Moneda Extranjera .(TAMEX)

de las instituciones del Sistema Financiero que publica la

Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los
tereses serán calculados a partir de la fecha de la

cata notarial dirigida por PERUPETRD a +=..-*.(Entidad del

ma financiero)... =
artir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza Y «==.** (Entidad
del sistema financiero)..... y el Contratista quedarán

liberados de toda responsabilidad u obligación respecto a la

presente fianza. =
Atentamente, ==
(Entidad del sistema financiero)
= ANEXO "D-1” = =
GARANTIA CORPORATIVA

Señores =
PERUPETRO SA.
Av. Luis Aldana 320 ==

Lima 41 =

PE

4557004

TREINTIUN MIL TRESCIENTOS CUATRO

Por el presente documento, Nuevo Energy Company, de conformidad

* con acápite 3.11 del Contrato de Licencia para la
/ Exploración y Explotación de Hidrocarburos en el Lote Z-1 a

UPETRO S.A. ("PERUPETRO") con Nuevo Peru

ser suscrito por PE
itd, Sucursal del Perú y BPZ Energy Inc., Sucursal Perú
("Contratista"), garantiza solidariamente ante PERUPETRO el
cumpiimiento por Nuevo Peru Ltd, Sucursal del Perú ("Nuevo
Peru"), de todas las obligaciones que ésta asuma en el programa
minimo de trabajo descrito en el acápite 4.6 del Contrato, asi
como la ejecución por Nuevo Peru, de cada uno de los programas
anuales de Explotación, tal como puedan ser reajustados 0

cambiados, que el Contratista presente a PERUPETRD en

cumplimiento del acápite 5.3 del Contrato. =
Esta garantía subsistirá mientras sean exigibles las
obligaciones de Nuevo Peru derivadas del Contrato. Para los
efectos de esta garantía, Nuevo Energy Company se somete a las
leyes de la República del Perú, renuncia expresamente a toda
reclamación diplomática y se somete al procedimiento arbitral
para solución de controversias establecido en la cláusula

vigésimo primera del Contrato.

Atentamente,

Nuevo Energy Company ==

(Persona legalmente autorizada)
= ANEXO "D-2" =
SARANTIA CORPORATIVA

Av. Luis Aidana 320

l

Lima 41

PERU

Por el presente documento, BPZ %£ Associates, inc. de

conformidad con el acápite 3.11 del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote Z-1

a ser suscrito por PERUPETRO S.A. ("PERUPETRD") con Nuevo Peru

sevcam 4557005
E TREINTIUN MIL TRESCIENTOS CINCO
ÍN
MA

0 itd., Sucursal del Perú y BPZ Energy Inc. Sucursal Perú

Btoxo
po ("Contratista"), garantiza solidariamente ante PERUPETRO el

cumplimiento por BPZ Energy Inc., Sucursal Perú ("BPZ"), de
todas las obligaciones que ésta asuma en el programa mínimo de
trabajo descrito en el acápite 4.6 del Contrato, así como la
ejecución por BPZ, de cada uno de los programas anuales de
Explotación, tal como puedan ser reajustados o cambiados, que
el Contratista presente a PERUPETRO en cumplimiento del acápite

5.3 del Contrato.

ñ

Esta garantía subsistirá mientras sean exigibles las
obligaciones de BPZ derivadas del Contrato. Para los efectos de
esta garantía, BPZ %£ Associates, inc se somete a las leyes de

la República del Perú, renuncia expresamente a toda reclamación

i Barre

diplomática y se somete al procedimiento arbitral para solución

de controversias establecido en la cláusula vigésimo primera

BPZ 2% Asskciates, Inc
aimente autorizada) =
= ANEXO
== PROCEDIMIENTO CONTABLE
í. DISPOSICIONES GENERALES

1.1 PROPOSITO

El propósito del presente anexo es el de establecer

normas y procedimientos de contabilidad que permitan
determinar los ingresos, inversiones, gastos y
costos operativos del Contratista para efectos del
cálculo del Factor Rea que se refiere la ciáusula

octava del Contrato. =

1.2 DEFINICIONES =:
Los términos utilizados en el presente anexo que han
sido definidos en la cláusula primera del Contrato,
tendrán el significado que se les otorga en dicha

cláusula. Los términos contables incluidos en el
23 4551006

TREINTIUN MIL TRESCIENTOS SEIS

2. REGISTROS CONTABLES, INSPECCION Y AJUSTES

2.1

presente anexo, tendrán el significado que les
otorgan las normas y prácticas contables aceptadas

en el Perú y en la industria petrolera

internacional. =

NORMAS DE CONTABILIDAD ==:

a) El Contratista llevará su contabilidad de
conformidad con las normas legales vigentes, con
los principios y prácticas contables establecidos
y aceptados en el Perú y en la industria petrolera

internacional, y de acuerdo con lo dispuesto en el

presente Procedimiento Contable. = ls

Dor

El "Manual de Procedimientos Contables" al que se
refiere el acápite 18.1 del Contrato, deberá

considerar las estipulaciones contenidas en el

presente anexo. =

SIS AS DE CUENTAS ==

Para efectos de la determinación del Factor Ru, el
Contratista llevará un sistema especial de cuentas
para registrar en ellas, en Dólares, los ingresos
percibidos y egresos efectuados, con relación a las
Operaciones del Contrato. Este sistema constará de
dos cuentas principales; la Cuenta de Ingresos del
Factor Rey, y la Cuenta de Egresos del Factor Rey. ==
TIPD DE CAMBIO

ias transacciones efectuadas en moneda nacional,
serán registradas al tipo de cambio venta publicado
el primer día útil siguiente al Dia en que se
efectuó el desembolso o se percibió el ingreso. Las
transacciones efectuadas en Dólares y la
valorización de la producción, se registrarán de

conformidad con lo estipulado en el punto 3.3 del

presente anexo.

DOCUMENTACION DE SUSTENTO =

E Contratista mantendrá en sus archivos la

¿E 857007 e,

ds %
(2 SA EN TREINTIUN MIL TRESCIENTOS SIETE
1d li
>»
DO) z
ES

documentación original de sustento de los cargos

efectuados a las cuentas del Factor Ry. =

2.4 ESTADO DE CUENTAS DEL FACTOR Ru=

Durante la fase de exploración el Contratista deberá
remitir dentro de los treinta Días siguientes al
vencimiento de cada periodo, un Estado detallado Mes

a “Mes de las cuentas de ingresos y egresos del

factor Ram correspondiente a dicho período. = =
De haber optado el Contratista por la aplicación de
la metodología descrita en el acápite B.3.2, para el
cálculo de la regalía, éste presentará a PERUPETRO,
dentro de los treinta (30) Días siguientes a la
fecha de Declaración de Descubrimiento Comercial, un
Estado detallado “Mes a Mes de las Cuentas de

Ingresos y Egresos del Factor Rey correspondiente al

período transcurrido entre el último Estado

presentado hasta el mes de julio o diciembre del año

terior, según corresponda»
Emadelante, el Contratista presentará a PERUPETRO,
p de los quince (15) Días siguientes a la
termihación del mes de enero y julio de cada año
calendkrio, un Estado detallado Mes a Mes de las
Cuentas de Ingresos y Egresos del Factor Rm

correspondiente al semestre anterior,

a) Estado de la Cuenta de Ingresos del Factor Ry

El Estado Mes a Mes de la Cuenta de Ingresos
incluye la valorización de la Producción
Fiscalizada correspondiente al semestre reportado.
Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las
transacciones por las que el Contratista ha
percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, así como una
descripción corta de la transacción, número del

comprobante contable, monto en Dólares, o en
4557008

TREINTIUN MIL TRESCIENTOS OCHO

b)

2.5  INSPECCION CONTABLE Y AJUSTES =

a)

b)

moneda nacional y en Dólares si el ingreso se

percibió en moneda nacional, y el tipo de cambio

correspondiente. =

Estado de la Cuenta de Egresos del Factor Res=
El Estado Mes a Mes de la Cuenta de Egresos
contendrá en forma detallada y clasificadas por
naturaleza, todas las transacciones por las que el
Contratista ha efectuado desembolsos, incluyendo
la fecha en que éste se realizó efectivamente, así
como una descripción corta de la transacción,
número del comprobante contable, monto en Dólares,
o en moneda nacional y en Dólares si el desembolso

se realizó en moneda nacional, indicando el tipo

de cambio correspondiente. =

Los libros de contabilidad y la documentación
original de sustento de las transacciones
incluidas en cada Estado de Cuenta serán puestos a
disposición, en horas de oficina, de los

representantes autorizados de PERUPETRO para su

inspección, cuando éstos lo requieran. =

La inspección de los libros de contabilidad y de
la documentación de sustento, se realizará de
conformidad con las normas de auditoria
generalmente aceptadas, incluyendo procedimientos
de muestreo, cuando el caso lo requiera.
Los Estados de Cuentas del Factor Rom se
considerarán aceptados, si  PERUPETRO mo los
objetara, por escrito, en el plazo máximo de
veinticuatro (24) Meses computados a partir de la
fecha de su presentación a PERUPETRO, =

El Contratista deberá responder documentadamente

las observaciones formuladas por PERUPETRO dentro
de los tres (3) Meses siguientes a la recepción de

la comunicación con la que PERUPETRO formuló las

sea 4557009

NANA
(E EN TREINTIUN MIMTRESCIENTOS NUEVE
O =< e
E y N >
¿0
a Al observaciones. Si el Contratista no cumpliera con

el plazo antes referido, las observaciones de

1

PERUPETRO se tendrán por aceptadas. =
c) Toda discrepancia derivada de una inspección
contable deberá ser resuelta por las Partes en el
plazo máximo de tres (3) Meses, computados a
partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido
plazo, la discrepancia será puesta a consideración
dei Comité de Supervisión, para que proceda según
lo estipulado en el acápite 7.4 del Contrato. De

persistir la discrepancia las Partes podrán

acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente
aceptada por PERUPETRO, o que se proceda de
conformidad con lo estipulado en el acápite 21.3
del Contrato. El fallo arbitral o el dictamen de
los auditores externos, serán considerados como

definitivos. ==

como resultado de la inspección contable se
bleciera que en un determinado período debió
aplitarse un Factor Readistinto al que se aplicó,
se i procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses

de acuerdo a lo establecido en el acápite 8.5 del

Contrato. =
3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Rey ==
3.1 INGRESOS

"Ú

Se reconocerán como ingresos y se registrarán en la
Cuenta de Ingresos del Factor Rey los siguientes: ==
a) La valorización de la Producción Fiscalizada de

Hidrocarburos, según lo estipulado en la cláusula

octava del Contrato. =
b) Enajenación de activos que fueron adquiridos por

el Contratista para las Operaciones del Contrato,
4557010

TREINTIUN MIL TRESCIENTOS DIEZ

y cuyo costo fue registrado en la Cuenta

Egresos del Factor Rey»

c) Servicios prestados a terceros en los que
participa personal cuyas remuneraciones y
beneficios son registrados a la Cuenta de Egresos
del Factor Rosy y/o en los que se utiliza bienes

cuyo costo de adquisición ha sido registrado en la

Cuenta de Egresos del Factor Rea» ==
d) Alquiler de bienes de propiedad del Contratista
cuyo costo de adquisición fue registrado en la
Cuenta de Egresos del Factor Ry, o subarriendo de

bienes cuyo alquiler es cargado en la Cuenta de

Egresos del Factor Ry»
e) Indemmizaciones obtenidas de seguros tomados con
relación a las actividades del Contrato y a bienes
siniestrados, incluyendo las indemnizaciones de
y seguros por lucro cesante. No están considerados
los ingresos obtenidos como resultado de contratos

de cobertura de precios o ""hedging”". =

f) Otros ingresos que representan créditos aplicables

a cargos efectuados a la Cuenta de Egresos del

Factor Ri. =
EGRESOS

A partir de la Fecha de Suscripción, se reconocerán
todas las inversiones, gastos y costos operativos
que se encuentren debidamente sustentados con el
comprobante de pago correspondiente. Sin embargo,
este reconocimiento estará sujeto a las siguientes

limitaciones: =

a) En cuanto al personal:
Las remuneraciones y beneficios otorgados al
personal del Contratista asignado permanente 0
temporaimente a las Operaciones. Para ello, el
Contratista deberá poner a disposición de

PERUPETRO  S.A=, en el momento que éste lo
Ae) DN

a 4557011

NAAA,

AS

TREINTIUN MIL TRESCIENTOS ONCE

b)

requiera, la planilla y la política de personal

de la empresa.
Se registrarán en general todas las remuneraciones
y beneficios del personal operativo y
administrativo del Contratista incurridos en la

ejecución de las Operaciones, clasificándolos

según su naturaleza. =
En caso que el Contratista desarrollara otras
actividades diferentes a las del Contrato, los
costos del personal asignado temporal e]
parcialmente a las Operaciones, se cargarán a la

Cuenta de Egresos de conformidad con lo estipulado

en el literal h) de este punto 3.2. =

En cuanto a servicios de Afiliadas
En los servicios recibidos de Afiliadas, los
cobros serán competitivos con aquellos en los

cuales el servicio pudiera ser prestado por otras

compañías. =

En cuanto a los materiales y equipos =
os materiales y equipos que adquiera el
Contratista, serán registrados en la Cuenta de

Egresos del Factor Ray de acuerdo con lo indicado

a continuación: SS

- Materiales y equipos nuevos (condición "A")
Como condición "A" serán considerados aquellos
materiales y equipos nuevos, que están en
condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
precio de la correspondiente factura comercial
más aquellos costos generalmente aceptados por
la práctica contable, incluyendo los costos

adicionales de importación si fuera el caso.

- Materiales y equipos usados (condición "B")

Como condición "B" serán considerados aquellos

materiales y equipos que no siendo nuevos están
4557012

TREINTIUN MIL TRESCIENTOS DOCE

d) En cuanto a fletes y gastos de transporte
1

e)

en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
setenta y cinco por ciento (75%) del precio al
que se cotizan en ese momento los materiales y
equipos nuevos, o al precio de compra según la
correspondiente factura comercial, 10 que

resultare menor. =

===

- Materiales y equipos (condición "C") ====
Como condición "2" serán considerados aquellos
materiales y equipos que pueden ser utilizados
para su función original después de un adecuado
reacondicionamiento, y se registrarán al
cincuenta por ciento (50%) del precio al que se
cotizan en ese momento los materiales y equipos
NUBvoS y o al precio de compra según la
correspondiente factura comercial, lo que

resultare menor. =

Sólo se reconocerá los gastos de viaje del
personal del Contratista y de sus familiares, así
como los gastos de transporte de efectos

personales y menaje de casa, de acuerdo a la

política interna de la empresa. =

en el transporte de equipos, materiales y
suministros necesarios para las Operaciones, el
Contratista evitará el pago de "falsos fletes". De
darse el caso y el reconocimiento de tales

desembolsos estará supeditado a la expresa

aceptación por escrito de PERUPETRO.

En cuanto a los seguros =
Las primas y costos netos de los seguros colocados
total o parcialmente en Afiliadas del Contratista,
serán reconocidos únicamente en la medida en que
éstos se cobren en forma competitiva respecto a
compañías de seguros que no tengan relación con el

Contratista

No se debe considerar los pagos efectuados como

resultado de contratos de cobertura de precios
SOTA

SO
Le

<0w 4557013

TREINTIUN MIL TRESCIENTOS TRECE 5

"hedging"
f) En cuanto a los tributos ==

Sólo se reconocerán los tributos pagados con

relación a actividades inherentes al Contrato.

9) En cuanto a gastos de investigación
Los gastos de investigación para el desarrollo de
nuevos equipos, materiales, procedimientos y
técnicas a utilizarse en la búsqueda, desarrollo y
producción de Hidrocarburos, así como gastos de

perfeccionamiento de los mismos, serán reconocidos

previa aprobación por escrito de PERUPETRO.

h) En cuanto a la asignación proporcional de gastos

en general
Si el Contratista desarrollara otras actividades
además de las del Contrato, o tuviese suscrito con

PERUPETRO más de un contrato, los costos del

personal técnico y administrativo, los gastos de

mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, así
como otros gastos y costos indirectos, se cargarán
a la Cuenta de Egresos del Factor Reysobre una

ase de asignación proporcional de gastos que

obedecerá a una política previamente propuesta por
el Contratista y aceptada por PERUPETRO. =
3.3 OPORTUMIDAD DEL REGISTR

a) Los ingresos correspondientes a la valorización de
la Producción Fiscalizada de Hidrocarburos de un
determinado mes calendario, se registrarán como

ingresos del mes calendario en el que los

Ú

Fidrocarburos fueron fiscalizados.
b) Los ingresos a que se refieren los literales b),
Cc), d), e) y f) del punto 3.1 del presente anexo,

se cargarán a la Cuenta de ingresos en el momento

en que efectivamente se percibieron.

c) Los egresos se registrarán en el momento en que se

Ú

efectuó el pago correspondiente.
A INGRESOS Y EGRESOS NO RECONOCIDOS
4.1 INGRESOS NO RECONOCIDOS =

csus 4557014

e TREINTIUN MIL TRESCIENTOS CATORCE

Para efectos del cálculo del Factor Ry, no se

reconocerán como ingresos, los siguientes:

a) ingresos financieros en general.
b) Ingresos percibidos por la prestación de servicios
o enajenación de bienes de propiedad del

Contratista, efectuadas antes de la Fecha de

Suscripción del Contrato. =

Cc) Ingresos percibidos por actividades no
relacionadas con las Operaciones del Contrato. ===

£,2 EGRESOS NO RECONDEIDOS

Para efectos del cálculo del Factor Rp no se

reconocerán como egresos los desembolsos efectuados

por los siguientes conceptos: =
a) Las Inversiones, gastos y costos incurridos por el

Contratista antes de la Fecha de Suscripción del

Contrato. =
b) Los gastos de intereses sobre préstamos,

incluyendo los intereses sobre créditos de los

proveedores »

c) Los gastos financieros en general. =
d) Los costos incurridos por la toma de inventarios

en caso de efectuarse alguna cesión de derechos

del Contratista en virtud del Contrato. == =

e) Depreciación y amortización de activos. ==
f) Montos que se paguen como consecuencia del
incumplimiento de obligaciones del Contrato, asi
como las multas, sanciones e  indemizaciones

impuestas por las autoridades, inclusive las

impuestas como resultados de juicios. =
q) Multas, recargos y reajustes derivados del

incumplimiento en el pago oportuno de tributos

vigentes en el país. = ==
9) Impuesto a la Renta aplicable al Contratista y el
impuesto aplicable a las utilidades disponibles

para el titular del exterior, si fuera el caso.
h) Impuesto General a las Ventas y de Promoción

municipal, excepto cuando constituya gasto de

acuerdo a la Ley del Impuesto a la Renta. =
2 4557015

S.

TREINTIUN MIL TRESCIENTOS QUINCE

i) Las donaciones en general, excepto aquellas

previamente aprobadas por PERUPETRO. =

3) Gastos de publicidad, excepto aquellos previamente

aprobados por PERUPETRO. =
k) Los costos y gastos de transporte y
comercialización de los Hidrocarburos más allá del

Punto de Fiscalización de la Producción.
1) Las inversiones en instalaciones para el
transporte y almacenamiento de los Hidrocarburos
producidos en el Area de Contrato, después del

Punto de Fiscalización de la Producción.

l1)Otros gastos e inversiones no vinculados con las

Operaciones del Contrato.
REVISION DEL PROCEDIMIENTO CONTABLE ==

Las disposiciones del presente Procedimiento Contable
podrán ser modificadas por acuerdo de las Partes, con la
indicación de la fecha a partir de la cual empezará a

“egin.

ANEXO "F
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS

P Actividad [ UTE ]
¡Sísmica 20 — Km i 0.10 i
[Sísmica 3D —Km* JEES 0.50 E
[Reprocesamiento 2D - Km | 0.02 |
¡Gravimetría - Km | 0.02 |
IMagnetom etría - Km Í 0.02 |
¡Estudios por período i 20 a!
¡ Pozos: Profundidad — m L a
¡ 0 - 1000 0,09 xm |
1 1001 - 2000 0,10xm |
] 2001 - 3000 0,12xm ¡
[ 3001 - 4000 ¡ 0,14 xm |
! i 0,16xm |
L 4001 a más j |

NOTA: Para efectos de valorización de la fianza establecida en el acápite 3.10, se debe usar la
siguiente equivalencia: 1 UTE = US$ 5,000

Agregue usted, señor Notario, lo que fuere de Ley y sirvase
szow 4557016

% TREINTIUN MIL TRESCIENTOS DIECISEIS

cursar los partes correspondientes al Registro

Ridrocarburos para su inscripción. ==
Lima, 18 de MARZO del 2004
E FIRMADO POR PERUPETRO S.A. El SEÑOR ANTONIO RODOLFO
MPFLE GLIÍMARAES
E FIRMADO POR SYNTROLEUM PERU HOLDINGS LIMITED, SUCURSAL DEL
PERU, EL SEÑOR GIOVANNI A. GUIDETTI =
FIRMADO POR NUEVO PERU LTD., SUCURSAL DEL PERU, EL SEÑOR
JOHN R. WOMACK
3 FIRMADO POR BPZ ENERGY INC. SUCURSAL PERU EL SEÑOR RAFAEL
ZOEGER NUÑEZ ==

11]

=N

1]
lí

ADO POR NUEVO ENERGY COMPANY EL SEÑOR JORN P. MCGINNIS
FIRMADO POR BPZ € ASSOCIATES INC. El SEÑOR RAFAEL ZOEGER

AL DE RESERVA DEL  PERU,LOS
EAGUDO VALDEZ Y CARLOS AUGUSTO BALLON

> FIRMADO POR -EL
SEÑORES, MANUEL MON
AVALOS»
AUTORIZADA LA MiNUTA POR EL DOCTOR: GERMAN JOSE MARTIN BARRIOS

BANCO CE:

FERNANDEZ CONCHA ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE
ABOGADOS DE LIMA BAJO El NUMERO: 20390
iNSERTO NUMERO UND:

Aprueban modificación y cesión de posición contractual en el

contrato de licencia para la exploración y explotación de

hidrocarburos en el Lote Z-1 ==

EL PRESIDENTE

DE LA REPUBLICA. E
CONSIDERANDO:
Que, es política del Estado promover el desarrolio de las
actividades hidrocarburiferas, a fin de garantizar el futuro

abastecimiento de combustibles sobre la base de la libre

competencia; =
Que, mediante la Ley N2 26221, se aprobó la Ley Orgánica de

Fidrocarburos, la cual regula las actividades de hidrocarburos

en el territorio nacional; =
4557017

TREINTIUN MIL TRESCIENTOS DIECISIETE

Y) Bjaue, mediante Decreto Supremo N2 052-2001-EM, de fecha 13 de
noviembre de 2001, se aprobó el Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-i,
ubicado Costa afuera en el Mar Territorial Peruano
correspondiendo a la costa de las provincias de Zarumilla,
Tumbes y Contralmirante Villar del departamento de Tumbes y
Talara del departamento de Piura, suscrito entre PERUPETRO S.A.
y Syntroleum Perú Holdings Limited, Sucursal del Perú, y BPZ
Energy Inc», Sucursal Perúj el cual fue modificado por el
Decreto Supremo NS 045-2002-EM de fecha 23 de octubre de 2002;
Bue, el articulo 122 de la Ley Orgánica de Hidrocarburos, Ley NQ
26221, modificado por Ley N2 27377, Ley de Actualización de
Hidrocarburos, establece que los contratos, una vez aprobados y
suscritos, sólo pueden ser modificados por acuerdo escrito entre

=> las partes, debiendo dichas modificaciones ser aprobadas por

creto Supremo refrendado por los Ministros de Economía y

Comtratista o cualquiera de las personas naturales 0

Ricardc

lo conformen, podrá ceder su posición contractual
o asddiarse cón terceros, previa aprobación por Decreto Supremo
refrendMo por los Ministros de Economía y Finanzas y de Energia
y Minas; asimismo, dicho articulo señala que estas cesiones
conllevaran el mantenimiento de las mismas responsabilidades en

lo concerniente a las garantías y obligaciones otorgadas y

asumidas en el Contrato por el Contratistaz == ==

Que, conforme a lo estipulado en la Cláusula Décimo Sexta del
referido Contrato de Licencia, Syntroleum Peru holdingsy,
Limited, Sucursal del Peru, mediante Carta N£2 SYNM-342/2003,
comunico a PERUPETRD S.A. su intención de ceder el total de su
participación en el contrato, a favor de la empresa Nuevo Perú

itd., Sucursal del Perú; =

Que, por otra parte, se solicito la modificación de dicho

Contrato de Licencia, en lo que se refiere al programa mínimo de
Ve
>

>

“E

455/7018

a

TREINTIUN MIL TRESCIENTOS DIECIOCHO

' trabajo y plazos, y adecuación al nuevo modelo de Contrato de

licencia para la Exploración y Explotación de drocarburos,

aprobado por Acuerdo de Directorio N£ 048-2003; = ==
Que, el Directorio de PERUPETRO S+A=-, mediante Acuerdo N2 092-
2003 de techa 17 de Diciembre de 2003, aprobó el Proyecto de
Modificación y Cesión de Posición Contractual en el Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote Z-1, a que se refieren los considerandos que anteceden,

elevándolo al Poder Ejecutivo para su consideración y respectiva

aprobación;
De conformidad con los numerales 8 y 24 del articulo 1182 de la
Consti tución Politica del Perú y la Ley Orgánica de

Fidrocarburos y ley N2 26221, modificada por la Ley de

Actualización en Hidrocarburos Ley N2 27377; =

DECRETA:

Articulo 12.— De la aprobación de la cesión de posición

contractual 5
Apruébase la cesión de posición contractual en el Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote Z-1, aprobado por Decreto Supremo N£ 052-200i-EM, y
modificado por el Decreto Supremo NQ2 045-2002-EM, por parte de

Syntroleum Peru Hoidings Limited, Sucursal del Perú, a favor de

la empresa Nuevo Perú Ltd, Sucursal del Perú. == =
Articulo 22.- De la aprobación de la modificación contractual
Apruébase la modificación del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-1,
aprobado por Decreto Supremo N2 052-2001-EM, y modificado por el

Decreto Supremo NS 045-2002-EM, para los fines a que se refiere

la parte  considerativa del presente Decreto Supremo, a
celebrarse ente PERUÚPETRO $S+A., Syntroleum Peru Holdings,

Limited, Sucursal del Perú, BPZ Energy Inc=, Sucursal Perú y

Nuevo Perú Ltd, Sucursal del Perú. =S
Articuio 32.- De la autorización para suscribir el contrato
Autorizase a PERUPETRO S.A., a suscribir con las empresas Nuevo

Perú Ltd, Sucursal del Perú, BPZ Energy inCc=, Sucursal Perú y
4557019

TREINTIUN MIL TRESCIENTOS DIECINUEVE

a
¿ENANA
et
[2 UN Ayntroleum Peru Hoidings Limited, Sucursal del Perú, con la
,
ll intervención del Banco Central de Reserva del Peru, la

modificación y cesión de posición contractual del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote 2-1, que se aprueba en el presente Decreto Supremo. =

Articuio 42,- Del refrendo =

presente Decreto Supremo será refrendado por el Ministro de

Economía y Finanzas y por el Ministro de Energía y Minas. =

Dado en la Casa de Gobierno, en Lima, a los doce días del mes de

febrero del año dos mil cuatro.

ALEJANDRO TOLEDO =

Presidente Constitucional de la República

JAIME RQUIJANDRIA SALMON ==

Ministro de Economía y Finanzas =

conocimiento que en la Sesión N2 26-2003, realizada

DE

MODIFICACION Y  CESION POSICION
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
DE HIDROCARBUROS EN EL LOTE Z-1. ==

RIO No. 0792-2003 +=
San Borja, 17 de Diciembre del 2003

Visto el Memorando No. CONT-GFNE-1532-2003, de 10 de Diciembre

DE

10

del 2003, por el que se solicita aprobación del Proyecto de
Modificación y Cesión de Posición Contractual en el Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote Z-13 y, =

Considerando:
Que, por Decreto Supremo No. 052-2001-EM, de 13 de Noviembre del
2001, se aprobó el Contrato de Licencia para la Exploración y

Expiotación de Hidrocarburos en el Lote Z-1, el mismo que fuera
» 4557020

HATE -
ES

:

TREINTIUN MIL TRESCIENTOS VEINTE

suscrito entre PERUPETRO S.A. y Syntroleum Peru Holdings
Limited, Sucursal dei Perú, y BPZ Energy Inc-., Sucursal del
Perúj y, modificado por Decreto Supremo No. 045-2002-EM, de 23
de Octubre del 2002; =>

Que, conforme a lo estipuiado en la Clausula Décimo Sexta del
referido Contrato de Licencia, Syntroleum Peru Holdings Limited,
Sucursal del Perú, mediante carta No. SYNM-342/2003, comunico a
PERUPETRO  S.Az su intención de ceder el total de su
participación en el Contrato, a favor de la empresa Nuevo Perú

itd., sucursal del Perújz =

Que, Nuevo Energy Company, empresa matriz de Nuevo Perú Ltd.,
Sucursal de Perú, solicitó su calificación como empresa
petrolera, para asumir por intermedio de esta última, la
participación en el citado contrato de Licencia¿ calificación

que le Tue otorgada por PERUPETRO S.A.3 = =

Bue, por otra parte, se solicitó la modificación de dicho
contrato de Licencia, en lo que se refiere al Programa Mínimo de
Trabajo y plazos, adecuarlo al Nuevo Modelo de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos,

aprobado por Acuerdo de Directorio No. 048-2003; asi como,

aquélla derivada de la Cesión de Posición Contractual;

"

Que, el Articulo 122 de la Ley No. 26221, Ley Orgánica de

Hidrocarburos, modificado por la Ley No. 27377, Ley de

Actualización en drocarburos, dispone que los Contratos, una
vez aprobados y suscritos, sólo podrán ser modificados por
acuerdo escrito entre las partes; y, que las modificación serán
aprobadas por Decreto Supremo refrendado por los Ministros de

Economía y Finanzas y de Energía y Minas dgentro del plazo

establecido en el Articulo 112 de la mencionada ley; = =
Que, el Articulo 172 de la Ley No. 26221, señala que el
Contratista o cualquiera de las personas naturales o jurídicas
que lo conformen, podrá ceder su posición contractual OU
asociarse con terceros previa aprobación por Decreto Supremo,
refrendado por los Ministros de Economía y Finanzas y de Energía

y Minas; agrega, que las cesiones conllevarán el mantenimiento
saw 4551021

ERNANO, TREINTIUN MIL TRESCIENTOS VEINTIUNO

le las mismas responsabilidades en lo concerniente a

CAROG

NE 6 Harantias y obligaciones otorgadas y asumidas en el Contrato por
LESA
el

contratista;z ==
Que, en el informe Técnico — Legal GFNE-1476-2003, se concluye
que el Proyecto de Modificación y Cesión de Posición Contractual
en el Contrato de Licencia para la Exploración y Explotación de
“idrocarburos en el bote Z-1, de acuerdo con los aspectos

legales, económicos y contractuales analizados, es conveniente

para el Pais y está perfectamente justificada; =
De conformidad con el Articulo 440 del Estatuto Social de

PERUPETRO S.A.3

El Directorio, por unanimidad;
ACORDO: =
1. Aprobar el Proyecto de Modificación y Cesión de Posición

Contractual en el Contrato de Licencia para la Exploración y

lotación de Fidrocarburos en el Lote Z-1, aprobado por
Supremo No. 052-2001-EM, y modificado por Decreto
SupremoXNo. 055-2002-EM, a celebrarse entre PERUPETRO S.A. con
Nuevo Perú Ltd., Sucursal del Perú, BPZ Energy
al del Peru, y Syntroieum Peru Holdings Limited,

erúz así como, el Proyecto de Decreto Supremo que

encionada Modificación y Cesiónj¿ los que se

adjuntan al presente Acuerdo y forman parte integrante del

mismo»

2. Elevar al señor Ministro de Energía y Minas los Proyectos de
Decreto Supremo y de Modificación y Cesión de Posición
Contractual en el contrato de Licencia, referidos en el numeral
í, precedente, para su correspondiente tramite de aprobación. ==

Se Autorizar al Gerente General de PERUPETRO S.A, a suscribir

la Modificación y Cesión indicada en el numeral 1. que antecede,

una vez que se haya expedido el respectivo Decreto Supremo. =

£ Exonerar el presente Acuerdo del tramite de lectura y

aprobación de Acta. =

Lo que transcribo a usted para su conocimiento y demás fines. ==

"

San Borja, 17 de Diciembre del 2003.
LaNa

(

4557022

TREINTIUN MIL TRESCIENTOS VEINTIDOS

MADO: —ANTOXZO

RBURU - PRESIDENTE DEL DIRECTORIO,
UPETRO S.A. UN SELLO. FIRMADO ISABEL TAFUR MARIN,-
/ SECRETARIA BENERAL
INSERT]

OFICINA LIMA.
INSCRIPCI

ERUPETRO SOCIEDAD ANONIMA =
REGISTRO DE PERSONAS JURIDICAS
RUBRO: NMOMBRAM TO DE MANDATARIOS
£00026
ACTOS: DESISONACIÓN DEL GERE: ENERAL
Por Sesión de Directorio NOS 009-2002 de fecha 10/04/02 se acordó
encargar la Serencia General de PERUPETRO S.A. ANTONIO RODOLFO
STUMPFLE GUIMARAES (DN1.08772263) a partir del día 16/04/02.
Ttorgar poderes al ingeniero Antonio Rodolfo Stumpfle Guimaraes,
en su condición de encargado de la Gerencia General de PERUPETRO
3.4. a partir del día 16/04/02. Así consta de la copia
certificaúa expedida por el Notario Dr. Fernandini Barreda
Ricardo de fecha 23/05/02 en la ciudad de Lima. El Acta de
Sesión de Directorio corre a fojas 172 y siguientes del Libro
ue Actas de Directorio NQ2 2 legalizado con fecha 5/03/01 bajo el
numero 39663 ante el Notario Dr. Ricardo Fernandini Barreda en
la ciudad de Lima. El título fue presentado el 28/05/02 a las
08:31:19 AM horas, bajo el N£ 2002-00098431 del Tomo Diario
0425. Derechos: 5/.19.00 con recibo ¡2 00012131, LIMA
07/06/2002 »
Firmado Dra

A

ka Burcic Santos — Registrador Público — ORLC, ==
INSERTO NUMERO CUATRO:
SUNARP .— SUPERI ¡CIA NACIONAL DE LOS REGISTROS PUBLICOS.

ZONA REGISTRAL NUMERD IX SEDE LIMA. CINA REGISTRAL LIMA.— NQ
PARTIDA: —11610215.- =
INSCRIPCION DE SO
SUCURSAL DE
REGISTRO DE
RUBRO:  CONSTIT:
A 00001
Por escritura publica del 17.10.2003 otorgado ante Ricardo
Fernandini Barreda, Notario Publico de Lima, compareció Germán

Barrios Fernandez-Concha, quien procede en nombre y
representación de NUEVO PERU LTD., a fin de CONSTITUZR UNA
SUCURSAL, en los siguientes términos+ 2... 3 Con fecha 12 de
aw 4557023

TREINTIUN MIL TRESCIENTOS VEINTITRES

“setiembre del 2003, el Directorio de NUEVO PERU LTD, Acordó en
Forma unánime, CONSTITL UNA SUCURSAL EN EL PERU, con sede en
la ciudad de LIMA, bajo la denominación de "NUEVD PERU LTD.,
SUCURSAL DEL PERU, dejándose constancia que NUEVO PERU LTD.
Asume todas las obligaciones que adquiera la Sucursal,

sometiéndose a las leyes del Perú para dichos efectos... 4”
igualmente en el antes referido acuerdo de Directorio,
mencionado en la Cláusula anterior, se nombro como Mandatario
Nacional al señor GERMAN BARRIOS FERNANDEZ-CONCHA y como
Mandatario Nacional sustituto al señor RAUL BARRIOS ORBEGOSO de
VUEVO PERU LTD. SUCURSAL DEL PERU, quienes actuaran como los

Representantes Permanentes de la Sucursal en el Perú y quienes
actuando conjuntamente y/o individualmente, quedan autorizados
para representar a la Sucursal ante cualquier autoridad publica
y/o privada y/o terceros en general, sean personas naturales o
jurídicas, de conformidad con la Ley General de Sociedades, la
Ley general de Hidrocarburos en el Perú y la legislación
peruana, incluyendo los artículos 742 y 752 del Código procesal
il...52 Adicionalmente, el Directorio arriba referido acordó
vUEVO PERU LTD. SUCURSAL DEL PERU, será
sel a la exploración y ex

n que el objeto de

otación de hidrocarburos, así

tras actividades relacionadas, incluyendo con fines
mas no limitativos, la compra y venta de
refinado, procesamiento y/o fraccionamiento de
transporte de petróleo y/o gas, y cualquier otro
y actividad sea de la naturaleza que fuese, tal como se

asignar a la Sucursal un Capital de US$5,000.00 0 su
equivalente en nuevos soles...6” Por otro lado, en el referido
acuerdo de Directorio de NUEVO PERU LTD. Se establecio otorgar
diversas facultades de representación a favor de los señores
Ri BARRIOS ORBEGOSO (D.N.I. NUMERO 08774403) y RAUL BARRIOS
NANDEZ—CONCHA (D.NM. 1. NUMERO 08773854), a fin de que actuando
individualmente cualquiera de ellos en nombre y representación
de NUEVO PERU LTD. SUCURSAL DEL PERU, suscriban todos los
documentos públicos y privados necesarios para la CONSTITUCION
DE LA SUCURSAL y su inscripción en el Registro Publico de Lima,
el Registro Publico de

idrocarburos y/o ante cualquier otras

autoridades competentes, suscriban y paguen en capital y firman
ante cualquier otras autoridades competentes, suscriban y paguen
el capital y firmen todos y cada uno de los documentos
relacionados con dicho proceso, inciuyendo la obtención del
Registro Unico de Contribuyentes (RUC), abran cuentas corrientes
4557024

TREINTIUN MIL TRESCIENTOS VEINTICUATRO

en moneda nacional y extranjera y depositen fondos del
extranjero en las mismas en representación de la Sucursal... 7”
El Directorio de NUEVO PERU LTD. Celebrado con fecha 12 de
setiembre del 2003, acordó autorizar al señor JORN R. WOMACK
(Pasaporte NUMERO 132838293), JOHN P. MEGINNIS (Pasaporte NUMERO
157419160) y al señor GERMAN BARRIOS FERNANDEZ-CONCHA (D.N.I.
NUMERO 08777403), para que de manera conjunta o individual,
realicen los siguientes actos en representación de NUEVO PERU
LTD. SUCURSAL DEL PERU¿ (a) Nombrar y despedir a empleados y
fijar sus remuneraciones; (b) Realizar todo tipo de operaciones
comerciales, así como de intercambio internacional que directa oO
indirectamente estén relacionadas con las operaciones
comerciales de la Sucursal, como (con fines enumerativos mas no
limitativos) firmar licencias de importación y exportación,
abrir almacenes privados o depósitos libres, adquirir cartas de
crédito y girar documentos de embarque y otros documentos
similares; (c) Decidir la apertura de cuentas corrientes,
comerciales y bancarias y disponer de ellas; girar, endosary
cancelar y hacer efectivo cheques, girar, aceptar, endosar,
descontar, protestar, garantizar y cancelar letras vouchers,
pagares y solicitar garantías; retirar, vender, comprar 0
avectar valores, emitir recibos y otorgar cancelaciones;
solicitar y suscribir cartas de crédito y emitir certificados de
garantía; alquilar cajas de seguridad, abrirlas y retirar su
contenido; solicitar y retirar bonos; solicitar la apertura de
crédito documentario, y en general disponer del manejo
administrativo de la Sucursal y usar sus fondos; (d) suscribir
cualquier tipo de contratos y nominados A] innominadosy,
incluyendo: contratos de compra (de bienes muebles e inmuebles),
fijando el precio y las condiciones de pagoz contratos de
alquiler y sub-alquiler, estabiecer el alquiler y cesión de la
posición contractual; comodato, contratos de préstamo, contratos
de permuta, contratos de suministro y contratos de garantía, así
como gravar los bienes de la Sucursal con prendas o hipotecas,
estableciendo el monto de dichas prendas y todas las condiciones
inherentes, sin limitación alguna; (f) Contratar todos los tipos
de prestamos bancarios y comerciales mediante los cuales la
sociedad da o recibe dinero, otorgando prendas o hipotecas sobre
los bienes de la Sucursal, como garantía para dichos prestamos;
(q) Delegar y sustituir los poderes investidos en ellos, tantas
veces como considere conveniente y restringir, extender y/o
modificar las facultades conferidas pero sin exceder lo que esta
permitido en cada otorgamiento de poderz (hh) Realizar las
4557025

$2)
Y

Y;
or, €

TREINTIUN MIL TRESCIENTOS VEINTICINCO

acciones y otorgar documentos, instrumentos y contratos que
puedan ser necesarios para implementar los acuerdos y fines
establecidos anteriormente... 3% Igualmente el Directorio de
NUEVO PERU LTD. antes mencionado, autorizo a los señores GERMAN
BARRIOS FERNANDEZ-CONCEHA (D.N.I. NUMERO 08774403), JORN Ra
WOMACK (Pasaporte NUMERO 132838293) y JOREN  P. MUCGINNS
(Pasaporte NUMERO 157419150), a fin de que actuando
individualmente cualquiera de ellos, en nombre y representación
de NUEVO PERU LTD. SUCURSAL DEL PERU, firmen el contrato de
cesión del contrato de licencia para la explotación y

exploración de hidrocarburos del Lote Z-i y elaborar y
suscribir todos los documentos necesarios en el presente y en el
futuro para PERUPETRO 5.4. y otras autoridades, con el fin de
asumir y mantener la participación en el Lote Z-1.- El titulo
fue presentado el 27/11/03 a las 03:10:50 P.M. horas, bajo el
NUMERO 2003-00231907 del Tomo Diario 0443. Derechos: S/. 220.83
con recibo NUMERD 00026896 con recibo NUMERO 00028227 con recibo
NUMERO 00049222, LIMA. 22/12/2003.

4 BERTO CERDAN LIMAY — REGISTRADOR PUBLICO.-
NDENCIA NACIONAL DE LOS REGISTROS PUBLICOS.
ERO IX SEDE LIMA.— OFICINA REGISTRAL LIMA.-

Ú

INSCRIPCI
UCURSAL D

í DE SOCIEDADES

OF
Consta del titulo que dio mérito a la constitución de la
sucursal (Titulo N” 231907 del 27/11/2003) que en el mismo
aparece la escritura publica de fecha 17.10.2003, otorgada ante

Ricardo Fernandini Barreda, Notario Publico de Lima, por la que
GERMAN — BARRIDS  FERNANDEZ-CONCHA acepta la designación de
“Mandatario Macional, conferida por la empresa NUEVO PERU LTD,
Se rectifica la omisión de conformidad con lo previsto en el
Reglamento General de los Registros Públicos Lima, 29/12/2003.

FIRMADO: TOMAS HUMBERTO CERDAN LIMAY — REGISTRADOR PUBLICO.- ==
INSERTO NUMERO CiNCOs
SUNAR? .-— SUPER
ZONA REGISTRAL NUMERO IX SEDE LIMA.—- OFICINA REGISTRAL LiMA.— N2
PARTIDA: 116146492.-—
INSCRIPCION DE CONTRATISTAS DE OPEARACIONES —
NUEVO PERU LTD. SUCURSAL DEL PERU
STRO DE PERSONAS JURIDICAS

1 4557026

TREINTIUN MIL TRESCIENTOS VEINTISEIS

RUBRO: CONSTITUC
A 00001

Por escritura publica del

ION =

17.10.2003 otorgado ante Ricardo
Fernandini Barreda, Notario Publico de Lima, compareció Germán

Barrios Fernandez-Concha, quien procede en nombre y
representación de NUEVO PERU LTD., a fin de CONSTITUIR UNA
SUEURSAL, en los siguientes términos: 2. 3% Con fecha 12 de
setiembre del 2003, el Directorio de NUEVO PERU LTD. Acordó en
forma unánime, CONSTIT UNA SUCURSAL EN EL PERU, con sede en
la ciudad de LIMA, bajo la denominación de "NUEVO PERU LTD.,
SUCURSAL DEL PERU, dejándose constancia que NUEVO PERU LTD.
Asume todas las obligaciones que adquiera la Sucursal,

sometiéndose a las leyes del Perú para dichos efectos... 4”
igualmente en el antes referido acuerdo de Directorio,
mencionado en la Cláusula anterior, se nombro como Mandatario
Nacional al señor GERMAN BARRIOS FERNANDEZ—CONCHA y como
Mandatario Nacional sustituto al señor RAUL BARRIOS ORBEGOSO de
MUEVO PERY LTD. SUCURSAL DEL PERU, quienes actuaran como los
Representantes Permanentes de la Sucursal en el Perú y quienes

actuando conjuntamente y/o individualmente, quedan autorizados
para representar a la Sucursal ante cualquier autoridad publica
y/o privada y/o terceros en general, sean personas naturales 0
jurídicas, de conformidad con la Ley General de Sociedades, la
ley general de Hidrocarburos en el Perú y la legislación
peruana, incluyendo los artículos 74” y 75* del Código procesal
Civil=..-.5* Adicionalmente, el Directorio arriba referido acordó
también que el objeto de NUEVO PERU LTD. SUCURSAL DEL PERU, será
dedicarse a la exploración y expiotación de hidrocarburos, así
com a otras actividades relacionadas, incluyendo con fines
enumerativos mas no  limitativos, la compra y venta de
hidrocarburos, refinado, procesamiento y/o fraccionamiento de
hidrocarburos, transporte de petróleo y/o gas, y cualquier otro
fin y actividad sea de la naturaleza que fuese, tal como se
indica en la legislación peruana. Asimismo, el Directorio acordó
asignar a la Sucursal un Capital de US$ 5,000.00 ou su
equivalente en nuevos soles...62 Por otro lado, en el referido
acuerdo de Directorio de NUEVO PERU LTD. Se establecido otorgar
diversas facultades de representación a favor de los señores
RAUL BARRIOS ORBESOSO (D.NM=X. NUMERO 08774403) y RAUL BARRIOS
NANDEZ-CONCEA (D.N.1. NUMERD 08773854), a fin de que actuando
individualmente cualquiera de ellos en nombre y representación
de NUEVO PERU LTD. SUCURSAL DEL PERU, suscriban todos los

documentos públicos y privados necesarios para la CONSTITUCION

senza 4557027

TREINTIUN MIL TRESCIENTOS VEINTISIETE

DE LA SUCURSAL y su inscripción en el Registro Publico de Lima,
el Registro Publico de Hidrocarburos y/o ante cualquier otras
autoridades competentes, suscriban y paguen en capital y firman

ante cualquier otras autoridades competentes, suscriban y paguen
el capital y firmen todos y cada uno de los documentos
relacionados con dicho proceso, incluyendo la obtención del
Registro Unico de Contribuyentes (RUC), abran cuentas corrientes
en moneda nacional y extranjera y depositen fondos del
extranjero en las mismas en representación de la Sucursal... 72
1 Directorio de NUEVO PERU LTD. Celebrado con fecha 12 de
setiembre del 2003, acordó autorizar al señor JDEN R. WOMACK
(Pasaporte NUMERO 132838293), JOHN P. McGINMIS (Pasaporte NUMERO
157419160) y al señor GERMAN BARRIOS FERNANDEZ-CONCHA (D.N.I+.
NUMERO 08777403), para que de manera conjunta oO individual,
realicen los siguientes actos en representación de NUEVO PERU
LTD. SUCURSAL DEL PERU¿ (a) Nombrar y despedir a empleados y

1

fijar sus remuneraciones; (b) Realizar todo tipo de operaciones
= comerciales, así como de intercambio internacional que directa oO

¿directamente estén relacionadas con las operaciones
ciales de la Sucursal, como (con fines enumerativos mas no
i tirmar licencias de importación y exportación,

girar documentos de embarque y otros documentos
(c) Decidir la apertura de cuentas corrientes,

1Ca

bancarias y disponer de ellas; girar, endosar,
0 Hacer efectivo cheques, girar, aceptar, endosar,
ar, protestar, garantizar y cancelar letras vouchers,
pagares y solicitar garantias; retirar, vender, comprar 0
afectar valores, emitir recibos y otorgar cancelaciones;
solicitar y suscribir cartas de credito y emitir certificados de
garantia; alquilar cajas de seguridad, abrirlas y retirar su
contenidos solicitar y retirar bonos; solicitar la apertura de
credito documentario, y en general disponer del manejo
administrativo de la Sucursal y usar sus fondosz (d) suscribir
cualquier tipo de contratos, nominados o innominados,
incluyendo: contratos de compra (de bienes muebles e inmuebles),
fijando el precio y las condiciones de pagos contratos de
alquiler y sub-alquiler, establecer el alquiler y cesión de la
posición contractual; comodato, contratos de préstamo, contratos
de permuta, contratos de suministro y contratos de garantía, así
como gravar los bienes de la Sucursal con prendas o hipotecas,
estableciendo el monto de dichas prendas y todas las condiciones
inherentes, sin limitación alguna; (f) Contratar todos los tipos
ves 4557028

HAND

TREINTIUN MIL TRESCIENTOS VEINTIOCHO

de prestamos bancarios y comerciales mediante los cuales la
sociedad da o recibe dinero, otorgando prendas o hipotecas sobre
los bienes de la Sucursal, como garantía para dichos prestamos;
(gq) Delegar y sustituir los poderes investidos en ellos, tantas
veces como consideren conveniente y restringir; extender y/o
modificar las facultades conferidas pero sín exceder lo que esta
permitido en cada otorgamiento de poder (h) Realizar las
acciones y otorgar documentos, instrumentos y contratos que
puedan ser necesarios para implementar los acuerdos y fines
establecidos anteriormente... 8” Igualmente el Directorio de
NUEVO PERU LTD. antes mencionado, autorizo a los señores GERMAN
BARRIOS FERNANDEZ-CONCEA (D.N.1. NUMERD 08774403), JORN R=
WOMAEK (Pasaporte NUMERO — 132838293) y JOHN  P. MCGINNIS
(Pasaporte NUMERO 157419160), a fin de que actuando
individualmente cualquiera de ellos, en nombre y representación
de NUEVD PERU LTD. SUCURSAL DEL PERU, firmen el contrato de
cesión del contrato de licencia para la explotación y

exploración de hidrocarburos del Lote Z-i y elaborar y
suscribir todos los documentos necesarios en el presente y en el
futuro para PERUPETRO S.A. y otras autoridades, con el fin de
asumir y mantener la participación en el Lote Z-1 = ==
'ARP.— SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS ==
SEDE LIMA.- OFICINA REGISTRAL LIMA

NO PARTIDA: 11615492 =
INSCRIPCION DE CONTRATISTAS OPERACIONES — HIDROCARBUROS
NUEVO PERU LTD. —SUCURSAL DEL PERU =
En mérito al titulo N2 2003 — 002317907 presentado el 27/11/03
este acto ha sido inscrito en el Asiento AO0001 de la Partida N2
11610215 del Libro de Sociedades Mercantiles / Sucursales del

tro de Personas Jurídicas de Lima. = al
mediante Constancia de Calificación GGRL-CL—-009-
2003 del 22/10/2003 emitida por su Gerente General RODOLFO
STUMPFLE GUIMARAES, a solicitud de la Compañía NUEVO PERU LTD.,
cuya empresa matriz es NUEVO ENERGY COMPANY, presentada de
conformidad con el Reglamento de Calificación de Empresas

Petroleras aprobado por D.S. N2 047-93-EM, modificado por D.S.
NO 037-2001-EM, en cuanto a la calificación de su capacidad
ilegal, técnica, económica y financiera, para asumir el 95%
(noventicinco por ciento) de la participación que fuera cedida
por la compañía SYNTROLEUM PERU HOLDING LIMITED, Sucursal del
Perú, en el Contrato de Licencia para la Exploración y
Expiotación de
afuera en el Var Territorial Peruano correspondiendo a la costa

Hidrocarburos en el Lote Z-1, ubicado Costa

sE 4551029

R Ano

TREINTIUN MIL TRESCIENTOS VEINTINUEVE

de las Provincias de Zarumilla, Tumbes y Contraimirante Villar
del Departamento de Tumbes y la Provincia de Talara del
ura, CERTIFIZA que la Compañía NUEVO ENERGY
COMPANY, posee la necesaria capacidad técnica económica,
financiera y legal para asumir el 95% (noventicinco por ciento)

de la participación en el Contrato de Licencia para la

Departamento de

Exploración y Explotación de Hidrocarburos en el Lote Z-i -
Cuenca Tumbes / Talara, y realizar actividades de exploración y
expiotación de Hidrocarburos en el referido lote. =
El titulo fue presentado el 24/12/03 a las 10:51:39 AM noras,
bajo el N2 2003-00250138 del Tomo Diario 0444, Derechos:
S/.2126.00 con recibo NQS 00002713 con recibo N£ 00065864.
LIMA.- 19/01/2004.- 321.
UEL A. DELGADO VILLANUEVA -— REGISTRADOR PUBLICO

ENDENCIA
REGISTRAL N2 IX. SE
TIDA:+ 11612996
INSCI CioNn DE- POD OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSAMES ESTABLECIDAS EN El EXTRANJERO NUEVO ENERGY COMPAN
IRIDICAS

N2

documental privado con firma legalizada el 17.10.2003 por

Notario Publico, Estado de Texas; legalizado
Az Connor, Secretario de Estado, legalizado por
Gabriela Porra, Consul Adscrito legalizado el 27/10/2003 por
Virgilio Arenaza Pickmans — Dirección de Tramites Consulares,
Xin. de Relaciones Exteriores dei Perúz se resolvió autorizar a
la Compañia a calificar ante Perupetro S.A. con el fin de que
esté facultada a negociar la cesión del Lote Z-1 y para el fin
especifico de proporcionar la Garantía en representación de
Nuevo Perú, de acuerdo con las disposiciones dei Decreto Supremo
N2 047-93-EM, y para el fin especifico de proporcionar más
garantía, de ser el caso, en forma sustancialmente similar a la
Garantía en representación de Nuevo Perú y otras afiliadas
directas o indirectas (que no sean las Sucursales Peruanas que
puedan ser constituidas en el futuro) de la Compañía en el
futuro», así como aquellas que puedan ser necesarias
periódicamente para los fines de dedicarse a las operaciones de
exploración y explotación de gas y petróleo en la República del
Perúz asimismo, se resolvió (i) aprobar la emisión de la
veure 4557030

ES TREINTIUN MIL TRESCIENTOS TREINTA

Garantía de forma aceptable para un funcionario de la Compañía

de manera que sea suscrita y otorgada a Perupetro S.Arz (11)
autorizar a la Compañía a suscribir y otorgar el Contrato de
- Cesión del Contrato de Licencia para la Exploración y
Expiotación en el Lote Z-13 y (iii) autorizar la Compañía a
elaborar otros documentos necesarios por Perupetro S.A. para
tales fines; y se resolvió además autorizar a los funcionarios
de ia Compañía, para que actuando de manera individual,
mancomunada o conjunta, puedan suscribir y otorgar la garantía a
Perupetro S.A. y suscribir y otorga las garantías futuras que
sean sustancialmente similares a la Garantía que sean requeridas
periódicamente en representación de las afiliadas directas e
indirectas de la Compañía, en relación con sus actividades de
exploración y explotación de gas y petróleo, dentro de la
República del Perú, y a tomar las acciones y suscribir los
documentos que sean necesarios dentro de la República del Perú;
y a tomar las acciones y suscribir los documentos, acuerdos y
consentimientos que puedan ser necesarios para llevar a cabo

dichos acuerdos; y además se resolvió que, sin limitar la
generalidad de lo antes mencionado, RAUL — BARRIOS ORBEGOSO
(D.N N* 08774459), GERMAN BARRIOS FERNANDEZ-CONCHA (D-.N.1I. N2

08774403), JOHN P. MEGINNIS (Pasaporte N* 157419160), BRUCE K,
¡SON (Pasaporte N” 132867545) y  JORN R» WDMACK (Pasaporte
N* 132838293), actuando de manera individual mancomunada 0

Mu
conjunta, quedan por el presente autorizados a realizar todos
los actos en representación de la Compañía que sean necesarios
o apropiados para dar efecto a los acuerdos antes mencionados.
Este poder fue formalizado en el Perú, en virtud de la escritura
publica de fecha 13.11.2003, otorgada ante Ricardo Fernandini
Barreda, Notario Público de Lima.= El titulo fue presentado el
14/11/03 a las 01:46:19 PM HORAS, bajo el N” 2003-00222443 del
Tomo Diario 0443. Derechos: 8/.220.00 con recibo numero 00058801
con recibo numero 00066701, LIMA.— 05.01.2004.
FIRMADO: TOMAS HUMBERTO CERDAN LIMAY — REGISTRADOR
INSERTO NUMERO SIETES
SUNARP. SUPERI DENCIA NAC
ZONA REGISTRAL NUMERO 1X. SE
NUMERO PARTIDA: 11327941 =
INSCRIPCION DE SOCIEDADES MERCANTILES / SUCURSALES SYN
El HOLDINGS LIMITED SUCURSAL DEL PER
REGISTROS DE PERSONAS JURIDICAS.
RUBRO: GENERALES
A 00005

OFICINA REGISTRAL

4557031 ¿tao

SNA

S

TREINTIUN MIL TRESCIENTOS TREINTIUNO

Por Documento Privado del 01/02/2003 (Consentimiento para la
adopción de acciones del Directorio); legalizado por Douglas L.

Taylor, Secretario de Syntroleum Perú Holdings Limited Sucursal
del Perú, con fecha 01/02/2003; legalizado por Notaria Pública
del Estado de Oklahoma, Laura A. Bragg3 legalizado por la
Secretaria de la Corte del Condado de Tulsa, Sally Howe Smith,
con fecha 21/03/2003; legalizado por el Consulado del Peru en el
Us, con fecha 28/03/2003; iegalizado por el
Ministerio de Relaciones Exteriores, con fecha 08/04/2003; el

Estado de Tulsa, E

pieno del Directorio acuerdar Aceptar la renuncia de RON
ROBERSON, al cargo de Representante Legal de la Sucursal, la
misma que entrarán vigencia en forma inmediata, y revoque

todas las facultades que le fueron conferidas en su calidad de
apoderado, registradas en el Asiento A 00001 de la presente
partida. Aceptar la renuncia de RICHARD L, PAYNE a su cargo como
Gerente General y Representante legal de la Sucursal, la misma
que entrara en vigencia el 07/02/2003, para fines comerciales, y
revoque todas las facultades que le fueron conferidas en su

1i Barreda

alidad de apoderado, registradas en el Asiento A00002, de la

nte partida. Nombrar a GIOVANNI A. GUIDETTI (Pasaporte N”
como Gerente de Desarrollo Comercial y Representante
la Sucursal. Autorizar y ordenar que el presidente o

cualquierXVicepresidente Ejecutivo y el Secretario o cualquier
j de la compañía, conjunta 0 individualmente,
nombre y representación de la compañía el Poder
or de Giovanni A. GUIDETTI, de modo que se nombre
último como Gerente de  Desarrolio Comercial Y
Represehtación Legal, con plenas facultades para resolver toda
clase de asuntos relacionados con el giro de actividades de la

Sucursal. = =
Por Documento Privado del 11/02/2003 en la ciudad de TULSA,
Estado de Oklahoma, Estados Unidos de América, legalizado por
Notaría Pública del Estado de Oklahoma, Laura AM.  Bragg;
legalizado por la Secretaria de la Corte del Condado de Tulsa,
Sally Fowe Smith, con fecha 21/03/20033 legalizado por el
Consulado del Perú en el Estado de Tulsa, EE.UL., con fecha
28/03/2003; legalizado por el Ministerio de Relaciones
Exteriores, con fecha 08/04/2203, Mediante dicho documento
LARRY J. KEICK, en su calidad de Vicepresidente, debidamente
autorizado, en virtud de acuerdo de Directorio, Otorga Poder
General a favor de GIOVANNI A. GUIDETTI (Pasaporte numero
225483), al cual el directorio nombró como Gerente de Desarrollo
4397032

TREINTIUN MIL TRESCIENTOS TREINTIDOS

Comercial de la Sucursal, para que represente a la misma en la
República del Perú, confiriéndole las siguientes facultades: =

. Representar a la Sucursal investido de plenos poderes ante

a

el Gobierno del Perú, incluyendo a titulo enunciativo y no
limitativo los poderes del Estado, entidades, públicas»,
compañías e instituciones, y ante todas y cada una de las
autoridades administrativas, civiles y políticas, en todo lo
relacionado con el giro de las actividades que constituye el
objeto social de la compañía y la sucursal, incluyendo la
exploración y la explotación de hidrocarburos y Otras
actividades vinculadas a la producción de petróleo y gas, y en
general, resolver, premunido de plenas facultades, todos 10s
asuntos relacionados con las actividades que realice la sucursal
en el Perú, aceptando su responsabilidad en las operaciones
ejecutadas. Queda autorizado a título enunciativo y no
limitativo, a presentar ante el Gobierno del Perú todo tipo de
solicitudes para explorar y explotar yacimientos de
hidrocarburos, participar en procesos de licitación para tales
propósitos y, negociar, suscribir Y ejecutar contratos,
concesiones, licencias o permisos de toda naturaleza en relación
con la prospección , exploracióny explotación, producción y
fabricación, transporte y almacenamiento de hidrocarburos y
todas y Cada una de las actividades del ramo de los
hidrocarburos, de conformidad con las leyes del Perú

2.- Representar a la Sucursal investido de plenas facultades
ante los Poderes del Estado, entidades públicas, compañias e
instituciones, gobiernos locales y regionales y ante otras
autoridades, así como ante cualquier persona natural o jurídica,
sin reserva ni limitación alguna, en todos y cada uno de los
procesos, incluyendo a título enunciativo y no limitativo, en
ateria civil, penal, laboral, tributaria, policial, municipal y
administrativa, y en los procesos relacionados con los derechos
de propiedad industrial o asuntos concernientes a la defensa de
la libre competencia, contenciosos o no, con plenas facultades
para entablar dichos procesos y participar en los mismos, así
como en otros procesos, ordenes de comparecencia Judiciales en
materia laboral etc., presentar demandas, acusaciones y todo
tipo de peticiones..., de conformidad con los artículos 74% y
75% del CPC, o con arreglo a las normas legales que
eventualmente lo sustituyan*=.*», inciuyendo sin reserva ni
limitación alguna, la ejecución de todos los actos que sean
necesarios durante el ProcesOa».y nombrar depositarios y
terceros intervinientes en un proceso y ofrecer contracauciones
a 4597033

TREINTIUN MIL TRESCIENTOS TREINTITRES

reales y personales. Queda expresamente autorizado para ejercer
las siguientes facultades especiales en materia de
representación judicialz Realizar todos y cada uno de los actos
de disposición de derechos sustantivos; demandar y denunciar en
general»... reconvenirz contestar demandas y acusaciones... 3
reconocer documentos; concurrir a  audiencias..¿ someter a
arbitraje las pretensiones..., solicitar la reestructuración y
declaración de insolvencia y quiebra de deudores... sustituir o
delegar la representación procesal y  retomarla cuando el

apoderado lo considere conveniente.
3.- Representar a la Sucursal... con plenas facultades para
realizar toda clase de actos, inciuyendo, a titulo enunciativo y
no limitativo, la potestad de negociar, suscribir y celebrar
contratos y acuerdos, comprar, vender, permutar o donar todo
tipo de bienes inmuebles, bienes raíces oO títulos valores;
constituir hipotecas, pignorar , otorgar fianzas, celebrar
contratos de arrendamiento, cobrar sumas de dinero que adeuden a
la sucursal=...j ratificar los actos que realicen los
representantes de la sucursal que no dispongan de poderes
hientes...s realizar todos los actos y gestiones que

conside convenientes con el objeto de proteger en todos los

tasos ctivo, los intereses y los derechos de la Sucursal.
4.- Representar a la Sucursal, con pienos poderes..., a titulo
nunciativo no limitativo.., en materia laboral..., contrastar
personal y suscribir contratos colectivos de

presentar a la Sucursal en su capacidad de

presentar a la Sucursal ante entidades bancarias,
financieras o similares para efectuar toda clase de operaciones
incluyendo, a titulo enunciativo y no limitativo, abrir y cerrar
cuentas bancarias, suscribir contratos de crédito en cuentas
bancarias con o sin garantía, solicitar fianzas oO garantías,
girar cheques a cargo de saldos acreedores 0 sobregiros de
dichas CUEMtaS » .. y en general, realizar toda clase de

operaciones financieras.
6.- Delegar parcialmente sus facultades como Gerente manteniendo
en todo momento las potestades delegadas de este modo, y
revocar, a su criterio, estas delegaciones las veces que sean
necesarias» Si gerente no podrá conferir no delegar el poder
de delegación, salvo para los procesos judiciales a los que se
hace referencia en la cláusula 2 precedente. La Extinción de
sus facultades como Apoderado debido a renuncia, anulación o por
otro motivo no producirá la extinción de las delegaciones que él
4557034

TREINTIUN MIL TRESCIENTOS TREINTICUATRO

Y
' D| haya otorgado, a menos que otro representante o apoderado las
2

P/ revoque expresamente. =
7.- Este Poder General no podrá considerarse insuficiente puesto
que es conferido en los términos más amplios posibles, sin
limitación alguna, siendo las facultades antes expuestas
meramente enunciativas y no limitativas. El título fue
presentado el 22/05/03 a las 01:25:50 PM horas, bajo en Numero
2003-00097518 dei TOXD DIARID 0437, Derechos: 5/.128.00 con
recibo numero 00024502 con recibo numero 00028905. Lima,
20/06/2003 »
FIRMADO: DR. ll CATUNTA,

PUBLICO

REGISTRADOR

SUN h LOS REGISTROS PUBLICOS.
ZONA REGISTRAL ERO IX SEDE LIMA.- OFICINA REG AL LIMA -
NO PARTIDA 11447673 =
INSCRIPCION DE MANDATOS —

TED SUCURSAL DEL PERU

Por Documento Privado del 01/02/2003(fonsentimiento para la
adopción de acciones del Directorio); legalizado por Douglas L.
Taylor, Secretario de Syntroleum Perú Holdings Limited Sucursal
del Perú, con fecha 01/02/2003; legalizado por Notaria Pública
gel Estado de Oklahoma, Laura A. Bragg; legalizado por la
Secretaria de la Corte del Condado de Tulsa, Sally Fowe Smith,
con fecha 21/03/2003; legalizado por el Consulado del Peru en el
Estado de Tulsa, EE.UU., con fecha 28/03/2003; legalizado por el
Ministerio de Relaciones Exteriores, con fecha 05/04/2003; el
pieno del irectorio acuerda: Aceptar la renuncia de RON

ROBERSON, al cargo de Representante Legal de la Sucursal, la
misma que entrarán vigencia en Torma inmediata, y revoque todas
las facultades que le fueron conferidas en su calidad de
apoderado, registradas en el Asiento A 00001 de la presente
partida. Aceptar la renuncia de RICHARD L,. PAYNE a su cargo
como Serente General y Representante legal de la Sucursal, la
misma que entrara en vigencia el 07/02/2003, para fines
comerciales, y revoque todas las facultades que le fueron
conferidas en su calidad de apoderado, registradas en el Asiento
A 00002, de la presente partida. Nombrar a GIOVANNI A. GUÍDETT
(Pasaporte N* 225483), COMO Gerente de Desarrollo Comercial y
Representante legal de la Sucursal. Autorizar y ordenar que el
sw 4557035

TREINTIUN MIL TRESCIENTOS TREINTICINCO

presidente o cualquier Vicepresidente Ejecutivo y el Secretario
(a) cualquier Subsecretario de la compañía, conjunta o
individualmente, otorguen en nombre y representación de la
compañía el Poder Especial a favor de Siovanni A. GUIDETTI, de
modo que se nombre a éste último como Gerente de Desarrollo
Comercial y Representación Legal, con plenas facultades para
resolver toda clase de asuntos relacionados con el giro de
actividades de la Sucursal. =
Por Documento Privado del 11/02/2003 en la ciudad de TULSA,
Estado de Oklahoma, Estados Unidos de América, legalizado por
Notaria Pública del Estado de Oklahoma, Laura A. Bragg;
legalizado por la Secretaria de la Corte del Condado de Tulsa,
Saliy Howe Smith, con fecha 21/03/2003; legalizado por el
Consulado del Perú en el Estado de Tulsa, EE*»UU., con fecha

28/03/2003; legalizado por el Ministerio de Relaciones
Exteriores, con fecha 08/04/2003. Mediante dicho documento
LARRY J. WEICK, en su calidad de Vicepresidente, debidamente
autorizado, en virtud de acuerdo de Directorio, Otorga Poder
General a favor de GIOVANNI A. GUIDETTI (Pasaporte numero
3483), al cual el directorio nombró como Gerente de Desarrollo

cial de la Sucursal, para que represente a la misma en la

Nica del Perú, confiriéndole las siguientes facultades: =
esentar a la Sucursal investido de plenos poderes ante

o del Perú, incluyendo a titulo enunciativo y no
los poderes del Estado, entidades, públicas,
instituciones, y ante todas y cada una de las
idades administrativas, civiles y políticas, en todo lo
ado con el giro de las actividades que constituye el
objeto social de la compañía y la sucursal, incluyendo la
exploración y la explotación de hidrocarburos Y otras
actividades vinculadas a la producción de petróleo y gas, y en
general, resolver, premunido de plenas facultades, todos los
asuntos relacionados con las actividades que realice la sucursal
en el Perú, aceptando su responsabilidad en las operaciones
ejecutadas. Rueda autorizado a titulo enunciativo y no
limitativo, a presentar ante el Gobierno del Perú todo tipo de
solicitudes para explorar y explotar yacimientos de
hidrocarburos, participar en procesos de licitación para tales
propósitos, negociar, suscribir y ejecutar contratos,
concesiones, licencias o permisos de toda naturaleza en relación
con la prospección , exploración, explotación, producción,
fabricación, transporte y almacenamiento de hidrocarburos y
4557036

TREINTIUN MIL TRESCIENTOS TREINTISEIS

| todas y cada una de las actividades del ramo de

/ hidrocarburos, de conformidad con las leyes del Perú. =

2.- Representar a la Sucursal investido de plenas facultades
ante los Poderes del Estado, entidades públicas, compañias e
instituciones, gobiernos locales y regionales y ante otras

autoridades, así como ante cualquier persona natural o jurídica,

sin reserva ni limitación alguna, en todos y cada uno de los
procesos, incluyendo a título enunciativo y no limitativo, en
materia civil, penal, laboral, tributaria, policial, municipal y
administrativa, y en los procesos relacionados con los derechos
de propiedad industrial o asuntos concernientes a la defensa de
la libre competencia, contenciosos o no, con plenas facultades
para entablar dichos procesos y participar en los mismos, así
como en otros procesos, ordenes de comparecencia judiciales en
materia laboral etcx, presentar demandas, acusaciones y todo
tipo de peticiones.-., de conformidad con los artículos 742 y
758 del CPC, o con arreglo a las normas legales que
eventualmente lo sustituya===, inciuyendo sin reserva ni
limitación alguna, la ejecución de todos los actos que sean
necesarios durante el Proceso... nombrar depositarios y
terceros intervinientes en un proceso y ofrecer contracauciones
reales y personales. Queda expresamente autorizado para ejercer
las siguientes facultades especiales en materia de
representación judicial: Realizar todos y cada uno de los actos
de disposición de derechos sustantivos; demandar y denunciar en
general... reconvenirz; contestar demandas Y  Acusaciones...j3
reconocer documentos; concurrir a  audienci a

¿ someter

arbitraje las pretensiones..., solicitar la reestructuración y
declaración de insolvencia y quiebra de deudores... sustituir o
delegar la representación procesal y retomarla cuando el

apoderado lo considere conveniente. =
E Representar a la Sucursal=.. con plenas facultades para
realizar toda clase de actos, incluyendo, a titulo enunciativo y
no limitativo, la potestad de negociar, suscribir y celebrar
contratos y acuerdos, comprar, vender, permutar o donar todo
tipo de bienes inmuebles, bienes raíces o títulos valores;
constituir hipotecas, pignorar , otorgar fianzas, celebrar
contratos de arrendamiento, cobrar sumas de dinero que adeuden a
la sucursala..y ratificar los actus que realicen los
representantes de la sucursal que no dispongan de poderes

uficientes»...*.» realizar todos los actos y gestiones que
considere convenientes con el objeto de proteger en todos los

casos el activo, los intereses y los derechos de la Sucursal.
¿A

OST TA
Ny E
NES >

Na 597037

TREINTIUN MIL TRESCIENTOS TREINTISIETE

4, Representar a la Sucursal, con plenos poderes..., a titulo
enunciativo y no limitativo.., en materia laboral..., contrastar
y destituir personal, suscribir contratos colectivos de
ad de

trabaj0==., representar a la Sucursal en su capaci
empleador ante su personal, =

5.- Representar a la Sucursal ante entidades bancarias,
financieras o similares para efectuar toda clase de operaciones
incluyendo, a titulo enunciativo y no limitativo, abrir y cerrar
cuentas bancarias, suscribir contratos de crédito en cuentas
bancarias con o sin garantía, solicitar fianzas o garantías,
girar cheques a cargo de saldos acreedores O sobregiros de
dichas cuentas... y en general, realizar toda clase de
operaciones financieras. =

6, Delegar parcialmente sus facultades como Gerente manteniendo
en todo momento las potestades delegadas en este modo, y
revocar, a su criterio, estas delegaciones las veces que sean
necesarias. El gerente no podrá conferir no delegar el poder de
delegación, salvo para los procesos judiciales a los que se hace
referencia en la cláusula 2 precedente. La Extinción de sus
acultades como Apoderado debido a renuncia, anulación U por
nmtivo no producirá la extinción de las delegaciones que él
rgado, a menos que otro representante o apoderado las

revoque presamente.

7. Este der General no podrá considerarse insuficiente puesto
gue es conYerido en los términos más amplios posibles, sin
Á igunay siendo las facultades antes expuestas
nte  entinciativas y no  limitativas. El título fue
presemtado el 18/06/03 a las 01:09:22 PM HORAS, bajo el numero
2003-00116303 del Tomo Diarin 0438. Derechos: S/. 1320.00 con
recibo numero 00030638 con recibo numero 00033174,  LIMA.—
11/07/2003.
FIRMADO: TOMAS HUMBERTO CERDAN LIMAY — REGISTRADOR PUBLICO
INSERTO NUMERO NUEVE
SUNARP.— SUPER ID NDENCIA NACIONAL DE LOS REGISTROS PUBLICOS.
ZONA REGISTRAL NUMERO IX. SEDE LIMA.— OFICINA REGISTRAL LIMA.—
N2 Partida: 11337230 =
INSCRIPCION DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN El EXTRANJERO SYNTROLEUM CORPORATION .
REGISTRO DE PERSONAS JURIDICAS
RUBRO:
A 00002
Por documento privado de

mer

h
Il

01/02/2003 con firma legalizada por
laura A. Bragg, Notaría Pública; legalizada por Sally Howe
- 4557038

E TREINTIUN MIL TRESCIENTOS TREINTIOCHO

|
Smith, Secretaria de la Corte; legalizada por Luis Alberto
/ Reinoso Carretero, Cónsul Ad Honoren del Perú; legalizado por

E 2 Benjamin Victor Vial Carhuavilca, Dirección de Trámites
Consulares; se  REVODCO el poder especial otorgada a favor de
Mark A. Agee, Eric Grimshaw y Renzo Jorge Luis Viani Velarde,
suscrito en virtud del consentimiento unánime, vigente al 19 de
noviembre de 2001, la REVOCACION en mención entrará en vigencia
el 01 de Febrero del 2003. Por documento privado del 03/02/2003
con firma legalizada por Laura A. Bragg, Notaria Pública;

leg zada por Sally Howe Smith Secretaria de la Corte;
legalizada por Luis Alberto Reinoso Carretero, Consul Ad Honoren
del Perúz legalizado por Benjamin Victor Vial  Carhuavilca,
Dirección de Trámites Consulares; se otorgó poder especial a
GIOVANNI GUIDETTI (ID N2 225483) de modo que él, junto con
personas a las que se les haya otorgado poderes anteriormente,
actuando individualmente, podrá representar a la sociedad en la
República del Perú, quedando investido de las facultades

siguientes: =
Le Representar a la sociedad ante el gobierno del Perú, y en
términos generales resolver, con plena autoridad, todos los
asuntos relacionados con la firma y entrega de PERUPETRO S.A.
del contrato de licencia para la exploración y explotación de
hidrocarburos en el Lote Z-1, suscribiendo el contrato de
licencia o cualquier otro documento que resulte necesario, de
conformidad con la legislación peruana, para hacerlo ejecutable;
2) Representar a la sociedad ante el gobierno del Perú, y en
términnos generales, resolver con plena autoridad todos los
asuntos relacionados con la emisión de la Garantía Corporativa
para el contrato de Licencia para la Exploración y Explotación
de Fidrocarburos en el Lote 7-1 a favor de la sucursal
totalmente controlada de la sociedad, a saber,  SYNTROLEUM PERU
FOLDÍXES LIMITED, SUCURSAL DEL PERU¿ = =
3) Firmar y otorgar a PERUPETRO S.A. la garantía corporativa
para el contrato de licencia que se menciona en el numeral 1, de
conformidad con el formato que aprobará PERUPETRO S.A. =
4) Firmar cuaiquier modificación que resulte necesaria para el

contrato de Licencia que se menciona en el numeral 1 precedente
con la finalidad de ¿incluir a la sociedad como  Garante
Corporativa en los referidos contratos.- El título fue
presentado el 26/06/03 a las 01:11:45 PM horas, bajo el numero
2003-00122388 del Tomo Diario 0438. Derechos: S/. 86.00 con
recibo NOS 00031382 con recibo N2 00033954, LIMA.— 09/07/2003.

INSERTO NUMERO DIEZ >

sw 4557039

TREINTIUN MIL TRESCIENTOS TREINTINUEVE

REGISTRAL DE LIMA
LIMA =
NQ Partida 11322711
INSCRIPCION DE SOCIEDADES ANO
REGISTRO DE PERSONAS JURIDICAS =

RUBRO: CONSTITUCION DE SUCURSALES
A 00001 =
Por Escritura Pública de fecha 15/10/2001 otorgada ante el

Notario Anibal Corvetto Romero, y por Sesión de Directorio de
fecha 20/08/2001, ratificada por Junta Beneral de Accionistas
del 20.09.2001, se acordó lo siguiente: = =
Constituir en la República del Perú, una Sucursal de BPZ ENERG
INC» y la misma que será denominada BPZ ENERGY INC. SUCURSAL
Uy con expreso sometimiento a las disposición legales

vigentes en el Perú para responder a las obligaciones que
contraiga en el país. El domicilio de la Sucursal será la

ciudad de Lima, pudiendo abrir oficinas o agencias en cualquier
lugar entro de la República, con aprobación previa del
Directorio. El objetivo de la Sucursal es dedicarse a la
exploración, explotación, producción, transporte, refinación,

samiento y transformación y comercialización de
buros (gas y/o petróleo) y sus derivados; así como la
n de toda clase de actividades mercantiles necesarias
su objetivo social en forma directa o indirecta,

realizaci
para logra

operando poricuenta propia o de terceros. El plazo de duración
es indefinido, iniciando sus actividades en la
iento de la Escritura Pública de constitución de

1,000.00 dúlaresl americanos. Bueda designado como REPRESENTANTE
LEGAL Y MANDATARÍO NACIONAL DE BPZ ENERBY INC. en la República
del Perú, don RAFAEL ZOEGER NUREZ, identificado con DMI
08212579, quien desde la fecha de celebración de la presente
sesión, goza de amplias facultades de mandato y personería
suficiente para representar y resolver cualquier cuestión
relacionada con las actividades de la sucursal incluyendo las
facultades a que se refieren los artículos 742 y 752 del Código
Procesal Civil peruano, las mismas que podrán ser ejercidas con
la mayor amplitud que sea posible. Los representantes Legales
son ejecutores de los acuerdos adoptados por el Directorio de
BPZ
que a continuación se enumeran, sin necesidad de un poder

JERGY INC., ejerciendo la representación y las facultades

adicional por Escritura Públicas: =
- 4557040

TREINTIUN MIL TRESCIENTOS CUARENTA

ZA) Representar a la Sucursal de manera más amplia posible ante

dodo tipo de autoridades administrativas, políticas, policiales,
pS
locales O jurisdiccionales, contando para ello con las

facultades generales y especiales de los artículos 742 y 752 del
Código Procesal Civil y el artículo 232 del Texto Unico Ordenado
de la Ley de las Normas Generales de Procedimientos

Administrativos, pudiendo entre otros actos, demandar,

reconvenir, contestar demandas y reconvenciones, desistirse del
proceso y de la pretensión»»...» B) Representar a la Sucursal, y
a su casa matriz ante la Comisión Nacional de Inversiones y
Tecnología Extranjeras (Conite), con la finalidad de obtener las
utorizaciones requeridas a fin de registrar la inversión

extranjera en el Perú, ======== z
E)Planificar, organizar y dirigir todas las operaciones
necesarias para el normal funcionamiento de la Sucursal,
representarla en licitaciones y concursos públicos, ofrecer las
garantías que fueran necesarias... D) Celebrar contratos de
krabajGs.» El Aprobar el balance... F) Dar cuenta del estado y
marcha de los negocios sociales.. 6) Celebrar todo tipo de
operaciones bancarias y financieras, gozando de amplias poder
para abrir cuentas bancarias con o sin garantía, disponer de sus
fondos y girár, aceptar, endosar, cobrar y protestar letras de
cambio y cheques, pagarés, contratos de prendas y otros
documentos » . .

Concertar prestamos y/o créditos bajo cualquier
modalidad: .. 1) Adquirir, transferir, disponer y gravar y
suscribir contratos, minutas y/o Escrituras Públicas sobre
bienes muebles e inmueblesy tales como compra ventas,
arrendamiento financiero, y de cualquier otra naturaleza legal,
intervenir en todo acto jurídico que tengan conexión con las
operaciones que se efectúen con estos bienes, tales Como,
concertar y formalizar la constitución de garantías reales de
prenda e hipoteca sobre bienes de la Sucursal... J) Representar
a la Sucursal ante la Junta de acreedores, con las facultades
necesarias para tomar acuerdos... K) Otorgar o ceder, total o
parcialmente, poderes generales o especiales que no excedan de
las facultades otorgadas en la presente Escritura, así como
revocarios en la oportunidad que lo considere oportuno; L)
Bolicitar y tramitar ante las autoridades correspondientes la
obtención, registro, renovación y transferencia de patentes de
INVención. .. MX) Interponer y contestar denuncias por actos de
competencia desleal, de violación de las normas que regulan la
libre competencia,.=.- M) Interponer y contestar denuncias por
actos de competencia desleal... N) Ceder y transferir en todo o
COARN

SS TREINTIUN MIL TRESCIENTOS CUARENTIUNO

45571941

PND
dh EN en parte los derechos que el(los) otorgante(s) tenga(n) en
YY) ¿

2 2 patentes de invención, modelos de utilidad, y en general
tee no) derechos de propiedad industrial e intelectual. Las facultades
antes descritas son de carácter enumerativo mas no limitativo
respecto al total de atribuciones conferidas al mandatario
nacional, por lo que se deja expresa constancia de haber sido
extendidas sin reserva ni limitación alguna. Asi consta inserto
en EP. del 15.10.2001 otorgada por Notario Dr. Aníbal Corvetto
Romero en la ciudad de Lima el Acta de SD de BPZ Energy INC»,
legalizada ante Notario Dr. Manuel E. Barrios Notario Público
del Estado de Texas, ante Henry Cuellar Secretario de Estado de
Texas, ante Gabriela Salas Cónsul Adscrita del Perú y ante
Benjamin Víctor Vial Carhuavilca Funcionario de Ministerio de
Relaciones Exteriores del Perúz El titulo fue presentado el
17/10/01 a las 09:24:31 AM horas, bajo el N2 2001-00192558 del
tomo Diario 0418. Derechos: 5/. 132.36 con recibo N200061100
recibo N92 0063931, LIMA.- 05/11/2001.

d DRA.

MERO ¡9
P.- SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS
REGISTRAL NO 1X.SEDE LIMA
REGISTRAL LIMA

KA BORCIO SANTIS — REGISTRADOR PUBLICO ORLC.

— RHIDROCARBUROS BPZ

Pública de fecha 15/10/2001 otorgada ante el
Notariói Anibal Corvetto Romero, y por Sesión de Directorio de
fecha 20/08/2001, ratificada por Junta General de Accionistas
del 20.09.2001, se acordó lo siguiente: =
Constituir en la República del Perú, una Sucursal de BPZ ENERGY
INC a la misma que será denominada BPZ ENERGY INC. SUCURSAL
PERU, con expreso sometimiento a las disposición legales

vigentes en el Perú para responder a las obligaciones que
contraiga en el país. El domicilio de la Sucursal será la ciudad
de Lima, pudiendo abrir oficinas o agencias en cualquier lugar
dentro de la República, con aprobación previa del Directorio. El
objetivo de la Sucursal es dedicarse a la exploración,
explotación, producción, transporte, refinación, procesamiento,
transformación y comercialización de-: hidrocarburos (gas y/o
petróleo) y sus derivados; asi como la realización de toda clase
« 4551042

TREINTIUN MIL TRESCIENTOS CUARENTIDOS

de actividade

mercantiles necesarias para lograr su objetivo

social en forma directa o indirecta, operando por cuenta propia

o de terceros. El plazo de duración de la sucursal es
indefinido, iniciando sus actividades en la fecha de
otorgamiento de la Escritura Pública de constitución de la
misma. El monto del capital asignado a la sucursal es de US$
1,000.00 dólares americanos. Rueda designado como REPRESENTANTE
LEGAL Y MANDATARIO NACIONAL DE BPZ RGY iNC. en la República
del Perú, don RAFAEL ZOEGER NUREZ, identificado con DNI
08212579, quien desde la fecha de celebración de la presente
sesión, goza de amplias facultades de mandato y personería

suficiente para representar y resolver cualquier cuestión
relacionada con las actividades de la sucursal incluyendo las
facultades a que se refieren los artículos 742 y 752 del Código
Procesal Civil peruano, las mismas que podrán ser ejercidas con
la mayor amplitud que sea posible. Los representantes Legales
son ejecutores de los acuerdos adoptados por el Directorio de
BPZ ENMERGY INC», ejerciendo la representación y las facultades
que a continuación se enumeran, sin necesidad de un poder

adicional por Escritura Públicas: 5
A) Representar a la Sucursal de manera más amplia posible ante
todo tipo de autoridades administrativas, políticas, policiales,
locales 0 jurisdiccionales, contando para ello con las
facultades generales y especiales de los artículos 742 y 752 del
Código Procesal Civil y el artículo 232 del Texto Unico Ordenado
de la Ley de las Normas Generales de Procedimientos
Aúministrativosy, pudiendo entre otros actos, demandar»,
reconvenir, contestar demandas y reconvenciones, desistirse del
proceso y de la pretensión»... B) Representar a la Sucursal, y
a su casa matriz ante la Comisión Nacional de Inversiones y
Tecnología Extranjeras (Conite), con la finalidad de obtener las

autorizaciones requeridas a fin de registrar la inversión

extranjera en el Perú.
E) Planificar, organizar y dirigir todas las operaciones
necesarias para el normal funcionamiento de la Sucursal,
representarla en licitaciones y concursos públicos.., ofrecer
ias garantías que fueran necesarias... D) Celebrar contratos
de trabajos». E) Aprobar el balances.» F) Dar cuenta del
estado y marcha de los negocios sociales. 6) Celebrar todo tipo
de operaciones bancarias y financieras, gozando de amplios
poderes para abrir cuentas bancarias con 0 sin garantía,
disponer de sus fondos, girar, aceptar, endosar, cobrar y
protestar letras de cambio, cheques, pagarés, contratos de
4557043

> TREINTIUN MIL TRESCIENTOS CUARENTITRES
y

Concertar prestamos y/o
00) Adquirir, transferir,
isponer, gravar y suscribir contratos, minutas y/o Escrituras
Públicas sobre bienes muebles e inmuebles, tales como compra
venta, arrendamiento financiero, y de Cualquier otra naturaleza
legal, intervenir en todo acto jurídico que tengan conexión con
las operaciones que se efectúen con estos bienes, tales Como,
concertar y formalizar la constitución de garantías reales de
prenda e hipoteca sobre bienes de la Sucursal... J) Representar
a la Sucursal ante la Junta de acreedores, con las facultades
necesarias para tomar acuerdos... K) Ctorgar o ceder, total oO
parcialmente, poderes generales o especiales que no excedan de
las facultades otorgadas en la presente Escritura, asi como
revocarlos en la oportunidad que lo considere oportuno; El
Solicitar y tramitar ante las autoridades correspondientes la
obtención, registro, renovación y transferencia de patentes de
invención»... M3) interponer y contestar denuncias por actos de
competencia desleal, de violación de las normas que regulan la
libre competencia,=»*» M*M) Interponer y contestar denuncias por
tos de competencia desleal... N) Ceder y transferir en todo o
rtel los derechos que el (los) otorgante(s) tenga(n) en
patentes

$ de invención, modelos de utilidad, y en general
derechos

e propiedad industrial e intelectual. Las facultades
antes desckitas son de carácter enumerativo mas no limitativo

respecto total de atribuciones conferidas al mandatario

ional, porí lo que se deja expresa constancia de haber sido

didas sin reserva ni limitación alguna. Así consta inserto
del 15.10.2001 otorgada por Notario Dr. Anibal Corvetto
n la ciudad de Lima el Acta de SD de BPZ Energy iNC.,
legalizada ante Notario Dr. Manuel E. Barrios Notario Público

Romero

del Estado de Texas, ante Henry Cuellar Secretario de Estado de
Texas, ante Gabriela Salas Consul Adscrita del Perú y ante
Benjamin Victor Vial Carhuavilca Funcionario de Ministerio de

Relaciones Exteriores el Perú. = 3
En mérito al Título NOS 192558 del 17/10/2001 este acto ha sido
inscrito en el Asiento A 00001 de la Partida numero 11322211 del

Libro de Sociedades Anónimas del Registro de Personas Jurídicas

de Lima. = =
PERUPETRO S.A. mediante Constancia de Calificación numero G6-
CE-005-2001 dei 28/09/2001, emitida por Miguel Celi Rivera,
Gerente General de  PERUPETRO S.A. certifica que  BPZ e
ASSOCIATES, INC., posee la necesaria capacidad legal, económica
y financiera para asumir el cinco por ciento (5%) de la
4557044

TREINTIUN MIL TRESCIENTOS CUARENTICUATRO

participación en el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-1, y realizar
“actividades de exploración y explotación de hidrocarburos en el
“referido lote, las cuales se llevaran a cabo a través de la
sucursal que establezca para tal efecto. Asimismo, se ha
cumplido con presentar la Declaración Jurada de Información
legal, Técnica, Económica de Empresas Petroleras aprobada por

Resolución Directoral numero 056-95-M/DGH.
La presente inscripción se hace a mérito de los Decreto Supremos

numero 054-99-EM y numero 055-99: publicados en el Diario

Oficial El Peruano el 27/09/1999 y 25/10/1999 respectivamente. =

gl titulo fue presentado el 20/11/01 a las 09:20:16 AM horas,

bajo el N£2 2001-002133796 del tomo Diario 0419. Derechos:S/.

780.00 con recibo N2000238B36 con recibo N20027251,  LIMA.—

29/11/2001. FIRMADO: LUNA FIRMA ILEGIBLE.
CION

NSUL ADSCRITA DEL PERU EN ON, AS, ESTADOS
A QUE SUSCRIBE, CERTÍ As QUE EN FOLIOS CIENTO E
DOCE DEL LIBRO DE PROTOCOLO DE ESCRITURAS PUBLICAS NUMERO
Y UNO QUE LLEVA ESTE CONSULADO GENERAL, SE ENCUENTRA UNA
A LA LETRA DIC
ÑO 2003. NUMERO DOScC
BCRITURA PUBLICA DE OTORGAN Dg DE PODER»
EMPRESA COMERCIAL "BPZ 2 ASSOCIATES
EPRESENTADA POR DON: FERNANDO ZUMIBA Y RIVERD.
EN LA CIUDAD DE HOUSTON, TEXAS, ESTADOS UNIDOS DE AMERICA,
8 DO LAS ONCE DE LA MAÑANA DEL DIA OCHO DE DICIEMBRE DEL AÑO
2003, ANTE Mi MARÍA GABRIELA PORRAS ALOR, CONSUL ADSCRITA DEL
E EN ESTA CIUDAD, COMPARECIOD DON*  FERNANDD ZUMISA Y RIVERO;
CIUDADANO PERUANO, MAYOR DE EDAD; IDENTIFICADO CON D.N.I. NUMERO
CERO, SEIB, CUATRO, SIETE, OCHO, SISTE, MUEVE, DCHO¿ DE ESTADO
CiViL CASADO, DE OCUPACION GEOLOGO; CON DOMICILIO EN DOS, CERO,
SIETE, CERO, DOS, PEL GLEN COURT, KATY, TEXAS SIETE,
CUATRO, CINCO, CERO ESTADOS UNIDOS DE AMERICA; INT
EL IDIOMA CASTELLANO; PROCEDIENDO DICHO CIUDADANO CON LIBERTAD,
CAPACIDAD Y CONOCIMIENTO PARA CONTRATAR, DE TODD LO QUE DOY FE,
ASI QUE EN EJERCICIO DE SUS DERECHOS SOLICITA A NOMBRE DE LA
EMPRESA BPZ £ ASSOCIATES INC., SOCIEDAD CONSTITUIDA Y EXISTE!
CONFORMIDAD CON LAS LEYES DEL ESTADO DE TEXAS, ESTADOS UNIDOS
AMERICA; SE CONSIGNE EN El LIBRO DE PROTOCOLO DE ESCRITURAS
LITAS QUE LLEVA ESTE CONSULADO GENERAL, ELEVANDO RA
je

12
LICA El SIGUIENTE DOCUME

4557045

TREINTIUN MIL TRESCIENTOS CUARENTICINCO

RERNANOS
(ES
Ml

CONSUL GENERAL DEL PERU EN HOUSTON, ESTADOS UNIDOS
SIRVASE USTED E RO DE
PÚBLICOS A Su CARGO, UNA ESCRITURA PUBLICA DE
LA — EMPRESA BPZ % ASSOCIATES INC.
ZNTADA POR DON: NANDO ZURIGA Y RIVERO; y
DE LEY SE ENCUENTRAN INDICADAS EN LA
DE LA PRESENTE ESCRITURA EN LOS TERMINOS Y

(ES

YU
e

ER EN EL RE

SESION DE DIR ORIO DE FECHA 4 DE DICIEMBRE
DE 2003, CUYA ACTA USTED SEÑOR CONSUL SE SERVIRA INSERTAR,  BPZ
£ ASSOCIATES INC. RGO PODERES AMPLIOS A LOS SEÑORES FERNANDO
ZURIGA Y RIVERO, MANUEL PABLO ZURIGA PFLUCKER, y LUIS RAFAEL
ZCESER NUNEZ, PARA QUE CUALES RA DE ELLOS, EN NOMBRE Y

E REPRESENTACION DE  BPZ k ASSOCIATES INC«, PUEDA REPRESENTAR A
PE LA COMPAÑIA, INICIAR CONVERSACIONES, DESARROLLAR NEGOCIACIONES,
Ds SUSCRIBIR CARTAS DE INTENCION, ACUERDOS DE CONFIDENCIALIDAD,

EBRAR Y SUSCRIBIR CONVENZOS, CONTRATOS Y CUALQUIER DTRD
RUMENTO DE NATURALEZA LEGAL PUBLICA O PRIVADA QUE FUERAN
ESARIOS Y PERTINENTES PARA EL DESARROLLO, PROMOCION, GESTION
EJECUCION DE PROYECTOS ENERGETICOS EN El PERU, TANTO COM
ENTÑQADES, ORGANIZACIONES D EMPRESAS DE DERECHO PRIVADO, COMO
GANISMOS REGULADORES, PROMOTORES 0D SUPERVISORES COM
CONFERIDAS PARA ACTUAR EN NOMBRE Y REPRESENTACIÓN DEL
JANO DE ACUERDO A LO PREVISTO POR LAS DISPOSICIONES
EGALES VIMENTES; ASI COMD OTORGAR GARANTIAS DE CUALQUIER
SEA PERSONAL (0 REAL, INCLUIDAS LAS GARANTIAS
PREVISTAS POR LA LEGISLACION PERUANA, DE

y PARA El DESARROLLO, GESTION Y/O EJECUCION DE
RGETICOS, ENTENDIENDOSE QUE LOS PODERES OTORGADOS
SE EXTIENDEN SIN RESERVA NI LIMITACION ALGUNA,  =
SEGUNDO.- A SU VEZ, DICHO DIRECTORIO ACORDO OTORGAR FACULTADES A
LOS SEÑORES FERNANDO ZURIGBA Y RIVERO, MANUEL PABLO
UCKER y RAFAEL ZOESER NUNEZ, PARA QUE CUALESQUIZSRA DE ELLOS
PROCEDA A  INSTRUMENTAR, SUSCRIB¿¡R Y CTORGAR LOS DOCUM
NECESARIOS PARA FORMALIZAR SUS ACUERDOS. EN TAL
LA — PRESE MINUTA DON FERNANDO ZURIGA Y

NSTRUM

LIMA Y CALLADO:
4557046

TREINTIUN MIL TRESCIENTOS CUARENTISEIS

A) ACTA DE SESION DE DIRECTORIO DE BPZ £ ASSOCIATES Ex DE
FECHA 4 DE DICIEMBRE DEL 2003, MEDIANTE LA CUAL SE CONFIEREN LOS
Y FACULTADES REFERIDOS EN LAS CLAUSULAS PRIMERA Y
SEGUNDA DE 4 =
B)CONSENTIM
ASSOCIATES
Ay, 05 DE EMBRE DEL 2003;
FIRMADO FERNANDO ZUMIGA Y RIVERO,
CONCLUSION: FORMALIZADO El INSTRUMENTO CON ARRE:
UE ANTECEDE, LA CUAL QUEDA ELEVADA A ESCRIT:
MARÍA GABRIZLA PORRAS ALOR, CONSUL ADSCRITA Di
DOY FE DE QUE HE CUMPLIDO COM LO DISPUE:
NCTARIADO DE LA REPUBLICA DEL PERU
QUE FE LEIDO EL INSTRUMENTO A DON FE; GA Y RIVERO QU
EN EL CONTENIDO DEL MISMO A NDMBRE DE BPZ k
NC» Y EN VIRTUD DE LO CUAL FIRMA A CONTINUACION CON
LA SUSCRITA. FABIENDOSE CUMPLIDO CON LO DISPUESTO POR LA LEY DE
NEGTARIADO
EJANDO CONSTANCIA QUE ESTA
NO CINCO Y CONXCLUYE EN LA E

7 A Y O DEL REGISTRO DE ESCRITURAS PUBLICAS DE EST=
CONSULADO GENERAL, DE LO QUE DOY FE. CONCLUYE LA SUSCRIPCION DE
DE DICIEMBRE DEL AÑO DOS
TRES. (FIRMA NANDO ZURÍGA Y RIVERO; ANTE Mi MARÍA GABRIZLA
PORRAS ALOR (FIRMA) CONSUL ADSCRITA DE PERU EN HOUSTON. UN SELLO
ONDO DEL CONSULADO GENERAL DEL PERU EN HOUSTON. UN SELLO QUE
NUMERO DE ORDEN: SEIS, DOS, SEIS, NUEVE¿ NUMERO DE
DERECHOS: —CUARENTICINCOO SOLES CONSULARES.
ADRERIDOS AL LIBRO MATRIZ: DOS TIMBRES DE

ES

m

iS

POR LA LEY DEL

mi

S5TA ESCRITURA PUBLICA EL DIA DCH
)

EN NUE UTILES, DE
MO QUE RUBRICO Y SELLO EN CADA UNA De Sus
FI LA CIJDAD DE HOUSTON, ESTADOS UNIDOS DE AMERICA, AL
OCTAVO DIA DEl DE DICIEMBRE DEL 2003 =
INSERTOS
BPZ £ ASSOCIATES,
EROVEN TECHNOLOGY AND
SERVING RNATIONAL
ACTA DE SESION DE DIRECTORÍ
BPZ £ ASSOCIATES INC.
5 DO LAS 17:00 HORAS D; DIA 4 DE DIC DEL DOS MIL TRES,
SE REUNIO EN LAS OFICINAS DE LA SEDE SOCIAL DE LA COMPARÍA,
UBICADAS EN 11999 KATY FRez 560, HOUSTON, ESTADO DE

45597047

PRESENTES El SEÑOR FERNANDO ZURIGA Y RIVER
COMO PRESIDENTE, LOS SEMORES M L PABLO ZURIGA
5H HAY ROE EN Su CALI L DOCT:
W BENSON, QUIEN ACTUD COMD SECRETARIO.
DO Ei QUO SUFICIENTE PARA SESIONAR VALIDAMES
ul CONFORME A LEY, BE DECLARO ¡ERA LA SESION CuUYo

PRINCIPAL ERA LA RATIFICACION, EXTENSION Y AMPLIACION DE
ES OTORGADOS EN NOMBRE Y REPRESENTACIÓN DE BPZ k
ASSOCIA: INC. A LOS SEÑORES FERNANDO ZUÑIGA Y RIVERO,
IDENTIFICADO CON LIBRETA ELECTORAL NUMERO 06478798, MANUEL PABLO
ZURIGA PFLUCKER, 1D; CADO CON LIBRETA ELECTORAL NUMERO
06475641, y LUIS RAFAEL ZDEBER NUÑEZ, IDENTIFICADO CON D.M.I.
NM; O 08212579, PARA QUE CUALESQUIZRA DE ELLOS, EN NOMBRE Y
REPRESENTACIÓN DE  BPZ £ ASSOCIATES INC», PUEDA REPRESENTAR A
LA COMPARIA, IMÍCIAR CONVERSACIONES, DESARROLLAR NECOCIACIONES,
SUSCRIBIR CARTAS DE INTENCION, ACUERDOS DE CONFIDENCIALIDAD,
RAR Y SUSCRIBIR CONVEMOS, CONTRATOS Y CUALQUIZR 07
NATURALEZA LEGAL PUBLICA D PRIVADA QUE FLUERAN

Y PERTINENTES PARA El DESARROLLO, PROMOCION, GESTION
MX DE PROYECTOS ENERGETICOS EN El PERU, TANYO CON
ORSBAN¿ZACIONES O EMPRESAS DE DERECHO PRIVADO, COMO
REGULADORES, PROMGTORES 0 SUPERVISORES CON
FBRIDAS PARA ACTUAR EN NOMBRE Y REPRESENTACION DEL
DE ACUERDO A LO PREVISTO POR LAS DISPOSICIONES
ASIMISMO, Y DE CONFORMIDAD CON LO PREVISTO EN
LA SOCIEDAD, —ESie DIRECTO CONSIDERA

¡DER LOs PODERES A LoS ANTES CITADOS
ARIOS PARA QUE PUEDAN OTORGAR, A NOMBRE DE LA SDCUIEDAD
LQUIER TIPO DE GARANTIA PERSONAL OD REAL, DO DE NATURALEZA
RPORATIVA QUE SEA EXISI EN
DESARROLLO Y/O EJECUE LOS ANTES CITADOS PROYECTOS.
¿NTE E ADO Y DO EN ACTAS, SE ACORDO LO

ul

AMPLIOS COMO EN DE
SEÑORES FERNANDO ZUÑ
CON DxN.I. NUMERO 06478798, MAI
IDENTIFICADO CON LIBRETA ELECTORAL NUMERO 06475641, y LUIS
RAFAEL ZOEGER NUNEZ, IDENTIFICADO CON D.N.1. MUMERD 08212579,
PARA GUE CUALESQUIERA DE ELLOS, EN NOMBRE Y REPRESENTACION DE
BPZ % ASSOCIATES INC», PUEDA REPRESENTAR A LA COMPARIA, INICIAR
CONVERSACIONES, DESARROLLAR NEGOCIACIONES, SUSCRIBIR CARTAS De

SE REQUIERA Y SEA
A Y RIVERO, IDENTIFICADO
UEL PRADO ZUÑiÍGA PFLUCKER,

4557048

TREINTIUN MIL TRESCIENTOS CUARENTIOCHO

UERDOS DE CONFIDENCIALIDAD, CELEBRAR Y SUSCRIBIR
CONTRATOS Y CUALQUIER OYRO INSTRUM: DE NATURALEZA
PUBLICA UD PRIVADA QUE FUERAN NECESARIOS Y INENTES PARA
DESARROLLO, PROMOCION, (GESTION Y EJECUCION DE PROYECTOS
ENERGETICOS EN El PERU, TANTO CON ENTIDADES, ORGANIZACIONES O
6 AS DE DEREHCO PRIVADO, COMO CON ORGAN:5M08 REGULADORES,
ORES DO SUPERVISORES CON FACULTADES CONFERIDAS PARA ACTUAR
EN NOMBRE Y REPRESENTACION DEL ESTADO PERUANO, DE ACUERDO A LO
PREVISTO POR LAS D DSÍCIONES LEGALES ViSENTES. ENTIÉNDASE QUE
LAS CITADAS FACULTADES SE OTORGAN CON LA MAYOR AMPLITUD COMO SEA
EXIGIDO POR LAS NORMAS LEGALES VIGENTES EN El PERU, Y SiN
RESERVA MI LIMITACIÓN ALGUNA,
2. OTORGAR PODERES AMPLIOS COMO EN DERECHO SE REQUIERA Y SEA
NECESARIO A LOS SEÑORES FERNANDO ZURIGA Y RIVERO, IDENTIFICADO
CON LIBRETA ELECTORAL NMUMERD 06478798, y MANUEL PABLD ZURIGA
PFLUCTKER, IDENTIFICADO CON LIBRETA ELECTORAL NUMERO 06475641,
PARA QUE CUALESQUIERA DE ELLOS, EN NOMBRE Y REPRESENTACIÓN DE
BPZ %£ ASSOCIATES INC., Y CONFORME A LO PREVISTO EN SUS
ESTATUTOS, PUEDAN OTORGAR BARANTIAS DE CUALQUIER NATURALEZA, SEA
PERSONAL O REAL, INCLUIDAS LAS GARANTIAS CORPORATIVAS PREVISTAS
POR LA LEGISIACIOÓN PERUANA DE HIDROCARBUROS, PARA El DESARROLLO,
GESTI Y/O EJECUCION DE PROYECTOS ENERGETICOS.  ENMTIÉNDASE QUE
LAS CITADAS FACULTADES SE OTORGAN CON LA MAYOR AMPLITUD COMO SEA
EXIGIDO POR LAS NORMAS LEGALES V EL PERU, Y SIN
RESERVA NI LIMITACIÓN ALGUNA. =
3. AUTORIZAR A LOS SEÑORES FERNANDO ZURIGA Y RIVERO, MAN
PABLO 2 GA PFLUCKER Y/O RAFAEL ZDEGER NUMEZ, PARA

CUALESOLIERA DE ELLOS PROCEDA A  INSTRUMENTAR, SUSCRIBIR Y
GAR LOS DOCUMENTOS PUBLICOS NECESARIOS PARA FORMALIZAR LOS
ACUERDOS ADOPTADOS POR EL PRESEN DIRECTORIO. ==
NO FABIENDO OTRO ASUNTO QUE DISCUTIR, El PRESIDENTE
CERRADA LA SESION SIENDO LAS 18:00 HORAS DEL MISMO DIA. A
CONTINUACION: CUATRO FIRMAS ILEGIBLES.
UN SELLO DEL CONSULADO GENERAL DEL PERU —
CONSENTIMIENTO
ASSOCIATES INC»
108 ABAJO FIRMAN: DIRE
BPZ £ ASSOCIATES INC» + UNA COMPARIA C TITUIDA Y EXISTENTE DE
CONFORMIDAD CON LAS LEYES DEL ESTADO DE TEXAS, ACTUANDO CONFORME
A LO PREVISTO POR LA LEY DE SOCIEDADES DeL ESTADO DE TEXAS,
ACUERDAN APROBAR LA PRESE
DE DICIEMBRE DE 2003:

sra 4597049

, POR CONVENIR A LOS INTERESES DE LA COMPAÑIA RESULTA
LA RATIFICACION, EXTENSION Y AMPLIACION DE LOS PODERES
ORGADOS EN NOMBRE Y ESENTACION DE BPZ £ ASSOCIATES INC.
A LOS SEÑORES FERNANDO ZURISA Y RIVERO, IDENTIFICADO CON LIBRETA
ELECTORAL NUMERO 06478798, MANUEL PABLO ZURIBA  PFLUCKER,
IDE FICADO CU LIBRETA ELECTORAL NUMERO 06475641, Y LUIS
RAF ZOEGER NUNEZ, ID IFICADO CON D.N.I. NMUMERD 08212579,
PARA GUE CUALESQUIERA DE ELLOS, EN NOMBRE Y REPRESENTACIÓN DE
BPZ £ ASSOCIATES Cu, PUEDA REPRESENTAR A LA COMPAÑIA, INICIAR
CONVERSACIONES, DESARROLLAR NEGOCIACIONES, SUSCRIBIR CARTAS DE
z ¡CION, ACUERDOS DE CONFIDENCIALIDAD, CELEBRAR Y SUSCRIBIR
CONVENIOS, CONTRATOS Y CUALQUIER OTRO INSTRUMENTO DE NATURALEZA
LEGAL PUBLICA O PRIVADA QUE FUERAN NECESARIOS Y PERTINENTES PARA
EL DESARROLLO, PROMOCION, GESTION Y EJECUCION DE PROYECTOS
AGETICOS EN El PERU, TANTO CON ENTIDADES, ORGANIZACIONES O
RESAS DE DERECHO PRIVADO, COMO CON ORGANISMOS REGULADORES,
PROMCTORES O SUPERVISORES CON FACULTADES CONFERIDAS PARA ACTUAR
'OMBRE Y REPRESENTACION DEL ESTADO PERUANO, DE ACUERDO A LO
YO POR LAS DISPOSICIONES LEGALES VISENTES. ASIMISMO, Y
CONFORMIDAD CON LO PREVISTO EN LOS ESTATUTOS De LA SOCIEDAD,
IRBCTORIO CONSIDERA CONVENZENTE EXTENDER LOS PODERES A LOS
ITADOS FUNCIONARIOS PARA QUE PUEDAN GTORGAR, A NOMBRE DE
D CUALQUIER TíPO DE GARANTIA PERSONAL O REAL, 0 DE
SEA EXIGIDA POR LAS AUTORIDADES

El

CON EL ACUERDO APROBADO

E RESUELVE AUTORIZAR A LOS SEÑORS FERNANDO ZURIGA Y RIVE Y/0
PRADO ZURIGA PFUUCKER, PARA QUE CUALESQA A DE ELLOS
PROCEDA A  INSTRUMENTAR, SUSCRIBIR Y OTORGAR LOS  DOCUME:
NECESARIOS ANTE El CONSULADO DE PERU EN LA CIUDAD DE HOUSTO
DE DAR CUMPLI TO A LO ACORDADO POR

INSERTO NUMERO TREE! RANSCRIPCION
BANCO CENTRAL DE RESERVA DEL PERU
56-068-2004 =
Lima, 15 de marzo del 2004

Señor =

José Chávez Cáceres =
¿sx 4557050
5 MAR. 2006

TREINTIUN MIL TRESCIENTOS CINCUENTA

o - = 5
efiserente General

Watarización (e)

Jengo el agrado de dirigirme a usted con relación a su carta NQ
BERL-2IMT-379-2001, referido al proyecto de modificación y
esión de posición contractual correspondiente al Contrato de
irencia para la exploración y explotación de hidrocarburos del
y Lote 7-1, aprobado por Decreto Supremo N2 003-2004-EM, publicado

Ñ elli3 de febrero del 2004. = =
Z Conforme manifestamos en nuestra carta 65-041-2004, en sesión
Ss del 7 de septiembre de 1995 el Directorio de este Banco Central
3, aprobó un texto específico para los casos de cesión de
95 participación que se produjeran durante la vigencia de los
gl contratos, mediante el cual esta institución toma conocimiento
E de la cesión y ratifica que se mantienen las garantías
a cambiarias otorgadas en los contratos originales. =
2 El proyecto de modificación y de cesión de posición contractual
177)

aprobado por el Decreto Supremo en referencia, recoge el texto
aprovado por Directorio para los casos de cesión de
participación (cláusula 2.5) y reproduce el texto de la cláusula
de Derechos Financieros ya otorgada por el Banco ( cláusula 11).
Por la presente comunicación les expresamos que la intervención

del Banco Central de Reserva del Perú en el presente contrato se
limita a tomar nota de la cesión y a ratificar que subsisten las
garantías otorgadas en la Cláusula de Derechos Financieros,
aprobada bajo el régimen de la Ley N2 26221, Ley Orgánica de
Hidrocarburos. = =

Por tanto, la «suscripción de la modificación y _ cesión
contractual por el Banco Central no implica modificación U
extensión de las garantías otorgadas previ¿c ente limitándose a

ratificar las anteriores.
Debo informarle que para la suscripción de dicho contrato han
sido designados el señor Carlos Ballón Avalos, Gerente de
Gperaciones Internacionales y el doctor Manuel Monteagudo
Vaidez, Jefe de la Oficina Legal, en conformidad con los fines
antes señalados, por lo que la presente comunicación será

insertada en el contrato en referencia.

Hago uso de la ocasión para expresarle la seguridad de mi

especial consideración . =
FIRMADO: RENZO ROSSINI MIRAN - GERENTE GENERAL (E).- UN SELLO
DEL BANCO CENTRAL DE RESERVA DEL PERÚ. =
INSERTO NUMERO CATORCE: TRANSCRIPCION =:

zea 4557051 Ts
16 MAR. 200€ Ye

ORIO DEL BANCO ARM Al acid DEL PERO

Z

AC DE RESERVA DEL PERU. =
SECRETARIA GENERAL. =
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GEl

RAL— DEL BAN

a
E

< i CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE Li
= 18 y ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
a 38 ro «=QUE EN El ACTA N2 3534 CORRESPONDIENTE A LA
on <32 DIRECTORIO CELEBRADA El 27 DE ENERO DE 1994, CON
2 ER DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE
£ 23 (PRESIDENTE), HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES De
3 ¡22 LA QUINTANA, SANDRO FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y
10 RAUL , FIGURA UN ACUERDO DEL TENOR LITERAL
ES

COLEGIO
1

TES FACULTADES

a
HAYA AUTORIZADO

UNA VEZ QUE

NUMERO QUINCE+ TRANSCRIPCION
SESION "DE DIRECTORIO DEL BANCO CENTRAL De RESERVA DEL
CELEBRADA EL 21 DE MAYO DE 1978, DONDE CONSTA EL NOMBRAM
DEL SEÑOR CARLOS AUGUSTO BALLON AVALOS COMO GERENTE DE
OPERACIONES INTERNACIONALES DEL BANCO CENTRAL DE RESERVA DEL
PERU, ACTA N2 3737 PARTE PERTINENTE
BANCO CENTRAL DE RESERVA DEL PERU
RÍA GENERAL. ==
PEIRANO PORTOCARRERO,
DE RESERVA DEL PERU, EN USO DE LA FACULTAD que LE
EL ARTíCULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
Az QUE EN EL ACTA N2 3737 CORRESPONDIEN A LA SESION

PERU,
TO

SECRETARIO GENERAL Dei BANCO

LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ eE MARIO
TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA

4557052

TREINTIUN MIL TRESCIENTOS CINCUENTIDOS

GUILLERMO CASTAREDA MUNGI Y GIANFRANCO CASTABNOLA
IGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE
CIPALES, (VERBAL)

DESISNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL
E DE OPERACIONES INTERNACIONALES, SEÑOR JUAN ANXTON;O
RAMÍREZ ANDUEZA, EN SUSTITUCION DE LA SEÑORITA MARIA ISABEL
VALERA LOZA, QUIEN PASARA A DESEMPEÑARSE COMO ASESORA DE LA
GERENCIA GENERAL. =
2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE
GERENTE DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS
BALLON AVALOS. 2...
LIMA, 03 DE JUNIO DE 1998.
MADO: HUMBERTO PEIRANO PO ICARRERD- SECRETARIO GENERAL DEL
BANCO CENTRAL DE RESERVA DEL PERU.=
INSERTO NUMERO DIECISEIS: TRANSCRIPCIÓN ==
BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL

i

FI T

n

DEHERA BRUCE MITRANI, Secretaria General del Banco Central de
Reserva del Perú, en uso de la facultad que le confiere el
articulo 312 de la Ley Orgánica de la Institución, CERTIFICA: ==
Que en el Acta N2 3950, correspondiente a la sesión de
Directorio celebrada el 17 de octubre del 2002, con asistencia
de los Directores señores Richard Webb Duarte (Presidente), y
con la asistencia de los Directores señores Carios Castro
Rodriguez, Kurt Burneo Farfán, Oscar Dancourt Masias, Gonzalo
Garcia Nuñez, Daniel Schydlowsky Rosenberg y Julio Velarde
Fiores, figura un acuerdo del tenor literal siguiente:
"NOMBRAM O DE FUNCIONARIOS, (675)... =

propuso el nombramiento del señor Manuel Monteagudo Valdez,

Doctor en Derecho, como Jefe de la Oficina Legal, lo cual fue

aceptado de manera unánime por el Directorio..." ==
Lima 2 de diciembre del 2002
Una firma ilegible =
CONCLUSION HABIENDO LE¡DO LOS OTORGA
UMENTO, SE RATIFICAN DECLARANDO HABERLO CONFRONTADO CON LA
TA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE LO QUE DOY FE.—

PIS

HEN

4551053

TREINTIUN MIL TRESCIENTOS CINCUENTITRES

ES INSTRUMENTO SE EXT

Y CONCLUYE EN LA SERIE B No. 4557054.-

ANTONIO RODOLFO

GERE

NDE EN FOJAS DE NUMERO DE SE;

GIOVANNI A.

B No.

STUMPFLE BU¿¡MARAES
GENERAL

y SUCURSAL DEL PERU

Por NUEVO PERU LTD., SUCURSAL DEL PERU

Por BPZ ENERGY_I

Por SYNTROLEGÓM ZORPORATION

GIOVANNI A.

JOHN R.

WOMACK

-SUCURSAL PERU

FAEL ZUEGER NUNEZ

Por NUEVO ENERGY COMPANY

JORN P, MCGINNIS

4508401

45570594

TREINTIUN MIL TRESCIENTOS CINCUENTICUATRO

por BPZ.2 EE QUO Inc.

RAFAEL ZOEGER NUREZ

riandini Barreda
Notario de Lima

Es copia Fotostática de la Escritura Pública que corre en mi Registro con Fecha:
DIECIOCHO DE MARZO DEL DOS MIL CUATRO, a fojas: TREINTIUN MIL
DOSCIENTOS UNO y a solicitud de parte interesada expido el presente TESTIMONIO
de acuerdo a Ley el que rubrico en cada una de sus hojas, sello, signo y firmo en
Lima a los VEINTITRES días del mes MARZO del año DOS MIL CUATRO.

QQ y S
ed
7 SUNARP ANOTACION DE INSCRIPCION

DE LOS REGISTROS PUBLICOS

ZONA REGISTRAL N* IX. SEDE LIMA >
OFICINA REGISTRAL
LIMA

TITULO N?* 00060272 DEL 23/03/2004

Registrado CESION DE POSICION CONTRACTUAL en la Partida N* 11638568
del Registro de PERSONAS JURIDICAS.

Derechos S/. 1,280.00. Recibo N” 00016401, 00018077. Lima, 07/04/2004.

